Exhibit 10.2

EXECUTION VERSION

AMENDED AND RESTATED

GUARANTEE AND COLLATERAL AGREEMENT

dated and effective as of

April 25, 2012

among

CHART INDUSTRIES, INC.,

as Company, Guarantor and Pledgor,

each Subsidiary Loan Party

identified herein,

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I    Definitions; AMENDMENT AND RESTATEMENT   

SECTION 1.01. Credit Agreement

     1   

SECTION 1.02. Other Defined Terms

     1   

SECTION 1.03. Amendment and Restatement

     4    Article II    Guarantee   

SECTION 2.01. Guarantee

     4   

SECTION 2.02. Guarantee of Payment

     5   

SECTION 2.03. No Limitations, etc

     5   

SECTION 2.04. Reinstatement

     6   

SECTION 2.05. Agreement To Pay; Subrogation

     6   

SECTION 2.06. Information

     7   

SECTION 2.07. Payments Free and Clear of Taxes, Etc.

     7    Article III    Pledge of Securities   

SECTION 3.01. Pledge

     7   

SECTION 3.02. Delivery of the Pledged Collateral

     8   

SECTION 3.03. Representations, Warranties and Covenants

     8   

SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests

     10   

SECTION 3.05. Registration in Nominee Name; Denominations

     10   

SECTION 3.06. Voting Rights; Dividends and Interest, etc.

     10    Article IV    Security Interests in Personal Property   

SECTION 4.01. Security Interest

     12   

 

i



--------------------------------------------------------------------------------

SECTION 4.02. Representations and Warranties

     13   

SECTION 4.03. Covenants

     15   

SECTION 4.04. Other Actions

     17   

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral

     18    Article V    Remedies   

SECTION 5.01. Remedies Upon Default

     20   

SECTION 5.02. Application of Proceeds

     21   

SECTION 5.03. Grant of License To Use Intellectual Property

     21   

SECTION 5.04. Securities Act, etc

     22   

SECTION 5.05. Registration, etc

     22    Article VI    Indemnity, Subrogation and Subordination   

SECTION 6.01. Indemnity and Subrogation

     23   

SECTION 6.02. Contribution and Subrogation

     23   

SECTION 6.03. Subordination

     24    Article VII    Miscellaneous   

SECTION 7.01. Notices

     24   

SECTION 7.02. Security Interest Absolute

     24   

SECTION 7.03. Binding Effect; Several Agreement

     24   

SECTION 7.04. Successors and Assigns

     25   

SECTION 7.05. Administrative Agent’s Fees and Expenses; Indemnification

     25   

SECTION 7.06. Administrative Agent Appointed Attorney-in-Fact

     25   

SECTION 7.07. GOVERNING LAW

     26   

SECTION 7.08. Waivers; Amendment

     26   

SECTION 7.09. WAIVER OF JURY TRIAL

     26   

SECTION 7.10. Severability

     27   

 

ii



--------------------------------------------------------------------------------

SECTION 7.11. Counterparts

     27   

SECTION 7.12. Headings

     27   

SECTION 7.13. Jurisdiction; Consent to Service of Process

     27   

SECTION 7.14. Termination or Release

     27   

SECTION 7.15. Additional Subsidiaries

     28   

SECTION 7.16. Right of Set-off

     28   

SECTION 7.17. Judgment

     28   

SECTION 7.18. Credit Agreement

     28   

Schedules

Schedule I

   Subsidiary Loan Parties

Schedule II

   Pledged Stock; Pledged Debt Securities

Schedule III

   Intellectual Property

Schedule IV

   Limited Liability Company Interests

Schedule V

   Commercial Tort Claims

Schedule VI

   Partnership Interests Exhibits   

Exhibit I

   Form of Supplement to the Guarantee and Collateral Agreement

Exhibit II

   Form of Perfection Certificate

Exhibit III

   Form of Intercompany Note

 

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT dated and effective as
of April 25, 2012 (this “Agreement”), among CHART INDUSTRIES, INC., a Delaware
corporation (the “Company”), each Subsidiary Loan Party listed on the signature
page and any other entity that becomes a party pursuant to Section 7.15 (each, a
“Subsidiary Loan Party” and collectively with the Company, the “Guarantors”) and
JPMORGAN CHASE BANK, N.A., a national banking association, in its capacity as
administrative agent (the “Administrative Agent”) for itself and for the Secured
Parties (as defined below).

The Company, Chart Industries Luxembourg S.à r.l., a private limited liability
company (société à responsabilité limitée), incorporated under the laws of
Luxembourg (the “Foreign Borrower” and together with the Company, the
“Borrowers”), the Administrative Agent and the certain financial institutions
party thereto as lenders previously entered into a Credit Agreement dated as of
May 18, 2010 (as the same may have been amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”).

The Guarantors previously entered into the Guarantee and Collateral Agreement,
dated as of May 18, 2010, with the Administrative Agent (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Collateral Agreement”).

The parties to the Existing Credit Agreement have agreed to amend and restate
the Existing Credit Agreement in its entirety and in connection therewith have
entered into that certain Amended and Restated Credit Agreement (as the same may
be amended, restated, supplemented or otherwise modified prior to the date
hereof the “Credit Agreement”), dated as of the date hereof, by and among the
Borrowers, the Lenders and the Administrative Agent.

The Lenders have agreed to extend credit to the Borrowers subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement. The Subsidiary Loan Parties are Subsidiaries of
the Company, will derive substantial benefits from the extension of credit to
the Borrowers pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.
Furthermore, each Guarantor party to the Existing Collateral Agreement wishes to
affirm its obligations under the Existing Collateral Agreement and wishes to
amend and restate the terms of the Existing Collateral Agreement. Accordingly,
the parties hereto agree as follows:

ARTICLE I

DEFINITIONS; AMENDMENT AND RESTATEMENT

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the respective meanings assigned thereto in
the Credit Agreement. All terms defined in the New York UCC (as defined herein)
and not defined in this Agreement have the meanings specified therein. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:



--------------------------------------------------------------------------------

“Account Debtor” means any Person who is or who may become obligated to any
Guarantor under, with respect to or on account of an Account.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Banking Services Agreement” shall mean any agreement entered into by the
Company or any Subsidiary in connection with Banking Services.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Control Agreement” means a securities account control agreement or commodity
account control agreement, as applicable, in form and substance reasonably
satisfactory to the Administrative Agent.

“Copyrights” means all of the following: (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise; and (b) all registrations and
applications for registration of any such Copyright in the United States or any
other country, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office, including
those listed on Schedule III.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Guarantor of every kind and nature (other
than Accounts) now owned or hereafter acquired by any Guarantor, including
corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee, Swap
Agreements, Banking Services Agreements and other agreements), Intellectual
Property, goodwill, registrations, franchises, tax refund claims and any letter
of credit, guarantee, claim, security interest or other security held by or
granted to any Guarantor to secure payment by an Account Debtor of any of the
Accounts.

“Guaranteed Obligations” means (a) the Loan Document Obligations, (b) the
Banking Services Obligations and (c) the Swap Obligations (including, in each
case, interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) that, in the case of Swap Obligations, (i) is in
effect on the Closing Date with a counterparty that is a Lender or an Affiliate
of a Lender as of the Closing Date or (ii) is entered into after the Closing
Date with any counterparty that is a Lender or an Affiliate of a Lender at the
time such Swap Agreement is entered into.

“Guarantor Intellectual Property” means all Intellectual Property now or
hereafter owned or licensed by any Guarantor.

“Guarantors” means the Company and each Subsidiary Loan Party.

“Intellectual Property” means all Patents, Copyrights, Trademarks, IP
Agreements, trade secrets, domain names, and all inventions, designs,
confidential or proprietary technical and business information, know-how,
show-how and other data or information and all related documentation.

 

2



--------------------------------------------------------------------------------

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit III.

“IP Agreements” means all agreements granting to or receiving from a third party
any rights to Intellectual Property to which any Guarantor, now or hereafter, is
a party.

“Loan Document Obligations” means (a) the due and punctual payment by the
relevant Borrower of (i) the unpaid principal of and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans made to such Borrower, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by the Borrowers
under the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) and obligations to provide cash
collateral and (iii) all other monetary obligations of the Company and its
Subsidiaries to any of the Secured Parties under the Credit Agreement and each
of the other Loan Documents, including obligations to pay fees, expense and
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, indirect, contingent, fixed or otherwise (including interest
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) and (b) the due and punctual performance of all other obligations of
the Company and its Subsidiaries under or pursuant to the Credit Agreement and
each of the other Loan Documents (other than the Guaranteed Obligations referred
to in clause (b) of the definition of “Guaranteed Obligations”) (including
interest incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).

“Material Pledged Debt Securities” has the meaning assigned to such term in
Section 3.01.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Patents” means all of the following: (a) all letters patent of the United
States or the equivalent thereof in any other country, and all applications for
letters patent of the United States or the equivalent thereof in any other
country, including those listed on Schedule III, and (b) all reissues,
continuations, divisions, continuations-in-part or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Financial Officer of the Company.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

 

3



--------------------------------------------------------------------------------

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Pledgor” shall mean each Guarantor.

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Issuing Bank, (d) each counterparty to any Swap Agreement entered into with the
Company or any Subsidiary the obligations under which constitute Guaranteed
Obligations, (e) each counterparty to any Banking Services Agreement entered
into with the Company or any Subsidiary the obligations under which constitute
Guaranteed Obligations, (g) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document and (h) the successors and
permitted assigns of each of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Subsidiary Loan Party” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Trademarks” means all of the following: (a) all trademarks, service marks,
corporate names, company names, business names, trade dress, logos, other source
or business identifiers, designs and general intangibles of like nature, now
existing or hereafter adopted or acquired, all registrations thereof (if any),
and all registration and recording applications filed in connection therewith in
the United States Patent and Trademark Office or any similar offices in any
State of the United States or any other country or any political subdivision
thereof, and all renewals thereof, including those listed on Schedule III
(provided that no security interest shall be granted in United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law) and (b) all goodwill associated therewith or symbolized
thereby.

SECTION 1.03. Amendment and Restatement. Each Guarantor acknowledges and agrees
with the Administrative Agent that the Existing Collateral Agreement is amended,
restated, and superseded in its entirety pursuant to the terms hereof. Without
limiting any other provision of this Agreement, each of the Guarantors
reaffirms, confirms, ratifies, reaffirms the guarantee and grant of security
interest in the Collateral pursuant to the Existing Collateral Agreement and
agrees that such guarantee and security interest (including, without limitation,
any filings made in connection therewith) each remain in full force and effect
and each is hereby ratified, reaffirmed and confirmed.

ARTICLE II

GUARANTEE

SECTION 2.01. Guarantee. Each Guarantor absolutely, irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance of the Guaranteed Obligations. Each Guarantor further agrees that
the Guaranteed Obligations may be extended, modified, substituted, amended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Guaranteed Obligation. Each Guarantor unconditionally and
irrevocably waives notice of nonperformance, acceleration, presentment to,
demand of payment from and protest to the Borrowers or any other Loan Party of
any of the Guaranteed Obligations, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment.

 

4



--------------------------------------------------------------------------------

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due, whether at
scheduled maturity or on any date of a required prepayment or by acceleration,
demand or otherwise, and not of collection, and waives any right to require that
any resort be had by the Administrative Agent or any other Secured Party to any
security held for the payment of the Guaranteed Obligations or to any balance of
any deposit account or credit on the books of the Administrative Agent or any
other Secured Party in favor of any Borrower or any other Person.

SECTION 2.03. No Limitations, etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided for in Section 7.14, the obligations
of each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Guaranteed Obligations
or otherwise. Without limiting the generality of the foregoing, the obligations
of each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by:

(i) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise;

(ii) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Guarantor under this Agreement;

(iii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any Collateral or any other
collateral securing the Guaranteed Obligations;

(iv) any default, failure or delay, willful or otherwise, in the performance of
the Guaranteed Obligations;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Guaranteed Obligations);

(vi) any illegality, lack of validity or enforceability of any Guaranteed
Obligation;

(vii) any change in the corporate, limited liability company or other existence,
structure or ownership of any Borrower, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Borrower or its assets
or any resulting release or discharge of any Guaranteed Obligation;

(viii) the existence of any claim, set-off or other rights that the Guarantor
may have at any time against any Borrower, the Administrative Agent, or any
other Person, whether in connection herewith or any unrelated transactions,
provided that nothing herein will prevent the assertion of any such claim by
separate suit or compulsory counterclaim; and

(ix) any other circumstance (including without limitation, the expiration of any
statute of limitations) or any existence of or reliance on any representation by
the Administrative

 

5



--------------------------------------------------------------------------------

Agent that might otherwise constitute a defense to, or a legal or equitable
discharge of, the Borrowers or the Guarantors or any other guarantor or surety.

Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Guaranteed Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Guaranteed Obligations, all without affecting the obligations of any Guarantor
hereunder. Each Guarantor acknowledges that its guarantee is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future. Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in this Article II are knowingly made
in contemplation of such benefits.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any Borrower or any other Loan
Party or the unenforceability of the Guaranteed Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of any Borrower
or any other Loan Party, other than the indefeasible payment in full in cash of
all the Guaranteed Obligations. The Administrative Agent and the other Secured
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with any Borrower or any
other Loan Party or exercise any other right or remedy available to them against
any Borrower or any other Loan Party, without affecting or impairing in any way
the liability of any Guarantor hereunder except to the extent the Guaranteed
Obligations have been fully and indefeasibly paid in full in cash. To the
fullest extent permitted by applicable law, each Guarantor waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against any Borrower or
any other Loan Party, as the case may be, or any security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Guaranteed Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of any Borrower, any other Loan
Party or otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Borrower or any other Loan Party to pay any Guaranteed
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Secured Parties in cash the amount of
such unpaid Guaranteed Obligation. Upon payment by any Guarantor of any sums to
the Administrative Agent as provided above, all rights of such Guarantor against
any Borrower, or other Loan Party or any other Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subject to Article VI. The parties hereto
acknowledge and agree that each of the Guaranteed Obligations shall be due and
payable in the same currency as such Guaranteed Obligation is denominated, but
if currency control or exchange regulations are imposed in the country which
issues such currency with the result that such currency (the “Original
Currency”) no longer exists or the relevant Guarantor is not able to make
payment in such Original Currency, then all payments to be made by such
Guarantor hereunder in such

 

6



--------------------------------------------------------------------------------

currency shall instead be made when due in Dollars in an amount equal to the
Dollar Amount (as of the date of payment) of such payment due, it being the
intention of the parties hereto that each Guarantor takes all risks of the
imposition of any such currency control or exchange regulations.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrowers and each other Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Administrative Agent or the other Secured Parties will have any
duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.

SECTION 2.07. Payments Free and Clear of Taxes, Etc. Any and all payments made
by any Guarantor under or in respect of this Agreement or any other Loan
Document shall be made, in accordance with Section 2.17 of the Credit Agreement.

ARTICLE III

PLEDGE OF SECURITIES

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Guaranteed Obligations, each Pledgor hereby assigns and
pledges to the Administrative Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
its successors and assigns, for the ratable benefit of the Secured Parties, a
security interest in all of such Pledgor’s right, title and interest in, to and
under (a) the Equity Interests of any Material Subsidiary directly owned by it
as of the Closing Date and any other Equity Interests of any Material Subsidiary
directly owned in the future by such Pledgor and any certificates representing
all such Equity Interests (the “Pledged Stock”); provided that the Pledged Stock
shall not include (i) more than 65% of the issued and outstanding voting Equity
Interests of any Foreign Subsidiary or any Domestic Subsidiary substantially all
of whose assets consist of the Equity Interests in “controlled foreign
companies” under Section 957 of the Code, (ii) any Equity Interests of any
Subsidiary to the extent that, as of the Closing Date and for so long as, a
pledge of such Equity Interests would violate a contractual obligation binding
on the issuer or holder of such Equity Interests, (iii) any Equity Interests of
any Subsidiary acquired after the Closing Date in accordance with the Credit
Agreement if, and to the extent that, and for so long as (A) pledging such
Equity Interests would violate applicable law or a contractual obligation
binding on the issuer or holder of such Equity Interests and (B) such law or
obligation existed at the time of the acquisition thereof and was not created or
made binding on such Equity Interests in contemplation of or in connection with
the acquisition of such Subsidiary, provided that the foregoing clause (B) shall
not apply in the case of a joint venture, including a joint venture that is a
Subsidiary, and, (iv) Equity Interests in any Foreign Subsidiary if the Company
demonstrates to the Administrative Agent and the Administrative Agent determines
(in its reasonable discretion) that the cost of pledging the Equity Interests in
such Foreign Subsidiary exceeds the value of the security offered thereby;
provided that, upon the reasonable request of the Administrative Agent, Company
shall, and shall cause any applicable Subsidiary to, use commercially reasonable
efforts to have waived or eliminated any contractual obligation of the types
described in clauses (ii) and (iii) above, other than those set forth in a joint
venture agreement to which the Company or any Subsidiary is a party; provided
further, that Pledged Stock shall include the interests listed on Schedule II;
(b)(i) the debt securities for borrowed money having an aggregate principal
amount in excess of $10,000,000 (other than (A) intercompany current liabilities
incurred in the ordinary course of business in connection with the cash
management operations of the Company and the Subsidiaries and (B) any debt
securities held by such Pledgor as of the Closing Date) (the “Material Pledged
Debt Securities”), (ii) any Material Pledged Debt Securities in the future
issued to such Pledgor and (iii) the promissory notes and any other instruments,
if any, evidencing such Material

 

7



--------------------------------------------------------------------------------

Pledged Debt Securities (the “Pledged Debt Securities”); provided, that the
Pledged Debt Securities shall include the debt securities listed on Schedule II;
(c) subject to Section 3.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other proceeds received in respect of, the securities referred to in
clauses (a) and (b) above; (d) all rights and privileges of such Pledgor with
respect to the securities and other property referred to in clauses (a), (b) and
(c) above; and (e) all proceeds of any of the foregoing (the items referred to
in clauses (a) through (e) above being collectively referred to as the “Pledged
Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Pledgor agrees
promptly to deliver or cause to be delivered to the Administrative Agent, for
the ratable benefit of the Secured Parties, any and all Pledged Stock (subject
to clause (b) of the definition of “Collateral and Guarantee Requirement” set
forth in the Credit Agreement) and any and all Pledged Debt Securities to the
extent such Pledged Securities, in the case of promissory notes or other
instruments evidencing Indebtedness, are required to be delivered pursuant to
paragraph (b) of this Section 3.02.

(b) Each Pledgor will cause any Material Pledged Debt Securities owed to such
Pledgor by any Person to be evidenced by a duly executed promissory note that is
pledged and delivered to the Administrative Agent, including the Intercompany
Note, for the ratable benefit of the Secured Parties, pursuant to the terms
hereof. To the extent any such promissory note is a demand note, each Pledgor
party thereto agrees, if requested by the Administrative Agent, to immediately
demand payment thereunder upon an Event of Default specified under
Sections 7.01(b), (c), (f), (h) or (i) of the Credit Agreement.

(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) of
this Section 3.02 (other than the Intercompany Note) shall be accompanied by
stock powers or note powers, as applicable, duly executed in blank or other
instruments of transfer reasonably satisfactory to the Administrative Agent and
by such other instruments and documents as the Administrative Agent may
reasonably request and (ii) all other property composing part of the Pledged
Collateral delivered pursuant to the terms of this Agreement shall be
accompanied to the extent necessary to perfect the security interest in or allow
realization on the Pledged Collateral by proper instruments of assignment duly
executed by the applicable Pledgor and such other instruments or documents
(including issuer acknowledgments in respect of uncertificated securities) as
the Administrative Agent may reasonably request. Each delivery of Pledged
Securities shall be accompanied by a schedule describing the securities, which
schedule shall be attached hereto as Schedule II and made a part hereof;
provided that failure to attach any such schedule hereto shall not affect the
validity of such pledge of such Pledged Securities. Each schedule so delivered
shall supplement any prior schedules so delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Administrative
Agent, for the ratable benefit of the Secured Parties, that:

(a) Schedule II correctly sets forth as of the Closing Date the (x) name and
jurisdiction of each issuer of, and the ownership interest (including percentage
owned and number of

 

8



--------------------------------------------------------------------------------

shares or units) of each Pledgor in, the Pledged Stock and (y) amount and
obligor under the Material Pledged Debt Securities;

(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a Person that is not a Subsidiary of the
Company or an Affiliate of any such Subsidiary, to each Pledgor’s knowledge)
have been duly and validly authorized and issued by the issuers thereof and
(i) in the case of Pledged Stock, are fully paid and nonassessable and (ii) in
the case of Pledged Debt Securities (solely with respect to Pledged Debt
Securities issued by a Person that is not a Subsidiary of the Company or an
Affiliate of any such Subsidiary, to each Pledgor’s knowledge) are legal, valid
and binding obligations of the issuers thereof;

(c) except for the security interests granted hereunder, each Pledgor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule II as owned by such Pledgor, (ii) holds the
same free and clear of all Liens, other than Liens permitted under Section 6.02
of the Credit Agreement, (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than pursuant to a transaction permitted by
the Credit Agreement and other than Liens permitted under Section 6.02 of the
Credit Agreement and (iv) subject to the rights of such Pledgor under the Loan
Documents to dispose of Pledged Collateral, will defend its title or interest
hereto or therein against any and all Liens (other than Liens permitted under
Section 6.02 of the Credit Agreement), however arising, of all Persons;

(d) except for restrictions and limitations imposed by the Loan Documents,
securities laws generally, the laws of any applicable foreign jurisdiction (with
respect to Pledged Collateral pledged after the Closing Date) or otherwise
permitted to exist pursuant to the terms of the Credit Agreement, (i) the
Pledged Collateral is and will continue to be freely transferable and assignable
and (ii) none of the Pledged Collateral is or will be subject to any option,
right of first refusal, shareholders agreement, charter or by-law provisions or
contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Administrative Agent
of rights and remedies hereunder;

(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) except for consents or approvals required by laws of any applicable foreign
jurisdiction (with respect to Pledged Collateral pledged after the Closing
Date), no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(g) by virtue of the execution and delivery by the Pledgors of this Agreement,
when any Pledged Securities are delivered to the Administrative Agent, for the
ratable benefit of the Secured Parties, in accordance with this Agreement, the
Administrative Agent will obtain, for the ratable benefit of the Secured
Parties, a legal, valid and perfected first priority lien upon and security
interest in such Pledged Securities as security for the payment and performance
of the Guaranteed Obligations under the New York UCC, except as provided by the
laws of any applicable foreign jurisdiction and subject to Liens permitted by
the Credit Agreement; and

(h) the pledge effected hereby is effective to vest in the Administrative Agent,
for the ratable benefit of the Secured Parties, the rights of the Pledgors in
the Pledged Collateral as set forth herein, except as provided by the laws of
any applicable foreign jurisdiction.

 

9



--------------------------------------------------------------------------------

SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests. Except as provided by the laws of any applicable foreign
jurisdiction, each interest in any limited liability company or limited
partnership controlled by any Loan Party and pledged hereunder shall be
represented by a certificate, shall to the extent permitted by applicable laws
be a “security” within the meaning of Article 8 of the New York UCC and shall be
governed by Article 8 of the New York UCC; provided, however, in the case of
(a) the limited liability company interests set forth on Schedule IV, the
Company shall cause such interests to be represented by a certificate, to be a
“security” within the meaning of Article 8 of the New York UCC and to be
governed by Article 8 of the New York UCC, in each case not later than twenty
(20) Business Days after the Closing Date and (b) that any limited liability
company or limited partnership that, in either case, is organized under the laws
of any state of the United States and is a Wholly Owned Subsidiary formed or
acquired after the Closing Date, the Company shall cause such interests to be
represented by a certificate, to be a “security” within the meaning of Article 8
of the New York UCC and to be governed by Article 8 of the New York UCC, in each
case not later than twenty (20) Business Days after the date of formation or
acquisition thereof, as applicable.

SECTION 3.05. Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in the name of the
applicable Pledgor, endorsed or assigned in blank or in favor of the
Administrative Agent or, if an Event of Default shall have occurred and be
continuing, in its own name as pledgee or the name of its nominee (as pledgee or
as sub-agent). Each Pledgor will promptly give to the Administrative Agent
copies of any notices or other communications received by it with respect to
Pledged Securities registered in the name of such Pledgor. If an Event of
Default shall have occurred and be continuing, the Administrative Agent shall
have the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement. Each Pledgor shall use its commercially reasonable efforts to
cause any Loan Party that is not a party to this Agreement to comply with a
request by the Administrative Agent, pursuant to this Section 3.05, to exchange
certificates representing Pledged Securities of such Loan Party for certificates
of smaller or larger denominations.

SECTION 3.06. Voting Rights; Dividends and Interest, etc. (a) Unless and until
an Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Securities, the rights and
remedies of any of the Administrative Agent or the other Secured Parties under
this Agreement, the Credit Agreement or any other Loan Document or the ability
of the Secured Parties to exercise the same.

(ii) The Administrative Agent shall promptly execute and deliver to each
Pledgor, or cause to be executed and delivered to such Pledgor, all such
proxies, powers of attorney and other instruments as such Pledgor may reasonably
request for the purpose of enabling such Pledgor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to
subparagraph (i) above.

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and

 

10



--------------------------------------------------------------------------------

conditions of the Credit Agreement, the other Loan Documents and applicable
laws; provided that any noncash dividends, interest, principal or other
distributions that would constitute Pledged Securities, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Pledgor, shall not be commingled by such
Pledgor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Administrative
Agent, for the ratable benefit of the Secured Parties, and shall be forthwith
delivered to the Administrative Agent, for the ratable benefit of the Secured
Parties, in the same form as so received (endorsed in a manner reasonably
satisfactory to the Administrative Agent).

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent to the relevant Pledgors of the
Administrative Agent’s intention to exercise its rights hereunder, except as
provided by the laws of any applicable foreign jurisdiction, all rights of any
Pledgor to dividends, interest, principal or other distributions that such
Pledgor is authorized to receive pursuant to paragraph (a)(iii) of this
Section 3.06 shall cease, and all such rights shall thereupon become vested, for
the ratable benefit of the Secured Parties, in the Administrative Agent which
shall have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other distributions. During the continuance of
an Event of Default, all dividends, interest, principal or other distributions
received by any Pledgor contrary to the provisions of this Section 3.06 shall
not be commingled by such Pledgor with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Administrative Agent, for the ratable benefit of the Secured
Parties, and shall be forthwith delivered to the Administrative Agent, for the
ratable benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Administrative Agent). Any
and all money and other property paid over to or received by the Administrative
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Administrative Agent in an account to be established by the Administrative Agent
upon receipt of such money or other property and shall be applied in accordance
with the provisions of Section 5.02. After all Events of Default have been cured
or waived and the Company has delivered to the Administrative Agent a
certificate to that effect, the Administrative Agent shall promptly repay to
each Pledgor (without interest) all dividends, interest, principal or other
distributions that such Pledgor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 3.06 and that remain in such
account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent to the relevant Pledgors of the
Administrative Agent’s intention to exercise its rights hereunder, except as
provided by the laws of any applicable foreign jurisdiction, all rights of any
Pledgor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to paragraph (a)(i) of this Section 3.06, and the
obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, for the ratable benefit of the Secured Parties, which
shall have the sole and exclusive right and authority to exercise such voting
and consensual rights and powers; provided that, unless otherwise directed by
the Required Lenders, the Administrative Agent shall have the right from time to
time following and during the continuance of an Event of Default to permit the
Pledgors to exercise such rights. After all Events of Default have been cured or
waived and the Company has delivered to the Administrative Agent a certificate
to that effect, each Pledgor shall have the right to exercise the voting and/or
consensual rights and powers that such Pledgor would otherwise be entitled to
exercise pursuant to the terms of paragraph (a)(i) above, and the obligations of
the Administrative Agent under paragraph (a)(ii) of this Section 3.06 that had
ceased (as described above) shall be reinstated.

 

11



--------------------------------------------------------------------------------

ARTICLE IV

SECURITY INTERESTS IN PERSONAL PROPERTY

SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Guaranteed Obligations, each Guarantor hereby
assigns and pledges to the Administrative Agent, its successors and assigns, for
the ratable benefit of the Secured Parties, and hereby grants to the
Administrative Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, a security interest (the “Security Interest”) in all right,
title and interest in or to any and all of the following assets and properties
now owned or at any time hereafter acquired by such Guarantor or in which such
Guarantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash, Deposit Accounts and securities accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all Fixtures;

(vii) all General Intangibles;

(viii) all Instruments;

(ix) all Inventory;

(x) all Investment Property;

(xi) all Letter-of-Credit Rights;

(xii) all Commercial Tort Claims;

(xiii) all books and records pertaining to the Article 9 Collateral; and

(xiv) to the extent not otherwise included, all proceeds, supporting obligations
and products of any and all of the foregoing and all collateral given by any
Person with respect to any of the foregoing.

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest (other than the grant of security
interest in the Pledged Stock pursuant to Section 3.01) in, and “Article 9
Collateral” shall not include, (a) any Equity Interests of any Person (except
for Equity Interests of any Material Subsidiary listed on Schedule VI hereto as
such schedule may be updated from time to time, that can be perfected upon the
filing of a financing statement), (b) any Material Pledged Debt Securities or
any debt securities that may be pledged pursuant to any foreign pledge agreement
under the terms of the Credit Agreement, (c) any assets of any Subsidiary to the
extent that, as of the Closing Date, and for so long as, a pledge of such assets
would violate a contractual obligation binding on

 

12



--------------------------------------------------------------------------------

such assets or such Subsidiary, (d) any assets of any Subsidiary acquired after
the Closing Date in accordance with the Credit Agreement if, and to the extent
that, and for so long as (1) pledging such assets would violate applicable law
or a contractual obligation binding on such assets or such Subsidiary and
(2) such law or obligation existed at the time of the acquisition thereof or
(e) any United States intent-to-use trademark applications to the extent that,
and solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law; provided, that, upon the reasonable
request of the Administrative Agent, Company shall, and shall cause any
applicable Subsidiary to, use commercially reasonable efforts to have waived or
eliminated any contractual obligation of the types described in clauses (c) and
(d) above, other than those set forth in a joint venture agreement to which the
Company or any Subsidiary is a party.

(b) Each Guarantor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings), continuation statements, or
other filings and recordings, with respect to the Article 9 Collateral and any
other collateral pledged hereunder or any part thereof and amendments thereto
that contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, or such other information as may be required under applicable law
including (i) whether such Guarantor is an organization, the type of
organization and any organizational identification number issued to such
Guarantor, (ii) in the case of Fixtures, a sufficient description of the real
property to which such Article 9 Collateral relates and (iii) a description of
collateral that describes such property in any other manner as the
Administrative Agent may reasonably determine is necessary or advisable to
ensure the perfection of the security interest in the Article 9 Collateral or
other collateral granted under this Agreement, including describing such
property as “all assets” or “all property”. Each Guarantor agrees to provide
such information to the Administrative Agent promptly upon request.

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by each Guarantor, without
the signature of any Guarantor, and naming any Guarantor or the Guarantors as
debtors and the Administrative Agent as secured party.

(c) The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Guarantor with respect to or arising
out of the Article 9 Collateral.

SECTION 4.02. Representations and Warranties. The Guarantors jointly and
severally represent and warrant to the Administrative Agent and the Secured
Parties that:

(a) Each Guarantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Administrative Agent
the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been obtained and is in full force and effect.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Guarantor, is correct and complete, in all material respects, as of the Closing
Date. Uniform Commercial Code financing

 

13



--------------------------------------------------------------------------------

statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations containing a description of the Article 9
Collateral have been prepared by the Administrative Agent based upon the
information provided to the Administrative Agent in the Perfection Certificate
for filing in each governmental, municipal or other office specified in Schedule
1(a) to the Perfection Certificate (or specified by notice from the Company to
the Administrative Agent after the Closing Date in the case of filings,
recordings or registrations required by Section 5.10 of the Credit Agreement),
and constitute all the filings, recordings and registrations (other than filings
required to be made in the United States Patent and Trademark Office and the
United States Copyright Office in order to perfect the Security Interest in
Article 9 Collateral consisting of United States Patents, United States
registered Trademarks and United States registered Copyrights) that are
necessary to publish notice of and protect the validity of and to establish a
legal, valid and perfected security interest in favor of the Administrative
Agent (for the ratable benefit of the Secured Parties) in respect of all
Article 9 Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary in any such jurisdiction, except as provided under applicable law with
respect to the filing of continuation statements or amendments. Each Guarantor
represents and warrants that a fully executed agreement in the form hereof (or a
short form hereof which form shall be reasonably acceptable to the
Administrative Agent) containing a description of all Article 9 Collateral
consisting of Intellectual Property with respect to United States Patents (and
Patents for which United States registration applications are pending), United
States registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered Copyrights
(and Copyrights for which United States registration applications are pending)
has been delivered to the Administrative Agent for recording with the United
States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and reasonably requested by the
Administrative Agent, to protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, in respect of all Article 9 Collateral
consisting of such Intellectual Property in which a security interest may be
perfected by recording with the United States Patent and Trademark Office and
the United States Copyright Office, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than such actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of Patents, Trademarks and
Copyrights (or registration or application for registration thereof) acquired or
developed after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Guaranteed Obligations under the New York UCC, (ii) subject to the filings
described in Section 4.02(b), a perfected security interest in all Article 9
Collateral in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code or other applicable law in such jurisdictions and
(iii) a security interest that shall be perfected in all Article 9 Collateral in
which a security interest may be perfected upon the receipt and recording of
this Agreement with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable. The Security Interest is not subject to
any prior ranking or pari passu ranking Lien and shall be prior to any other
Lien on any of the Article 9 Collateral, other than Liens expressly permitted
pursuant to Section 6.02 of the Credit Agreement or arising by operation of law.

(d) The Article 9 Collateral is owned by the Guarantors free and clear of any
Lien, other than Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement or arising by operation of law. None of the Guarantors has
filed or consented to the filing of (i) any financing statement or analogous
document under the Uniform Commercial Code or any other applicable laws

 

14



--------------------------------------------------------------------------------

covering any Article 9 Collateral, (ii) any assignment in which any Guarantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with the United States Patent and Trademark
Office or the United States Copyright Office or (iii) any assignment in which
any Guarantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement.

(e) None of the Guarantors holds any Commercial Tort Claim individually in
excess of $10,000,000 as of the Closing Date except as indicated on Schedule V
hereto, as such schedule may be updated or supplemented from time to time.

(f) All Accounts have been originated by the Guarantors and all Inventory has
been acquired by the Guarantors in the ordinary course of business.

(g) As to itself and its Intellectual Property, except to the extent not
reasonably expected to have a Material Adverse Effect:

(i) The operation of such Guarantor’s business as currently conducted and the
use of the Guarantor Intellectual Property in connection therewith do not
infringe, misappropriate or otherwise violate the intellectual property rights
of any third party.

(ii) Such Guarantor owns or has the right to use the Guarantor Intellectual
Property.

(iii) The Intellectual Property set forth on Schedule III hereto includes all of
the patents, patent applications, domain names, trademark registrations and
applications and copyright registrations and applications owned by such
Guarantor.

(iv) The Guarantor Intellectual Property has not been abandoned and has not been
adjudged invalid or unenforceable in whole or part.

SECTION 4.03. Covenants. (a) Each Guarantor agrees promptly to notify the
Administrative Agent in writing of any change (i) in its corporate name, (ii) in
its identity or type of organization or corporate structure, (iii) in its
Federal Taxpayer Identification Number or organizational identification number
or (iv) in its jurisdiction of organization. Each Guarantor agrees promptly to
provide the Administrative Agent with certified organizational documents
reflecting any of the changes described in the immediately preceding sentence.
Each Guarantor agrees not to effect or permit any change referred to in the
first sentence of this paragraph (a) unless all filings have been made under the
Uniform Commercial Code or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected first priority security interest in all the Article 9
Collateral, for the ratable benefit of the Secured Parties. Each Guarantor
agrees promptly to notify the Administrative Agent if any material portion of
the Article 9 Collateral owned or held by such Guarantor is damaged or
destroyed.

(b) Subject to the rights of such Guarantor under the Loan Documents to dispose
of Collateral, each Guarantor shall, at its own expense, take any and all
actions necessary to defend title to the Article 9 Collateral against all
Persons and to defend the Security Interest of the Administrative Agent, for the
ratable benefit of the Secured Parties, in the Article 9 Collateral and the
priority thereof against any Lien not expressly permitted pursuant to
Section 6.02 of the Credit Agreement.

 

15



--------------------------------------------------------------------------------

(c) Each Guarantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Administrative Agent may from time to time reasonably
request to preserve, protect and perfect the Security Interest and the rights
and remedies created hereby, including the payment of any fees and taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and the filing of any financing statements
(including fixture filings) or other documents in connection herewith or
therewith. If any amount payable under or in connection with any of the
Article 9 Collateral that is in excess of 10,000,000 shall be or become
evidenced by any promissory note or other instrument, such note or instrument
shall be promptly pledged and delivered to the Administrative Agent, for the
ratable benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory to the Administrative Agent.

Without limiting the generality of the foregoing, each Guarantor hereby
authorizes the Administrative Agent, with prompt notice thereof to the
Guarantors, to supplement this Agreement by supplementing Schedule III or adding
additional schedules hereto to specifically identify any asset or item that may
constitute Copyrights, Patents, Trademarks or IP Agreements; provided that any
Guarantor shall have the right, exercisable within thirty (30) days after it has
been notified by the Administrative Agent of the specific identification of such
Article 9 Collateral, to advise the Administrative Agent in writing of any
inaccuracy of the representations and warranties made by such Guarantor
hereunder with respect to such Article 9 Collateral. Each Guarantor agrees that
it will use its commercially reasonable efforts to take such action as shall be
necessary in order that all representations and warranties hereunder shall be
true and correct with respect to such Article 9 Collateral within thirty
(30) days after the date it has been notified by the Administrative Agent of the
specific identification of such Article 9 Collateral.

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Administrative Agent shall have the right to verify under
reasonable procedures the validity, amount, quality, quantity, value, condition
and status of, or any other matter relating to, the Article 9 Collateral,
including, in the case of Accounts or Article 9 Collateral in the possession of
any third Person, by contacting Account Debtors or the third Person possessing
such Article 9 Collateral for the purpose of making such a verification. The
Administrative Agent shall have the right to share any information it gains from
such inspection or verification with any Secured Party.

(e) At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Guarantor fails to do
so as required by the Credit Agreement or this Agreement, and each Guarantor
jointly and severally agrees to reimburse the Administrative Agent on demand for
any reasonable payment made or any reasonable expense incurred by the
Administrative Agent pursuant to the foregoing authorization; provided, however,
that nothing in this Section 4.03(e) shall be interpreted as excusing any
Guarantor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Guarantor with respect to taxes, assessments, charges,
fees, Liens, security interests or other encumbrances and maintenance as set
forth herein or in the other Loan Documents.

(f) Each Guarantor (rather than the Administrative Agent or any Secured Party)
shall remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Guarantor jointly and
severally agrees to indemnify and hold harmless the Administrative Agent and the
Secured Parties from and against any and all liability for such performance.

 

16



--------------------------------------------------------------------------------

(g) None of the Guarantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by the Credit
Agreement. None of the Guarantors shall make or permit to be made any transfer
of the Article 9 Collateral and each Guarantor shall remain at all times in
possession of the Article 9 Collateral owned by it, except as permitted by the
Credit Agreement.

(h) None of the Guarantors will, without the Administrative Agent’s prior
written consent, grant any extension of the time of payment of any Accounts
included in the Article 9 Collateral, compromise, compound or settle the same
for less than the full amount thereof, release, wholly or partly, any Person
liable for the payment thereof or allow any credit or discount whatsoever
thereon, other than extensions, credits, discounts, compromises, releases or
settlements granted or made in the ordinary course of business and consistent
with prudent business practices or as otherwise permitted by the Credit
Agreement.

(i) Each Guarantor irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as such Guarantor’s true and lawful agent (and
attorney-in-fact) for the purpose, during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance covering the Article 9 Collateral,
endorsing the name of such Guarantor on any check, draft, instrument or other
item of payment for the proceeds of such policies of insurance and for making
all determinations and decisions with respect thereto. In the event that any
Guarantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required by the Credit Agreement or to pay any premium in
whole or part relating thereto, the Administrative Agent may, without waiving or
releasing any obligation or liability of the Guarantors hereunder or any Event
of Default, in its sole discretion, obtain and maintain such policies of
insurance and pay such premium and take any other actions with respect thereto
as the Administrative Agent reasonably deems advisable. All sums disbursed by
the Administrative Agent in connection with this Section 4.03(i), including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Guarantors to the Administrative
Agent and shall be additional Guaranteed Obligations secured hereby.

SECTION 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, for the ratable benefit of the Secured Parties, the Administrative
Agent’s security interest in the Article 9 Collateral, each Guarantor agrees, in
each case at such Guarantor’s own expense, to take the following actions with
respect to the following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Guarantor shall at any time
hold or acquire any Instruments or Tangible Chattel Paper evidencing an amount
in excess of $10,000,000, such Guarantor shall forthwith endorse, assign and
deliver the same to the Administrative Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time reasonably request.

(b) Cash Accounts. No Guarantor shall grant control of any deposit account to
any Person other than the Administrative Agent and the bank with which the
deposit account is maintained.

(c) Investment Property. Except to the extent otherwise provided in Article III,
if any Guarantor shall at any time hold or acquire any certificated security
with a value in excess of $1,000,000, such Guarantor shall forthwith endorse,
assign and deliver the same to the Administrative Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time reasonably specify. If any security
now or hereafter acquired by any Guarantor that is part of the Article 9
Collateral is uncertificated and is issued to such

 

17



--------------------------------------------------------------------------------

Guarantor or its nominee directly by the issuer thereof, upon the Administrative
Agent’s reasonable request and following the occurrence of an Event of Default,
such Guarantor shall promptly notify the Administrative Agent of such
uncertificated securities and pursuant to an agreement in form and substance
reasonably satisfactory to the Administrative Agent, either (i) cause the issuer
to agree to comply with instructions from the Administrative Agent as to such
security, without further consent of any Guarantor or such nominee, or
(ii) cause the issuer to register the Administrative Agent as the registered
owner of such security. If any security or other Investment Property that is
part of the Article 9 Collateral, whether certificated or uncertificated,
representing an Equity Interest (other than shares in mutual funds and money
market funds that constitute Permitted Investments) in a third party and having
a fair market value in excess of $10,000,000 now or hereafter acquired by any
Guarantor is held by such Guarantor or its nominee through a securities
intermediary or commodity intermediary, such Guarantor shall promptly notify the
Administrative Agent thereof and, at the Administrative Agent’s request and
option, pursuant to a Control Agreement either (A) cause such securities
intermediary or commodity intermediary, as applicable, to agree, in the case of
a securities intermediary, to comply with entitlement orders or other
instructions from the Administrative Agent to such securities intermediary as to
such securities or other Investment Property or, in the case of a commodity
intermediary, to apply any value distributed on account of any commodity
contract as directed by the Administrative Agent to such commodity intermediary,
in each case without further consent of any Guarantor or such nominee, or (B) in
the case of Financial Assets or other Investment Property held through a
securities intermediary, arrange for the Administrative Agent to become the
entitlement holder with respect to such Investment Property, for the ratable
benefit of the Secured Parties, with such Guarantor being permitted, only with
the consent of the Administrative Agent, to exercise rights to withdraw or
otherwise deal with such Investment Property. The Administrative Agent agrees
with each of the Guarantors that the Administrative Agent shall not give any
such entitlement orders or instructions or directions to any such issuer,
securities intermediary or commodity intermediary, and shall not withhold its
consent to the exercise of any withdrawal or dealing rights by any Guarantor,
unless an Event of Default has occurred and is continuing or, after giving
effect to any such withdrawal or dealing rights, would occur. The provisions of
this paragraph (c) shall not apply to any Financial Assets credited to a
securities account for which the Administrative Agent is the securities
intermediary.

(d) Tort Claims. If any Guarantor shall at any time hold or acquire a Commercial
Tort Claim in an amount reasonably estimated to exceed $10,000,000, such
Guarantor shall promptly notify the Administrative Agent thereof in a writing
signed by such Guarantor, including a summary description of such claim, and
grant to the Administrative Agent in writing a security interest therein and in
the proceeds thereof, all upon the terms of this Agreement, with such writing to
be in form and substance reasonably satisfactory to the Administrative Agent.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Guarantor agrees that it will not knowingly do any act or omit to do
any act (and will exercise commercially reasonable efforts to prevent its
licensees from doing any act or omitting to do any act) whereby any Patent that
is material to the normal conduct of such Guarantor’s business may become
prematurely invalidated or dedicated to the public, and agrees that it shall
take commercially reasonable steps with respect to any material products covered
by any such Patent as necessary and sufficient to establish and preserve its
rights under applicable patent laws.

(b) Each Guarantor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each material Trademark
necessary to the normal conduct of such Guarantor’s business, (i) maintain such
Trademark in full force free from any adjudication of abandonment or invalidity
for non-use, (ii) maintain the quality of products and services offered under
such Trademark consistent with the quality of such products and services as of
the date hereof, (iii) display such Trademark with notice of federal or foreign
registration or claim of trademark or service

 

18



--------------------------------------------------------------------------------

mark as required, in all material respects, under applicable law and (iv) not
knowingly use or knowingly permit its licensees’ use of such Trademark in
violation of any third-party rights.

(c) Each Guarantor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Guarantor’s business that it
publishes, displays and distributes, use copyright notice as required under
applicable copyright laws.

(d) Each Guarantor shall notify the Administrative Agent promptly if it knows
that any Patent, Trademark or Copyright material to the normal conduct of such
Guarantor’s business may imminently become abandoned, lost or dedicated to the
public other than by expiration, or of any materially adverse determination or
development, excluding office actions and similar determinations in the United
States Patent and Trademark Office, United States Copyright Office, any court or
any similar office of any country, regarding such Guarantor’s ownership of any
such material Patent, Trademark or Copyright or its right to register or to
maintain the same.

(e) Each Guarantor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Administrative Agent on a semi-annual basis of
each application by itself, or through any agent, employee, licensee or
designee, for any Patent with the United States Patent and Trademark Office and
each registration of any Trademark or Copyright with the United States Patent
and Trademark Office, the United States Copyright Office or any comparable
office or agency in any other country filed during the preceding six-month
period, and (ii) upon the reasonable request of the Administrative Agent,
execute and deliver any and all agreements, instruments, documents and papers as
the Administrative Agent may reasonably request to evidence the Administrative
Agent’s security interest in such Patent, Trademark or Copyright.

(f) Each Guarantor shall exercise its reasonable business judgment consistent
with the practice in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country with respect to maintaining and prosecuting each
material application relating to any Patent, Trademark and/or Copyright (and
obtaining the relevant grant or registration) material to the normal conduct of
such Guarantor’s business and to maintain (i) each issued Patent and (ii) the
registrations of each Trademark and each Copyright in each case that is material
to the normal conduct of such Guarantor’s business, including, when applicable
and necessary in such Guarantor’s reasonable business judgment, timely filings
of applications for renewal, affidavits of use, affidavits of incontestability
and payment of maintenance fees, and, if any Guarantor believes necessary in its
reasonable business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

(g) In the event that any Guarantor knows or has reason to know that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright material to
the normal conduct of its business has been or is about to be materially
infringed, misappropriated or diluted by a third party, such Guarantor shall
promptly notify the Administrative Agent and shall, if such Guarantor deems it
necessary in its reasonable business judgment, promptly contact such third
party, and if necessary in its reasonable business judgment, sue and recover
damages, and take such other actions as are reasonably appropriate under the
circumstances.

(h) Upon and during the continuance of an Event of Default, each Guarantor shall
use commercially reasonable efforts to obtain all requisite consents or
approvals from the licensor under each IP Agreement to effect the assignment of
all such Guarantor’s right, title and interest thereunder to (in the
Administrative Agent’s sole discretion) the designee of the Administrative Agent
or the Administrative Agent.

 

19



--------------------------------------------------------------------------------

ARTICLE V

REMEDIES

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Pledgor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Guarantors to the Administrative Agent or
to license or sublicense, whether general, special or otherwise, and whether on
an exclusive or a nonexclusive basis, any such Article 9 Collateral throughout
the world on such terms and conditions and in such manner as the Administrative
Agent shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers thereunder cannot be obtained) and
(b) with or without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the applicable Uniform Commercial Code or other applicable law.
Without limiting the generality of the foregoing, each Pledgor agrees that the
Administrative Agent shall have the right, subject to the mandatory requirements
of applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate. The Administrative Agent shall be
authorized in connection with any sale of a security (if it deems it advisable
to do so) pursuant to the foregoing to restrict the prospective bidders or
purchasers to Persons who represent and agree that they are purchasing such
security for their own account, for investment, and not with a view to the
distribution or sale thereof. Upon consummation of any such sale of Collateral
pursuant to this Section 5.01 the Administrative Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Pledgor, and
each Pledgor hereby waives and releases (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal that such Pledgor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

The Administrative Agent shall give the applicable Pledgors ten (10) Business
Days’ written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or the portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine. The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In the case of any sale of all or any part
of the Collateral made on credit or for future delivery, the Collateral so sold
may be retained by the Administrative Agent until the sale price is

 

20



--------------------------------------------------------------------------------

paid by the purchaser or purchasers thereof, but the Administrative Agent shall
not incur any liability in the event that any such purchaser or purchasers shall
fail to take up and pay for the Collateral so sold and, in the case of any such
failure, such Collateral may be sold again upon notice given in accordance with
provisions above. At any public (or, to the extent permitted by law, private)
sale made pursuant to this Section 5.01, any Secured Party may bid for or
purchase for cash, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Pledgor (all such
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and such Secured Party may,
upon compliance with the terms of sale, hold, retain and dispose of such
property in accordance with Section 5.02 hereof without further accountability
to any Pledgor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof, the
Administrative Agent shall be free to carry out such sale pursuant to such
agreement and no Pledgor shall be entitled to the return of the Collateral or
any portion thereof subject thereto, notwithstanding the fact that after the
Administrative Agent shall have entered into such an agreement all Events of
Default shall have been remedied and the Guaranteed Obligations paid in full. As
an alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose upon the Collateral and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 5.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

SECTION 5.02. Application of Proceeds. The Administrative Agent shall promptly
apply the proceeds, moneys or balances of any collection or sale of Collateral,
as well as any Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Guaranteed Obligations,
including all court costs and the fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Pledgor and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of the Guaranteed Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the respective amounts of the Guaranteed Obligations owed to them on the date of
any such distribution); and

THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Administrative Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Administrative Agent or such officer or be answerable in any way for the
misapplication thereof.

SECTION 5.03. Grant of License To Use Intellectual Property. For the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Agreement at such time as

 

21



--------------------------------------------------------------------------------

the Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, each Guarantor hereby grants to (in the Administrative Agent’s sole
discretion) a designee of the Administrative Agent or the Administrative Agent,
for the ratable benefit of the Secured Parties, an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to any
Guarantor) to use, license or sublicense any of the Article 9 Collateral
consisting of Intellectual Property (excluding Trademarks) now owned or
hereafter acquired by such Guarantor, wherever the same may be located, and
including, without limitation, in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof, the right to
prosecute and maintain all intellectual property and the right to sue for past
infringement of the intellectual property. The use of such license by the
Administrative Agent may be exercised, at the option of the Administrative
Agent, upon the occurrence and during the continuation of an Event of Default;
provided that any license, sublicense or other transaction entered into by the
Administrative Agent in accordance herewith shall be binding upon the Guarantors
notwithstanding any subsequent cure of an Event of Default.

SECTION 5.04. Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable Blue Sky or other state securities laws or similar laws analogous in
purpose or effect. Each Pledgor acknowledges and agrees that in light of such
restrictions and limitations, the Administrative Agent, in its sole and absolute
discretion, (a) may proceed to make such a sale whether or not a registration
statement for the purpose of registering such Pledged Collateral or part thereof
shall have been filed under the Federal Securities Laws or, to the extent
applicable, Blue Sky or other state securities laws and (b) may approach and
negotiate with a single potential purchaser to effect such sale. Each Pledgor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions. In the event of any such sale, the Administrative Agent shall
incur no responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Administrative Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 5.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Administrative Agent sells.

SECTION 5.05. Registration, etc. Each Pledgor agrees that, upon the occurrence
and during the continuance of an Event of Default, if for any reason the
Administrative Agent desires to sell any of the Pledged Collateral at a public
sale, it will, at any time and from time to time, upon the written request of
the Administrative Agent, use its commercially reasonable efforts to take or to
cause the issuer of such Pledged Collateral to take such action and prepare,
distribute and/or file such documents, as are required or advisable in the
reasonable opinion of counsel for the Administrative Agent to permit the public
sale of such Pledged Collateral. Each Pledgor further agrees to indemnify,
defend and hold harmless the Administrative Agent, each other Secured Party, any
underwriter and their respective officers, directors, affiliates and controlling
Persons from and against all loss, liability, expenses, costs of

 

22



--------------------------------------------------------------------------------

counsel (including reasonable fees and expenses to the Administrative Agent of
legal counsel), and claims (including the costs of investigation) that they may
incur insofar as such loss, liability, expense or claim arises out of or is
based upon any alleged untrue statement of a material fact contained in any
prospectus (or any amendment or supplement thereto) or in any notification or
offering circular, or arises out of or is based upon any alleged omission to
state a material fact required to be stated therein or necessary to make the
statements in any thereof not misleading, except insofar as the same may have
been caused by any untrue statement or omission based upon information furnished
in writing to such Pledgor or the issuer of such Pledged Collateral by the
Administrative Agent or any other Secured Party expressly for use therein. Each
Pledgor further agrees, upon such written request referred to above, to use its
commercially reasonable efforts to qualify, file or register, or cause the
issuer of such Pledged Collateral to qualify, file or register, any of the
Pledged Collateral under the Blue Sky or other securities laws of such states as
may be reasonably requested by the Administrative Agent and keep effective, or
cause to be kept effective, all such qualifications, filings or registrations.
Each Pledgor will bear all costs and expenses of carrying out its obligations
under this Section 5.05. Each Pledgor acknowledges that there is no adequate
remedy at law for failure by it to comply with the provisions of this
Section 5.05 only and that such failure would not be adequately compensable in
damages and, therefore, agrees that its agreements contained in this
Section 5.05 may be specifically enforced.

ARTICLE VI

INDEMNITY, SUBROGATION AND SUBORDINATION

SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Company agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement in respect of any Obligation
of a Borrower, the Company shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment and
(b) in the event any assets of any Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part an
Obligation of a Borrower, the Company shall indemnify such Guarantor in an
amount equal to the greater of the book value or the fair market value of the
assets so sold.

SECTION 6.02. Contribution and Subrogation. (a) Each Guarantor (other than the
Company) (a “Contributing Guarantor”) agrees (subject to Section 6.03) that, in
the event a payment shall be made by any other Guarantor (other than the
Company) hereunder in respect of any Guaranteed Obligation or assets of any
other Guarantor (other than the Company) shall be sold pursuant to any Security
Document to satisfy any Guaranteed Obligation owed to any Secured Party and such
other Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified
by the Company as provided in Section 6.01, the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as applicable, in each case multiplied by a fraction of which the
numerator shall be the net worth of such Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 7.15, the date of the supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 6.02 shall be subrogated to the
rights of such Claiming Guarantor under Section 6.01 to the extent of such
payment.

(b) As of any date of determination, any amount owing to a Claiming Guarantor
pursuant to clause (a) above shall be equal to the maximum amount of the claim
which could then be recovered from such Claiming Guarantor under this Agreement
without rendering such claim voidable or avoidable under Section 548 of Chapter
11 of the United States Bankruptcy Code or under any applicable

 

23



--------------------------------------------------------------------------------

state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law.

(c) This Section 6.02 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 6.02 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Agreement.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

SECTION 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and
all other rights of indemnity, contribution or subrogation of the Pledgor under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Guaranteed Obligations. No failure on the part of
the Company or any Guarantor to make the payments required by Sections 6.01 and
6.02 (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of any Guarantor with respect
to its obligations hereunder, and each Guarantor shall remain liable for the
full amount of the obligations of such Guarantor hereunder.

(b) Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Guarantor or any Subsidiary shall be fully
subordinated to the indefeasible payment in full in cash of the Guaranteed
Obligations.

ARTICLE VII

MISCELLANEOUS

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Loan Party shall be given to it in care of the Company, with
such notice to be given as provided in Section 9.01 of the Credit Agreement.

SECTION 7.02. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest, the security interest in the Pledged
Collateral and all obligations of each Pledgor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Guaranteed Obligations or any other agreement or instrument relating to any
of the foregoing, (b) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Guaranteed Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Guaranteed Obligations or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Pledgor in respect of the Guaranteed Obligations or
this Agreement.

SECTION 7.03. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such party and the

 

24



--------------------------------------------------------------------------------

Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such party, the Administrative Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each party and may be amended, modified,
supplemented, waived or released with respect to any party without the approval
of any other party and without affecting the obligations of any other party
hereunder.

SECTION 7.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.

SECTION 7.05. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.

(b) The Parties hereto agree that the Administrative Agent shall be entitled to
indemnification as provided in Section 9.05 of the Credit Agreement.

(c) Any such amounts payable as provided hereunder shall be additional
Guaranteed Obligations secured hereby and by the other Security Documents. The
provisions of this Section 7.05 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any other
Secured Party. All amounts due under this Section 7.05 shall be payable on
written demand therefor.

SECTION 7.06. Administrative Agent Appointed Attorney-in-Fact. Each Pledgor
hereby appoints the Administrative Agent as the attorney-in-fact of such Pledgor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Administrative Agent shall have the right, upon the occurrence
and during the continuance of an Event of Default, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Pledgor, (a) to receive, endorse, assign or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral; (d) to sign the name of any Pledgor on any invoice or bill of
lading relating to any of the Collateral; (e) to send verifications of Accounts
to any Account Debtor; (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (h) to notify, or to require any Guarantor to notify, Account
Debtors to make payment directly to the Administrative Agent; and (i) to use,
sell, assign, transfer, pledge, make any agreement with respect to or otherwise
deal with all or any of the Collateral, and to do all other acts and things
necessary to carry out the purposes of this Agreement, as fully and completely
as though the Administrative Agent were the absolute owner of the

 

25



--------------------------------------------------------------------------------

Collateral for all purposes; provided, that nothing herein contained shall be
construed as requiring or obligating the Administrative Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Administrative Agent, or to present or file any claim or notice,
or to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Administrative Agent and the other Secured Parties shall be accountable only
for amounts actually received as a result of the exercise of the powers granted
to them herein, and neither they nor their officers, directors, employees or
agents shall be responsible to any Pledgor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.

SECTION 7.07. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.08. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right, power or remedy
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or remedy, or
any abandonment or discontinuance of steps to enforce such a right, power or
remedy, preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The rights, powers and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights, powers
or remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.08, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time. No notice or demand on any Domestic Loan Party in any case shall entitle
any Domestic Loan Party to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Domestic Loan Party or Domestic Loan Parties
with respect to which such waiver, amendment or modification is to apply,
subject to any consent required in accordance with Section 9.08 of the Credit
Agreement.

SECTION 7.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.09.

 

26



--------------------------------------------------------------------------------

SECTION 7.10. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 7.11. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original.

SECTION 7.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.13. Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties thereto by registered or
certified mail, postage prepaid, to the Company at the address specified for the
Loan Parties in Section 9.01(a) of the Credit Agreement. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Pledgor, or its properties, in the courts of
any jurisdiction.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

SECTION 7.14. Termination or Release. (a) This Agreement, the guarantees made
herein, the Security Interest and all other security interests granted hereby
shall terminate when all the Obligations have been indefeasibly paid in full in
cash and the Lenders have no further commitment to lend under the Credit
Agreement, the Revolving L/C Exposure has been reduced to zero and the Issuing
Bank has no further obligations to issue Letters of Credit under the Credit
Agreement.

(b) A Subsidiary Loan Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Loan
Party shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of

 

27



--------------------------------------------------------------------------------

which such Subsidiary Loan Party ceases to be a Subsidiary of the Company
pursuant to the terms of the Credit Agreement.

(c) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement to any Person that is not a Pledgor, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.

(d) If any security interest granted hereby in any Collateral violates
Section 9.22 of the Credit Agreement, the security interest in such Collateral
shall be automatically released.

(e) In connection with any termination or release pursuant to paragraph (a),
(b), (c) or (d) of this Section 7.14, the Administrative Agent shall execute and
deliver to any Pledgor, at such Pledgor’s expense all documents that such
Pledgor shall reasonably request to evidence such termination or release and
shall assist such Pledgor in making any filing in connection therewith. Any
execution and delivery of documents pursuant to this Section 7.14 shall be
without recourse to or warranty by the Administrative Agent.

SECTION 7.15. Additional Subsidiaries. Upon execution and delivery by the
Administrative Agent and any Subsidiary Loan Party that is required to become a
party hereto by Section 5.10 of the Credit Agreement of an instrument
substantially in the form of Exhibit I hereto with such changes and
modifications thereto as may be required by the laws of any applicable foreign
jurisdiction, such Subsidiary Loan Party shall become a Subsidiary Loan Party
hereunder with the same force and effect as if originally named as a Subsidiary
Loan Party herein. The execution and delivery of any such instrument shall not
require the consent of any other party to this Agreement. The rights and
obligations of each party to this Agreement shall remain in full force and
effect notwithstanding the addition of any new party to this Agreement.

SECTION 7.16. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and the Issuing Bank is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set-off and
apply any and all deposits (general or special, time or demand, provisional or
final and in whatever currency denominated) at any time held and other
indebtedness at any time owing by such Lender or the Issuing Bank to or for the
credit or the account of any Pledgor to this Agreement against any of and all
the obligations of such Pledgor now or hereafter existing under this Agreement
owed to such Lender or the Issuing Bank, irrespective of whether or not such
Lender or the Issuing Bank shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section 7.16 are in addition to other rights and remedies (including other
rights of set-off) that such Lender or the Issuing Bank may have.

SECTION 7.17. Judgment. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due hereunder in Dollars into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase Dollars with such
other currency at JPMorgan’s principal office in London at 11:00 a.m. (London
time) on the Business Day preceding that on which final judgment is given.

SECTION 7.18. Credit Agreement. If any conflict or inconsistency exists between
this Agreement and the Credit Agreement, the Credit Agreement shall govern.

[Signature Page Follows]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CHART INDUSTRIES, INC.,

as the Company and a Guarantor

By:   /s/ Michael F. Biehl   Name:   Michael F. Biehl   Title:   Executive Vice
President, Chief Financial Officer and Treasurer

Chart Industries, Inc. Amended and Restated Guarantee and Collateral Agreement

 



--------------------------------------------------------------------------------

CHART INC.

CAIRE INC.

CHART ENERGY & CHEMICALS, INC.

CHART INTERNATIONAL HOLDINGS, INC.

CHART ASIA, INC.

CHART INTERNATIONAL, INC.,

CHART COOLER SERVICE COMPANY, INC.

CHART SEQUAL TECHNOLOGIES INC.

each as a Guarantor and Subsidiary Loan Party (in each capacity)

By:   /s/ Michael F. Biehl   Name:   Michael F. Biehl   Title:   Executive Vice
President, Chief Financial Officer and Treasurer

Chart Industries, Inc. Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:   /s/ Henry W. Centa   Name:   Henry W. Centa   Title:   Senior Vice
President

Chart Industries, Inc. Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

Exhibit I

to the Amended and Restated Guarantee and

Collateral Agreement

SUPPLEMENT NO. – dated as of                      (this “Supplement”), to the
Amended and Restated Guarantee and Collateral Agreement dated as of April 25,
2012 (the “Guarantee and Collateral Agreement”), among CHART INDUSTRIES, INC., a
Delaware corporation (the “Company”), each Subsidiary Loan Party identified
therein (each, a “Subsidiary Loan Party” and collectively with the Company, the
“Guarantors”) and JPMORGAN CHASE BANK, N.A., a national banking association, in
its capacity as administrative agent (the “Administrative Agent”) for itself and
for the Secured Parties.

A. Reference is made to the Amended and Restated Credit Agreement dated as of
April 25, 2012 (as amended, restated, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), among the Company, Chart Industries
Luxembourg S.à r.l., a private limited liability company (société à
responsabilité limitée), incorporated under the laws of Luxembourg (the “Foreign
Borrower” and together with the Company, the “Borrowers”), the lenders party
thereto from time to time (the “Lenders”) and the Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee and
Collateral Agreement.

C. The Guarantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and the Issuing Bank to issue Letters
of Credit. Section 7.15 of the Guarantee and Collateral Agreement provides that
additional Subsidiaries may become Subsidiary Loan Parties under the Guarantee
and Collateral Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Subsidiary Loan Party under the Guarantee and Collateral
Agreement in order to induce the Lenders to make additional Loans and the
Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.15 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Subsidiary Loan
Party and a Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Subsidiary Loan Party and a
Guarantor, and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee and Collateral Agreement applicable to it as a
Subsidiary Loan Party and Guarantor thereunder and (b) represents and warrants
that the representations and warranties made by it as a Guarantor thereunder (as
supplemented by the attached supplemental Schedules to the Guarantee and
Collateral Agreement) are true and correct, in all material respects, on and as
of the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Guaranteed Obligations,
does hereby create and grant to the Administrative Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, their successors and
assigns, a security interest in and Lien on all the New Subsidiary’s right,
title and interest in and to the Collateral (as defined in the Guarantee and
Collateral Agreement) of the New Subsidiary. Each reference to a “Subsidiary
Loan Party” or a “Guarantor” in the Guarantee and Collateral Agreement shall be
deemed to include the New Subsidiary. The Guarantee and Collateral Agreement is
hereby incorporated herein by reference.

 

Exh I-1



--------------------------------------------------------------------------------

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Administrative Agent shall have received a counterpart of this Supplement that
bears the signature of the New Subsidiary and (b) the Administrative Agent has
executed a counterpart hereof.

SECTION 4. The New Subsidiary has attached hereto a completed Perfection
Certificate, with all schedules thereto, and supplemental Schedules to the
Guarantee and Collateral Agreement, and the New Subsidiary hereby represents and
warrants that the attached Schedules are complete and correct with respect to
the New Subsidiary.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, disbursements and other charges of counsel for
the Administrative Agent.

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

 

[Name of New Subsidiary] By:       Name:   Title:

 

Exh I-2



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:       Name:   Title:

 

Exh I-3



--------------------------------------------------------------------------------

Exhibit II

to the Amended and Restated Guarantee

and Collateral Agreement

PERFECTION CERTIFICATE

Reference is hereby made to (i) the Amended and Restated Guarantee and
Collateral Agreement dated as of April 25, 2012 (the “Guarantee and Collateral
Agreement”), among CHART INDUSTRIES, INC., a Delaware corporation (the
“Company”), each Subsidiary Loan Party identified therein (each, a “Subsidiary
Loan Party” and collectively with the Company, the “Guarantors”) and JPMORGAN
CHASE BANK, N.A., a national banking association, in its capacity as
administrative agent (the “Administrative Agent”) for itself and for the Secured
Parties and (ii) the Amended and Restated Credit Agreement dated as of April 25,
2012 (as amended, restated, supplemented, waived or otherwise modified from time
to time, the “Credit Agreement”), among the Company, Chart Industries Luxembourg
S.à r.l., a private limited liability company (société à responsabilité
limitée), incorporated under the laws of Luxembourg (the “Foreign Borrower” and
together with the Company, the “Borrowers”), the lenders party thereto from time
to time (the “Lenders”) and the Administrative Agent.

In connection with the Transactions, the Company hereby certifies on behalf of
itself and the other grantors listed on Schedule I hereto (the “Grantors”) as
follows:

 

I. Current Information.

A. Legal Names, Organizations, Jurisdictions of Organization and Organizational
Identification Numbers. The full and exact legal name (as it appears in each
respective certificate or articles of incorporation, limited liability
membership agreement or similar organizational documents, in each case as
amended to date), the type of organization (or if the Company or a particular
Grantor is an individual, please indicate so), the jurisdiction of organization
(or Formation, as applicable), the organizational identification number and the
federal tax-payer identification number of the Company and each other Grantor
are as set forth on Schedule 1(a) hereto.

B. Changes in Names, Jurisdiction of Organization or Corporate Structure. Except
as set forth in Schedule 1(b) hereto, neither the Company nor any other Grantor
has changed its name within the past five (5) years. Except as set forth in
Schedule 1(c) hereto, neither the Company nor any other Grantor has changed its
(i) jurisdiction of organization since July 1, 2006 or (ii) its corporate
structure in any way (e.g. by merger, consolidation, change in corporate form,
change in jurisdiction of organization or otherwise) within the past five
(5) years.

C. Chief Executive Offices and Mailing Addresses. The chief executive office
address (or the principal residence if the Company or a particular Grantor is a
natural person) and the preferred mailing address (if different than the chief
executive office or residence) of the Company and each other Grantor is as set
forth on Schedule 2(a).

D. Prior Addresses. Except as set forth on Schedule 2(b), neither the Company
nor any other Grantor has changed it chief executive office, or principal
residence if the Company or a particular Grantor is a natural person, within the
past five (5) years.

E. Acquisitions of Equity Interests or Assets. Except as set forth on
Schedule 3, neither the Company nor any Grantor has acquired the equity
interests of another entity or substantially all the assets of another entity
within the past five (5) years.

 

Exh II-1



--------------------------------------------------------------------------------

II. Additional Information.

A. Place of Business of Natural Persons.

In each case where the Company or any other Grantor is a natural person, set
forth below is each place of business of such Debtor or any other Grantor for
the last five (5) years:

 

Debtor/Grantor

  

Address/City/State/Zip Code

   County

[Not Applicable]

     

 

III. Miscellaneous.

The Company and each other Grantor hereby certifies that each of the
Schedules attached hereto are true, accurate and complete.

The undersigned knows of no change or anticipated change in any of the
circumstances or with respect to any of the matters contemplated in this
Perfection Certificate and the Schedules attached hereto.

[Signature pages to follow]

 

Exh II-2



--------------------------------------------------------------------------------

[                                                             ] ,
as [                                ]

By:       Name:   Title:

 

Exh II-3



--------------------------------------------------------------------------------

Exhibit III

to the Amended and Restated Guarantee

and Collateral Agreement

INTERCOMPANY NOTE

New York, New York

            , 20    

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America in immediately available funds, at such location
in the United States of America as a Payee shall from time to time designate,
the unpaid principal amount of all loans and advances made by such Payee to such
Payor. Each Payor promises also to pay interest on the unpaid principal amount
of all such loans and advances in like money at said location from the date of
such loans and advances until paid at such rate per annum as shall be agreed
upon from time to time by such Payor and such Payee.

This note (“Note”) is the intercompany note referred to in the Amended and
Restated Guarantee and Collateral Agreement (the “Collateral Agreement”;
capitalized terms used and not defined herein shall have the meanings assigned
to such terms in the Collateral Agreement; unless otherwise specified), dated as
of April 25, 2012, among CHART INDUSTRIES, INC., a Delaware corporation (the
“Company”), each Subsidiary Loan Party identified therein (each, a “Subsidiary
Loan Party” and collectively with the Company, the “Guarantors”) and JPMORGAN
CHASE BANK, N.A., a national banking association, in its capacity as
administrative agent (the “Administrative Agent”) for itself and for the Secured
Parties. Each Payee hereby acknowledges and agrees that the Administrative Agent
may exercise all rights provided in the Credit Agreement and the Collateral
Agreement with respect to this Note.

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is a Guarantor to any Payee other
than a Loan Party shall be subordinate and junior in right of payment, to the
extent and in the manner hereinafter set forth, to all Obligations (such term
used herein throughout is as defined in the Credit Agreement) of such Payor
under the Credit Agreement, including, without limitation, where applicable,
under such Payor’s guarantee of the Obligations under the Collateral Agreement
(such Obligations and other indebtedness and obligations in connection with any
renewal, refunding, restructuring or refinancing thereof, including interest
thereon accruing after the commencement of any proceedings referred to in
clause (i) below, whether or not such interest is an allowed claim in such
proceeding, being hereinafter collectively referred to as “Senior
Indebtedness”):

(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note and (y) until the
holders of Senior Indebtedness are paid in full in cash in respect of all
amounts constituting Senior Indebtedness, any payment or distribution to which
such Payee would

 

Exh III-1



--------------------------------------------------------------------------------

otherwise be entitled (other than debt securities of such Payor that are
subordinated, to at least the same extent as this Note, to the payment of all
Senior Indebtedness then outstanding (such securities being hereinafter referred
to as “Restructured Debt Securities”)) shall be made to the holders of Senior
Indebtedness.

(ii) If any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) before all Senior Indebtedness shall
have been paid in full in cash, such payment or distribution shall be held in
trust for the benefit of, and shall be paid over or delivered to, the holders of
Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agree that the subordination of this
Note is for the benefit of the Administrative Agent and the other Secured
Parties, the Administrative Agent and the other Secured Parties are obligees
under this Note to the same extent as if their names were written herein as such
and the Administrative Agent may, on behalf of itself and the other Secured
Parties, proceed to enforce the subordination provisions herein.

The indebtedness evidenced by this Note owed by any Payor that is not a
Guarantor shall not be subordinated to, and shall rank pari passu in right of
payment with, any other obligation of such Payor.

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.

Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

 

Exh III-2



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.

 

                                                         , By:       Name:  
Title:

 

Exh III-3



--------------------------------------------------------------------------------

                                                         ,
as Borrower

By:       Name:   Title:

 

Exh III-4



--------------------------------------------------------------------------------

                                                         ,
as a Subsidiary Loan Party

By:       Name:   Title:

 

Exh III-5



--------------------------------------------------------------------------------

                                                         ,
as a Subsidiary Loan Party

By:       Name:   Title:

 

Exh III-6



--------------------------------------------------------------------------------

                                                         ,
as a Subsidiary Loan Party

By:       Name:   Title:

 

Exh III-7



--------------------------------------------------------------------------------

Schedule I

Subsidiary Loan Parties

Chart Inc.

Caire Inc.

Chart Energy & Chemicals, Inc.

Chart International Holdings, Inc.

Chart Asia, Inc.

Chart International, Inc.

Chart Cooler Service Company, Inc.

Chart SeQual Technologies Inc.



--------------------------------------------------------------------------------

Schedule II

Pledged Stock; Pledged Debt Securities

Pledged Stock

 

Issuer

   Jurisdiction    Pledgor    Certificate
Number    Class of
Equity
Interest   Number
of Shares    Percentage
Pledged by
Pledgor

Chart International, Inc.

   Delaware    Chart
Industries,
Inc.    1    Common
Stock   100    100%

Chart Inc.

   Delaware    Chart
Industries,
Inc.    1    Common
Stock   100    100%

Chart International Holdings, Inc.

   Delaware    Chart Inc.    1    Common
Stock   100    100%

Chart Asia, Inc.

   Delaware    Chart Inc.    1    Common
Stock   100    100%

Caire Inc.

   Delaware    Chart Inc.    1    Common
Stock   100    100%

Chart Cooler Service Company, Inc. (f/k/a CoolTel, Inc.)

   Delaware    Chart Inc.    1    Common
Stock   100    100%

Chart Energy & Chemicals, Inc.

   Delaware    Chart Inc.    2    Common
Stock   100    100%

Chart Asia Investment Company Limited

   Hong Kong    Chart Asia,
Inc    1    Ordinary
Shares   65    65%

Chart Industries Luxembourg S.à r.l.

   Luxembourg    Chart
International
Holdings, Inc.    n/a    Ordinary
Shares*   9,340    65%

Chart Industries Luxembourg S.à r.l.

   Luxembourg    Chart
International
Holdings, Inc.    n/a    Class A
Preferred
Equity*   267    65%

Chart SeQual Technologies Inc.

   Delaware    Caire Inc.    1    common
stock   3,000    100%



--------------------------------------------------------------------------------

* There are two classes of Pledged Stock of Chart Industries Luxembourg S.à
r.l., with the Class A Preferred Equity Certificates being “stapled” to the
ordinary shares, such that any transfer of a portion of ordinary shares of any
Person necessarily involves a concomitant transfer of a like percentage of such
Person’s Class A Preferred Equity Certificates. The “stapling” is nominative
only—ownership of both classes of Equity Interest is not represented by physical
certificates. Chart Industries Luxembourg S.à r.l. has 14,370 ordinary shares
outstanding and 412 Class A Preferred Equity Certificates outstanding.

 

Issuer of LLC Interest

   Pledgor Percentage
Owned     Percentage Pledged
by Pledgor  

GTC of Clarksville, LLC

     100 %      100 % 

Pledged Debt Securities

 

Obligor

  

Pledged Debt Securities

   Amount   Chart Asia Investment Company Limited    Promissory note in favor of
Chart Asia, Inc. issued by Chart Asia Investment Company Limited, dated June 18,
2009.    $ 8,000,000    Chart Asia Investment Company Limited    Promissory note
in favor of Chart Asia, Inc. issued by Chart Asia Investment Company Limited,
dated September 16, 2009.    $ 2,000,000    Chart Asia Investment Company
Limited    Term loan note in favor of Chart Asia, Inc. issued by Chart Asia
Investment Company Limited, dated February 25, 2010.    $ 4,000,000   



--------------------------------------------------------------------------------

Schedule III

Intellectual Property

Copyrights

None.



--------------------------------------------------------------------------------

Patents

Please see attached Patents Schedule.



--------------------------------------------------------------------------------

Country

 

Owner

 

Title

 

Status

  Appl’n. Number   Filing
Date  

Patent

Number

  Issue
Date   Our Ref

US

  Chart Energy & Chemicals, Inc.   Hydrogen Reactor   Expired   61/451951  
3/11/11       9670-0001-PR1

US

  Chart Energy & Chemicals, Inc.   Concept for Membrane Reactor for H2
Separation - Tublular Reactor   Unfiled           9670-0002-PR1

CA

  Chart Energy & Chemicals, Inc.   Supercritical Process, Reactor and System for
Hydrogen Production   Pending   2648589   4/9/07       9670-0003-CA1

CN

  Chart Energy & Chemicals, Inc.   Supercritical Process, Reactor and System for
Hydrogen Production   Published   2007800211655   4/9/07       9670-0003-CN1

EP

  Chart Energy & Chemicals, Inc.   Supercritical Process, Reactor and System for
Hydrogen Production   Published   7755225.5   4/9/07       9670-0003-EP1

US

  Chart Energy & Chemicals, Inc.   Supercritical Process, Reactor and System for
Hydrogen Production   Granted   11/784696   4/9/07   7789920   9/7/10  
9670-0003-US1

CN

  Chart Energy & Chemicals, Inc.  

Plate Fin Fluid

Processing Device

  Published   20880106216.9   7/9/08       9670-0004-CN1



--------------------------------------------------------------------------------

Country

 

Owner

 

Title

 

Status

  Appl’n. Number   Filing
Date  

Patent

Number

  Issue
Date   Our Ref

EP

  Chart Energy & Chemicals, Inc.  

Plate Fin Fluid

Processing Device

  Published   08796121.5   7/9/08       9670-0004-EP1

HK

  Chart Energy & Chemicals, Inc.  

Plate Fin Fluid

Processing Device

  Pending   11104988.3   5/20/11       9670-0004-HK1

JP

  Chart Energy & Chemicals, Inc.  

Plate Fin Fluid

Processing Device

  Pending   2010516223   1/8/10       9670-0004-JP1

US

  Chart Energy & Chemicals, Inc.  

Plate Fin Fluid

Processing Device

  Granted   12/170189   7/9/08   7998345   8/16/11   9670-0004-US1

US

  Chart Energy & Chemicals, Inc.  

Plate Fin Fluid

Processing Device

  Pending   13/179792   7/11/11       9670-0004-US2

US

  Chart Energy & Chemicals, Inc.  

Compact Heat

Exchange Reactor

  Expired   61/372714   8/11/10       9670-0005-PR1

US

  Chart Energy & Chemicals, Inc.   System and Method for Energy Storage  
Expired   61/373743   8/13/10       9670-0007-PR1

US

  Chart Energy & Chemicals, Inc.   Device and Method for Energy Storage  
Pending   61/530681   9/2/11       9670-0008-PR1

US

  Chart Energy & Chemicals, Inc.   Catalysts, System and Method for Hydrogen
Production   Granted   12/384796   4/8/09   8,075,645   12/13/11   9670-0010-US1

US

  Chart Energy & Chemicals, Inc.   Catalysts, System and Method for Hydrogen
Production   Pending   13/310,787   12/4/11       9670-0010-US2



--------------------------------------------------------------------------------

Country

 

Owner

 

Title

 

Status

  Appl’n. Number   Filing
Date  

Patent

Number

  Issue
Date   Our Ref

US

  Chart Energy & Chemicals, Inc.   Core-ln-Kettle Reactors and Methods of Making
and Using Same   Pending   61/561,643   11/18/11       9670-0011-PR1



--------------------------------------------------------------------------------

Owner: Chart SeQual Technologies Inc. (40543)

 

Docket Number/SubCase   Case Type  

Status

ClientReference #

  Serial Number
Patent Number   Filing Date
Issue Date   Next Action(s)   Due Date(s) 40543-502/002     CIP   Granted  
07/835918   28-Feb-1992     Country:    United States of America     5,268,021  
07-Dec-1993     Title:    Fluid Fractionator           40543-502/C02     CON  
Granted   08/142614   25-Oct-1993     Country:    United States of America    
5,366,541   22-Nov-1994     Title:    Fluid Fractionator           40543-502/RI1
    REI   Granted   08/131761   01-Oct-1993     Country:    United States of
America   RE35,099   28-Nov-1995     Title:    Fluid Fractionator        
40543-503/F01     PRI   Granted   07/609186   02-Nov-1990     Country:    United
States of America   5,114,441   19-May-1992     Title:    Oxygen Concentrator
System And Valve Structure     40543-504/D01     DIV   Granted   2296881  
28-Feb-1992     Country:    Canada       2296881   18-Feb-2005     Title:   
FLUID FRACTIONATOR           40543-504/N01     PCT   Granted   2130824  
28-Feb-1992     Country:    Canada       2130824   18-Jul-2000     Title:   
FLUID FRACTIONATOR          



--------------------------------------------------------------------------------

Owner: Chart SeQual Technologies Inc. (40543)

 

Docket Number/SubCase   Case Type  

Status

ClientReference #

  Serial Number
Patent Number   Filing Date
Issue Date   Next Action(s)   Due Date(s)

40543-504/N01

    PCT   Granted   92907872.3   28-Feb-1992     Country:    European Patent
Convention   0627953   16-Dec-1998     Title:    FLUID FRACTIONATOR    

40543-504/N01

    EPP   Granted   92907872.3   28-Feb-1992     Country:    France      
0627953   16-Dec-1998     Title:    FLUID FRACTIONATOR        

40543-504/N01

    EPP   Granted   92907872.3   28-Feb-1992     Country:    Germany      
0627953   16-Dec-1998     Title:    FLUID FRACTIONATOR    

40543-504/N01

    PCT   Pending   507386/1992   28-Feb-1992   Application Status Check  
20-May-2012 Country:    Japan             Title:   

Improved Fluid Fractionator

    40543-504/N01     EPP   Granted   92907872.3   28-Feb-1992     Country:   
United Kingdom   0627953   16-Dec-1998     Title:    FLUID FRACTIONATOR    
40543-505/D01     DIV   Granted   08/734203   21-Oct-1996     Country:    United
States of America   5,730,778   24-Mar-1998     Title:    Improved Fluid
Fractionator    



--------------------------------------------------------------------------------

Owner: Chart SeQual Technologies Inc. (40543)

 

Docket Number/SubCase   Case Type  

Status

Client Reference #

  Serial Number
Patent Number   Filing Date
Issue Date   Next Action(s)   Due Date(s)

40543-505/F01

    PRI   Granted   08/314213   28-Sep-1994    

Country: 

  United States of America   5,593,478   14-Jan-1997    

Title: 

  Fluid Fractionator            

40543-506/N01

    PCT   Granted   2275685   20-Dec-1996    

Country: 

  Canada       2275685   25-May-2004    

Title: 

  Improved Fluid Fractionator        

40543-506/N01

    PCT   Re-allowed   96945242.4   20-Dec-1996   Report re-validation to client
  23-Apr-2012

Country: 

  European Patent Convention   0954367   06-Apr-2005    

Title: 

  Improved Fluid Fractionator        

40543-506/N01

    EPP   Re-allowed   96945242.4   20-Dec-1996    

Country: 

  France       0954367   06-Apr-2005    

Title: 

  IMPROVED FLUID FRACTIONATOR and corresponding process        

40543-506/N01

    EPP   Re-allowed   96945242.4   20-Dec-1996    

Country: 

  Germany       0954367   06-Apr-2005    

Title: 

  IMPROVED FLUID FRACTIONATOR and corresponding process    

40543-506/N01

    EPP   Re-allowed   96945242.4   20-Dec-1996    

Country: 

  Italy       0954367   06-Apr-2005    

Title: 

  IMPROVED FLUID FRACTIONATOR and corresponding process  



--------------------------------------------------------------------------------

Owner: Chart SeQual Technologies Inc. (40543)

 

Docket Number/SubCase   Case Type  

Status

Client Reference #

  Serial Number
Patent Number   Filing Date
Issue Date   Next Action(s)   Due Date(s)

40543-506/N01

    PCT   Pending   532359/1998   20-Dec-l 996   Application Status Check  
30-Apr-2012

Country: 

  Japan            

Title: 

  Improved Fluid Fractionator        

40543-506/N01

    EPP   Re-allowed   96945242.4   20-Dec-1996    

Country: 

  United Kingdom   0954367   06-Apr-2005    

Title: 

  IMPROVED FLUID FRACTIONATOR and corresponding process  

40543-507/001

    PRI   Granted   09/371464   10-Aug-1999    

Country: 

  United States of America   6,311,719   06-Nov-2001    

Title: 

  Rotary Valve Assembly For Pressure Swing Adsorption System  

40543-507/C01

    CON   Granted   10/143373   10-May-2002    

Country: 

  United States of America   6,712,087   30-Mar-2004    

Title: 

  Rotary Valve Assembly For Pressure Swing Adsorption System  

40543-507/D01

    DIV   Granted   09/925146   08-Aug-2001    

Country: 

  United States of America   6,457,485   01-Oct-2002    

Title: 

  Rotary Valve Assembly For Pressure Swing Adsorption System    

40543-508/N01

    PCT   Granted   65216/00   04-Aug-2000    

Country: 

  Australia       775454   18-Nov-2004    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same  



--------------------------------------------------------------------------------

Owner: Chart SeQual Technologies Inc. (40543)

 

Docket Number/SubCase   Case Type   Status
Client Reference #   Serial Number
Patent Number   Filing Date
Issue Date   Next Action(s)   Due Date(s)

40543-508/N02

    PCT   Granted   2003228781   28-Apr-2003    

Country: 

  Australia       2003228781   05-Mar-2009    

Title: 

  Portable Oxygen Concentration System        

40543-508/N01

    PCT   Granted   2417339   04-Aug-2000    

Country: 

  Canada       2417339   01-May-2007    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same

40543-508/N02

    PCT   Granted   2484982   28-Apr-2003    

Country: 

  Canada       2484982   21-Jun-2011    

Title: 

  Portable Oxygen Concentration System        

40543-508/N02

    PCT   Granted   03809779.6   28-Apr-2003    

Country: 

  China (People’s Republic)   ZL 03809779.6   08-Dec-2010    

Title: 

  Portable Oxygen Concentration System        

40543-508/N01

    EPP   Granted   00952541.1   04-Aug-2000    

Country: 

  Denmark       1307278   03-Dec-2008    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same

40543-508/N02

    EPP   Granted   03726552.7   28-Apr-2003    

Country: 

  Denmark       1499394   13-Jan-2010    

Title: 

  Portable Oxygen Concentration System    



--------------------------------------------------------------------------------

Owner: Chart SeQual Technologies Inc. (40543)

 

Docket Number/SubCase   Case Type  

Status

Client Reference #

  Serial Number
Patent Number   Filing Date
Issue Date   Next Action(s)   Due Date(s)

40543-508/D01

    DIV   Granted   08169885.4   04-Aug-2000    

Country: 

  European Patent Convention   2033703   20-Oct-2010    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same  

40543-508/D02

    DIV   Granted   08161997.5   28-Apr-2003    

Country: 

  European Patent Convention   1987862   29-Dec-2010    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same  

40543-508/N01

    PCT   Granted   00952541.1   04-Aug-2000    

Country: 

  European Patent Convention   1307278   03-Dec-2008    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same  

40543-508/N02

    PCT   Granted   03726552.7   28-Apr-2003    

Country: 

  European Patent Convention   1499394   13-Jan-2010    

Title: 

  Portable Oxygen Concentration System    

40543-508/D01

    EDV   Granted   08169885.4   04-Aug-2000    

Country: 

  France       2033703   20-Oct-2010    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same  

40543-508/D02

    EDV   Granted   08161997.5   28-Apr-2003    

Country: 

  France       1987862   29-Dec-2010    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same  



--------------------------------------------------------------------------------

Owner: Chart SeQual Technologies Inc. (40543)

 

Docket Number/SubCase   Case Type  

Status

Client Reference #

  Serial Number
Patent Number   Filing Date
Issue Date   Next Action(s)   Due Date(s)

40543-508/N01

    EPP   Granted   00952541.1   04-Aug-2000    

Country: 

  France       1307278   03-Dec-2008    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same  

40543-508/N02

    EPP   Granted   03726552.7   28-Apr-2003    

Country: 

  France       1499394   13-Jan-2010    

Title: 

  Portable Oxygen Concentration System    

40543-508/D01

    EDV   Granted   08169885.4   04-Aug-2000    

Country: 

  Germany       2033703   20-0ct-2010    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same    

40543-508/D02

    EDV   Granted   08161997.5   28-Apr-2003    

Country: 

  Germany       1987862   29-Dec-2010    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same  

40543-508/N01

    EPP   Granted   00952541.1   04-Aug-2000    

Country: 

  Germany       1307278   03-Dec-2008    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same  

40543-508/N02

    EPP   Granted   03726552.7   28-Apr-2003    

Country: 

  Germany       1499394   13-Jan-2010    

Title: 

  Portable Oxygen Concentration System    



--------------------------------------------------------------------------------

Owner: Chart SeQual Technologies Inc. (40543)

 

Docket Number/SubCase   Case Type  

Status

Client Reference #

  Serial Number
Patent Number   Filing Date
Issue Date   Next Action(s)   Due Date(s)

40543-508/N02

    REG   Granted   05105897.8   28-Apr-2003    

Country: 

  Hong Kong       1072389   20-May-2010    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same

40543-508/N02

    PCT   Granted   1508/KOLNP/2004   28-Apr-2003   Form 27 to client  
01-Jan-2013

Country: 

  India       237458   23-Dec-2009   Working Statement Due 2M   31-Jan-2013

Title: 

  Portable Oxygen Concentration System   Working Statement Due 1M   28-Feb-2013
    Working Statement Due   31-Mar-2013

40543-508/N01

    EPP   Granted   00952541.1   04-Aug-2000    

Country: 

  Ireland       1307278   03-Dec-2008    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same    

40543-508/N02

    EPP   Granted   03726552.7   28-Apr-2003    

Country: 

  Ireland       1499394   13-Jan-2010    

Title: 

  Portable Oxygen Concentration System    

40543-508/N01

    EPP   Granted   00952541.1   04-Aug-2000    

Country: 

  Italy       1307278   03-Dec-2008    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same    

40543-508/N02

    EPP   Granted   03726552.7   28-Apr-2003    

Country: 

  Italy       1499394   13-Jan-2010    

Title: 

  Portable Oxygen Concentration System    



--------------------------------------------------------------------------------

Owner: Chart SeQual Technologies Inc. (40543)

 

Docket Number/SubCase   Case Type  

Status

Client Reference #

  Serial Number
Patent Number   Filing Date
Issue Date   Next Action(s)   Due Date(s)

40543-508/D01

    EDV   Granted   08169885.4   04-Aug-2000    

Country: 

  Netherlands       2033703   20-0ct-2010    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same    

40543-508/D02

    EDV   Granted   08161997.5   28-Apr-2003    

Country: 

  Netherlands       1987862   29-Dec-2010    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same    

40543-508/N02

    PCT   Granted   200406331-9   28-Apr-2003    

Country: 

  Singapore       107823   31-Jan-2007    

Title: 

  Portable Oxygen Concentration System    

40543-508/D01

    EDV   Granted   08169885.4   04-Aug-2000    

Country: 

  Spain       2033703   20-Oct-2010    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same    

40543-508/D02

    EDV   Granted   08161997.5   28-Apr-2003    

Country: 

  Spain       1987862   29-Dec-2010    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same    

40543-508/N01

    EPP   Granted   00952541.1   04-Aug-2000    

Country: 

  Spain       1307278   03-Dec-2008    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same    



--------------------------------------------------------------------------------

Owner: Chart SeQual Technologies Inc. (40543)

 

Docket Number/SubCase   Case Type  

Status

Client Reference #

  Serial Number
Patent Number   Filing Date
Issue Date   Next Action(s)   Due Date(s)

40543-508/N02

    EPP   Granted   03726552.7   28-Apr-2003    

Country: 

  Spain       1499394   13-Jan-2010    

Title: 

  Portable Oxygen Concentration System    

40543-508/D01

    EDV   Granted   08169885.4   04-Aug-2000    

Country: 

  United Kingdom   2033703   20-Oct-2010    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same    

40543-508/D02

    EDV   Granted   08161997.5   28-Apr-2003    

Country: 

  United Kingdom   1987862   29-Dec-2010    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same    

40543-508/N01

    EPP   Granted   00952541.1   04-Aug-2000    

Country: 

  United Kingdom   1307278   03-Dec-2008    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same    

40543-508/N02

    EPP   Granted   03726552.7   28-Apr-2003    

Country: 

  United Kingdom       1499394   13-Jan-2010    

Title: 

  Portable Oxygen Concentration System    

40543-508/002

    CIP   Granted   10/134868   29-Apr-2002    

Country: 

  United States of America   6,691,702   17-Feb-2004    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same    



--------------------------------------------------------------------------------

Owner: Chart SeQual Technologies Inc. (40543)

 

Docket Number/SubCase   Case Type  

Status

Client Reference #

  Serial Number
Patent Number   Filing Date
Issue Date   Next Action(s)   Due Date(s)

40543-508/C01

    CON   Granted   10/105657   25-Mar-2002    

Country: 

  United States of America   6,629,525   07-Oct-2003    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same    

40543-508/F01

    PRI   Granted   09/632099   03-Aug-2000    

Country: 

  United States of America   6,651,658   25-Nov-2003    

Title: 

  Portable Oxygen Concentration System And Method Of Using The Same  

40543-508/N02

    PCT   Granted   1-2004-01249   28-Apr-2003    

Country: 

  Viet Nam       6058   03-Jan-2007    

Title: 

  Portable Oxygen Concentration System    

40543-509/F01

    PRI   Granted   09/931966   16-Aug-2001    

Country: 

  United States of America   6,471,744   29-Oct-2002    

Title: 

  Vacuum-Pressure Swing Absorption Fractionator And Method Of Using The Same  

40543-510/N01

    PCT   Granted   200580011143.1   04-Apr-2005    

Country: 

  China (People’s Republic)   ZL 200580011143.1   15-Apr-2009    

Title: 

  Needle Valve For Flow Control    

40543-510/N01

    PCT   Granted   05733180.3   04-Apr-2005    

Country: 

  European Patent Convention   1740863   24-Aug-2011    

Title: 

  Needle Valve For Flow Control    



--------------------------------------------------------------------------------

Owner: Chart SeQual Technologies Inc. (40543)

 

Docket Number/SubCase   Case Type  

Status

Client Reference #

  Serial Number
Patent Number   Filing Date
Issue Date   Next Action(s)   Due Date(s)

40543-510/N01

    EPP   Granted   05733180.3   04-Apr-2005    

Country: 

  France       1740863   24-Aug-2011    

Title: 

  Needle Valve For Flow Control    

40543-510/N01

    EPP   Granted   05733180.3   04-Apr-2005    

Country: 

  Germany       1740863   24-Aug-2011    

Title: 

  Needle Valve For Flow Control    

40543-510/N01

    REG   Granted   07110020.6   05-Apr-2005    

Country: 

  Hong Kong       HK1104937   28-Aug-2009    

Title: 

  Needle Valve For Flow Control    

40543-510/N01

    EPP   Granted   05733180.3   04-Apr-2005    

Country: 

  Spain       1740863   24-Aug-2011    

Title: 

  Needle Valve For Flow Control    

40543-510/N01

    EPP   Granted   05733180.3   04-Apr-2005    

Country: 

  United Kingdom       1740863   24-Aug-2011    

Title: 

  Needle Valve For Flow Control    

40543-510/C01

    CON   Granted   11/399108   06-Apr-2006    

Country: 

  United States of America   7,517,385   14-Apr-2009    

Title: 

  Gas Separation Device And Method Of Use    



--------------------------------------------------------------------------------

Owner: Chart SeQual Technologies Inc. (40543)

 

Docket Number/SubCase   Case Type  

Status

Client Reference #

  Serial Number
Patent Number   Filing Date
Issue Date   Next Action(s)   Due Date(s)

40543-510/F01

    PRI   Granted   10/835700   30-Apr-2004    

Country:

  United States of America   7,025,329   11-Apr-2006    

Title:

  Needle Valve For Flow Control    

40543-514/001

    ORD   Allowed   12/133608   05-Jun-2008   All Art Disclosed?   16-May-2012

Country:

  United States of America   Fee Due in 1 Month   16-May-2012

Title:

  Compressor Vibration Isolation Mount And Method Of Use   Issue Fee Due  
16-Jun-2012     NOA - Confirm PTA Calc.   16-Jun-2012

40543-515/001

    ORD   Published   12/133628   05-Jun-2008   Cite Art re: PTA Purposes  
05-Apr-2012

Country:

  United States of America   Resp to 3M O.A. Due in 1M   06-May-2012

Title:

  Compressor Cooling System And Method Of Use   Draft to Client   06-May-2012  
  IDS Review   06-Jun-2012     Resp to 3M O.A. Due   06-Jun-2012     Resp to 3M
O.A. Due 1st Ext   06-Jul-2012     Resp to 3M O.A. Due 2nd Ext   06-Aug-2012    
Resp to 3M O.A. Due in 2Wks   23-Aug-2012     Deadline to Respond to 3M O.A.  
06-Sep-2012

40543-517/001

    ORD   Published   12/252485   16-Oct-2008   Cite Art re: PTA Purposes  
13-Apr-2012

Country:

  United States of America   Resp to 3M O.A. Due in 1M   14-May-2012

Title:

 

Portable Oxygen Concentration System And Method Including Concentrated Oxygen
Flow Delivery

  Draft to Client   14-May-2012             IDS Review   14-Jun-2012            
Resp to 3M O.A. Due   14-Jun-2012             Resp to 3M O.A. Due 1st Ext  
14-Jul-2012             Resp to 3M O.A. Due 2nd Ext   14-Aug-2012            
Resp to 3M O.A. Due in 2Wks   31-Aug-2012             Deadline to Respond to 3M
O.A.   14-Sep-2012



--------------------------------------------------------------------------------

Owner: Chart SeQual Technologies Inc. (40543)

 

Docket Number/SubCase   Case Type  

Status

ClientReference #

  Serial Number
Patent Number   Filing Date
Issue Date   Next Action(s)   Due Date(s) 40543-518/N01     PCT   Published  
08858663.1   21-Nov-2008     Country:    European Patent Convention     Title: 
  System And Method For Controlling Supply Of Oxygen Based On Breathing Rate    
40543-518/N01     REG   Published   10110308.4   21-Nov-2008     Country:   
Hong Kong   1st Maintenance fee 1M   21-0ct-2016 Title:    System And Method For
Controlling Supply Of Oxygen Based On Breathing Rate   1st Maintenance fee  
21-Nov-2016 40543-518/N01     PCT   Published   2010-536976   21-Nov-2008   Cite
Art re: PTA Purposes   28-Apr-2012 Country:    Japan   Draft to Client  
21-May-2012 Title:    System And Method For Controlling Supply Of Oxygen Based
On Breathing Rate   Resp to Office Action Due 1M   21-May-2012     Response to
Office Action Due   21-Jun-2012     Resp to Office Act Due 1M/Ext   21-Aug-2012
    Resp to Office Action Due/Ext   21-Sep-2012 40543-518/001     ORD  
Published   97145287   24-Nov-2008     Country:    Taiwan     Title:    System
And Method For Controlling Supply Of Oxygen Based On Breathing Rate    
40543-518/001     ORD   Published   12/274219   19-Nov-2008   Amend after Final
  27-Apr-2012 Country:    United States of America   IDS Review   27-May-2012
Title:    System And Method For Controlling Supply Of Oxygen Based On Breathing
Rate   Resp to Final Office Act. Due   27-May-2012             Resp to Final
O.A. 1st Ext   27-Jun-2012             Final O.A. 2nd Ext/Appeal?   27-Jul-2012
            2 Wks to Final O.A./Appeal?   13-Aug-2012             Final O.A.
Deadline/Appeal?   27-Aug-2012



--------------------------------------------------------------------------------

Owner: Chart SeQual Technologies Inc. (40543)

 

Docket Number/SubCase   Case Type  

Status

ClientReference #

  Serial Number
Patent Number   Filing Date
Issue Date   Next Action(s)   Due Date(s) 40543-519/N01     PCT   Published  
09800904.6   21-Jul-2009     Country:    European Patent Convention     Title: 
  Self-Automated Titration System And Method     40543-519/001     ORD   Allowed
  12/506645   21-Jul-2009   All Art Disclosed?   23-May-2012 Country:    United
States of America   Fee Due in 1 Month   23-May-2012 Title:    Self-Automated
Titration System And Method   Issue Fee Due   23-Jun-2012     NOA - Confirm PTA
Calc.   23-Jun-2012 40543-520/001     ORD   Published   12/553801   03-Sep-2009
    Country:    United States of America     Title:    System And Method For
Controlling Bolus Pulse Duration Based On Inspiratory Time In A Portable Oxygen
Concentration System     40543-521/N01     PCT   Published   09825557.3  
09-Nov-2009     Country:    European Patent Convention     Title:    Medical
Ventilator System And Method Using Oxygen Concentrators     40543-521/N01    
PCT   Pending   2011-535730   09-Nov-2009     Country:    Japan     Title:   
Medical Ventilator System And Method Using Oxygen Concentrators    
40543-521/001     ORD   Published   12/614617   09-Nov-2009     Country:   
United States of America     Title:    Medical Ventilator System And Method
Using Oxygen Concentrators    



--------------------------------------------------------------------------------

Owner: Chart SeQual Technologies Inc. (40543)

 

Docket Number/SubCase   Case Type   Status
ClientReference #   Serial Number
Patent Number   Filing Date
Issue Date    Next Action(s)   Due Date(s) 40543-522/001     ORD   Published  
12/780812   14-May-2010    Due Date - Election   15-Apr-2012 Country:    United
States of America    IDS Review   15-Apr-2012 Title:    Apparatus and Methods
for Treating Sleep Related Disorders    Restrict or Elect w/ 1st Ext  
15-May-2012      Restrict or Elect w/ 2nd Ext   15-Jun-2012      Restrict or
Elect w/ 3rd Ext   15-Jul-2012      Restrict or Elect w/ 4th Ext   15-Aug-2012  
   Deadline to Restrict or Elect   15-Sep-2012 40543-524/N01     PCT   Pending  
  10-Sep-2010    ISR to Associate   07-May-2012 Country:    China (People’s
Republic)      Title:    Rotary Compressor And Method      40543-524/001     ORD
  Published   12/879998   10-Sep-2010      Country:    United States of America
     Title:    Rotary Compressor And Method      40543-525/N01     PCT   Pending
    28-Sep-2010    Assignment Due 1M   28-Apr-2012 Country:    China (People’s
Republic)      Power of Attorney Due 1M   28-Apr-2012 Title:    Data Retrieval
And Service System And Method For Oxygen Concentrators    Respond to Associate  
03-May-2012      Power of Attorney Due   28-May-2012      Assignment Due  
28-May-2012



--------------------------------------------------------------------------------

Owner: Chart SeQual Technologies Inc. (40543)

 

Docket Number/SubCase   Case Type   Status
ClientReference #   Serial Number
Patent Number   Filing Date
Issue Date    Next Action(s)   Due Date(s) 40543-525/001     ORD   Published  
12/892793   28-Sep-2010      Country:    United States of America      Title:   
Controlling and Communicating with Respiratory Care Devices      40543-526/001  
  ORD   Published   PCT/US2011/031627   07-Apr-2011    ChII 27M Ltr to Client  
07-Jul-2012 Country:    Patent Cooperation Treaty    ChII 28M Reminder  
07-Aug-2012 Title:    Portable Oxygen Delivery Device    ChII 29M Reminder  
07-Sep-2012      2 Weeks until 30M Deadline   23-Sep-2012      CHII Nat’l Phase
Deadline 30M   07-Oct-2012      31 Month Deadline   07-Nov-2012 40543-526/001  
  ORD   Published   13/082222   07-Apr-2011      Country:    United States of
America      Title:    Portable Oxygen Delivery Device      40543-528/001    
ORD   Published   13/082345   07-Apr-2011      Country:    United States of
America      Title:    Portable Oxygen Delivery Device      40543-529/001    
ORD   Published   13/082348   07-Apr-2011      Country:    United States of
America      Title:    Portable Oxygen Delivery Device      40543-530/001    
ORD   Published   13/082351   07-Apr-2011      Country:    United States of
America      Title:    Portable Oxygen Delivery Device     



--------------------------------------------------------------------------------

Title

 

ActionDue

 

DueDate

 

CaseSubCase

 

CaseType

 

AppNumber

 

CountryName

 

FilDate

 

ApplicationStatus

 

Owner

 

PatNumber

 

IssDate

METHODS RELATING TO CONSTRUCTING RECIPROCATOR ASSEMBLY       CFIC-0001/   PCT  
PI0106320-0   Brazil   07-Jan-2002   Granted   Chart Inc.   1226001  
09-Jan-2008 METHODS RELATING TO CONSTRUCTING RECIPROCATOR ASSEMBLY      
CFIC-0001/   ORD   2381735   Canada   08-May-2001   Granted   Chart Inc.  
2381735   04-Sep-2007     ActionDue   DueDate                                  
   

Urgent-Annuity Payment

Due-1mo

  08-Apr-2013                     Annuity Payment Due   08-May-2013            
      METHODS RELATING TO CONSTRUCTING RECIPROCATOR ASSEMBLY       CFIC-0001/  
ORD   1801320.1   China (People’s Republic)   08-May-2001   Granted   Chart Inc.
  ZL01801320.1   30-Nov-2005     ActionDue   DueDate                            
         

Urgent-Annuity Payment

Due-1mo

  08-Apr-2013                     Annuity Payment Due   08-May-2013            
      METHODS RELATING TO CONSTRUCTING RECIPROCATOR ASSEMBLY       CFIC-0001/  
ORD   1933169.3   European Patent Convention   08-May-2001   Granted  
Chart Inc.   1226001   09-Jan-2008 METHODS RELATING TO CONSTRUCTING RECIPROCATOR
ASSEMBLY       CFIC-0001/   EPC   1933169.3   France   08-May-2001   Granted  
Chart Inc.   1226001   09-Jan-2008     ActionDue   DueDate                      
               

Urgent-Annuity Payment

Due-1mo

  08-Apr-2013                     Annuity Payment Due   08-May-2013            
      METHODS RELATING TO CONSTRUCTING RECIPROCATOR ASSEMBLY       CFIC-0001/  
ORD   1933169.3   Germany   08-May-2001   Granted   Chart Inc.   601 32 296.7-08
  09-Jan-2008     ActionDue   DueDate                                      

Urgent-Annuity Payment

Due-1mo

  08-Apr-2013                     Annuity Payment Due   08-May-2013            
      METHODS RELATING TO CONSTRUCTING RECIPROCATOR ASSEMBLY       CFIC-0001/  
PCT   IN/PCT/2002/00104/CH   India   18-Jan-2002   Granted   Chart Inc.   221379
  23-Jun-2008     ActionDue   DueDate                                    



--------------------------------------------------------------------------------

Title

 

ActionDue

 

DueDate

 

CaseSubCase

 

CaseType

 

AppNumber

 

CountryName

 

FilDate

 

ApplicationStatus

 

Owner

 

PatNumber

 

IssDate

  File Statement of Working   01-Jan-2013                     BAR: File
Statement of Working   31-Mar-2013                   METHODS RELATING TO
CONSTRUCTING RECIPROCATOR ASSEMBLY       CFIC-0001/   EPC   1933169.3   Italy  
08-May-2001   Granted   Chart Inc.   1226001   09-Jan-2008 METHODS RELATING TO
CONSTRUCTING RECIPROCATOR ASSEMBLY       CFIC-0001/   ORD   2002-510227   Japan
  23-Jan-2002   Granted   Chart Inc.   4021759   05-Oct-2007     ActionDue  
DueDate                                      

Urgent-Annuity Payment

Due-1mo

  05-Sep-2012                     Annuity Payment Due   05-Oct-2012            
      METHODS RELATING TO CONSTRUCTING RECIPROCATOR ASSEMBLY       CFIC-0001/  
ORD   10-2002-7000202   Korea, Republic of   08-May-2001   Granted   Chart Inc.
  1959071   11-Sep-2008     ActionDue   DueDate                                
     

Urgent-Annuity Payment

Due-1mo

  11-Aug-2012                     Annuity Payment Due   11-Sep-2012            
     

METHODS RELATING

TO CONSTRUCTING RECIPROCATOR ASSEMBLY

      CFIC-0001/   ORD   PCT/US01/14753   Patent Cooperation Treaty  
08-May-2001   Done   Chart Inc.    

METHODS RELATING TO CONSTRUCTING RECIPROCATOR

ASSEMBLY

      CFIC-0001/   ORD   90128234   Taiwan   13-Nov-2001   Granted   Chart Inc.
  205647   09-Nov-2011 METHODS RELATING TO CONSTRUCTING RECIPROCATOR ASSEMBLY  
    CFIC-0001/   EPC   1933169.3   United Kingdom   08-May-2001   Granted  
Chart Inc.   1226001   09-Jan-2008     ActionDue   DueDate                      
               

Urgent-Annuity Payment

Due-1mo

  08-Apr-2013                     Annuity Payment Due   08-May-2013            
      METHODS RELATING TO CONSTRUCTING RECIPROCATOR ASSEMBLY       CFIC-0001/  
PRI   -88508   United States of America   09-Jun-2000   Granted   Chart Inc.  
US 6,353,987 B1   12-Mar-2002     ActionDue   DueDate                          
         



--------------------------------------------------------------------------------

Title

 

ActionDue

 

DueDate

 

CaseSubCase

 

CaseType

 

AppNumber

 

CountryName

 

FilDate

 

ApplicationStatus

 

Owner

 

PatNumber

 

IssDate

  Tax 11.5   12-Sep-2013                     Last Date - Tax 11.5 Due  
12-Mar-2014                   RECIPROCATOR AND LINEAR SUSPENSION ELEMENT
THEREFOR       CFIC-0002/   PCT   PI0106322-7   Brazil   07-Jan-2002   Published
  Chart Inc.     RECIPROCATOR AND LINEAR SUSPENSION ELEMENT THEREFOR      
CFIC-0002/   PCT   2381756   Canada   11-Feb-2002   Granted   Chart Inc.  
2381756   15-Sep-2009     ActionDue   DueDate                                  
   

Urgent-Annuity Payment

Due-1mo

  08-Apr-2013                     Annuity Payment Due   08-May-2013            
      RECIPROCATOR AND LINEAR SUSPENSION ELEMENT THEREFOR       CFIC-0002/   PCT
  1801339.2   China (People’s Republic)   08-May-2001   Granted   Chart Inc.  
ZL01801339.2   16-Nov-2005     ActionDue   DueDate                              
       

Urgent-Annuity Payment

Due-1mo

  08-Apr-2013                     Annuity Payment Due   08-May-2013            
      RECIPROCATOR AND LINEAR SUSPENSION ELEMENT THEREFOR       CFIC-0002/   ORD
  1933170.1   European Patent Convention   08-May-2001   Granted   Chart Inc.  
1 203 439   09-Mar-2011 RECIPROCATOR AND LINEAR SUSPENSION ELEMENT THEREFOR    
  CFIC-0002/   ORD   185866   France   25-Feb-2011   Pending   Chart Inc.      
  ActionDue   DueDate                                      

Urgent-Annuity Payment

Due-1mo

  08-Apr-2013                     Annuity Payment Due   08-May-2013            
        Commence Working Patent   25-Feb-2014                   RECIPROCATOR AND
LINEAR SUSPENSION ELEMENT THEREFOR       CFIC-0002/   ORD   601 44 171.0  
Germany     Pending   Chart Inc.         ActionDue   DueDate                    
                 

Urgent-Annuity Payment

Due-1mo

  08-Apr-2013                     Annuity PaymentDue   08-May-2013              
   



--------------------------------------------------------------------------------

Title

 

ActionDue

 

DueDate

 

CaseSubCase

 

CaseType

 

AppNumber

 

CountryName

 

FilDate

 

ApplicationStatus

 

Owner

 

PatNumber

 

IssDate

RECIPROCATOR AND LINEAR SUSPENSION ELEMENT THEREFOR       CFIC-0002/   PCT  
IN/PCT/2002/00105/CH   India   18-Jan-2002   Granted   Chart Inc.   218953  
16-Apr-2008     ActionDue   DueDate                                       File
Statement of Working   01-Jan-2013                     BAR: File Statement of
Working   31-Mar-2013                   RECIPROCATOR AND LINEAR SUSPENSION
ELEMENT THEREFOR       CFIC-0002/   PCT   2002-511458   Japan   08-May-2001  
Granted   Chart Inc.   4575642   27-Aug-2010     ActionDue   DueDate            
                          Annuity Fee Due   27-Aug-2013                  
RECIPROCATOR AND LINEAR SUSPENSION ELEMENT THEREFOR       CFIC-0002/   PCT  
10-2002-7000203   Korea, Republic of   07-Jan-2002   Granted   Chart Inc.  
804874   12-Feb-2008   ActionDue   DueDate                    

Urgent-Annuity Payment

Due-1mo

  12-Jan-2013                     Annuity Payment Due   12-Feb-2013            
      RECIPROCATOR AND LINEAR SUSPENSION ELEMENT THEREFOR       CFIC-0002/   ORD
  PCT/US01/14754   Patent Cooperation Treaty   08-May-2001   Done   Chart Inc.  
  RECIPROCATOR AND LINEAR SUSPENSION ELEMENT THEREFOR       CFIC-0002/   ORD  
90128233   Taiwan   14-Nov-2001   Granted   Chart Inc.   NI-179293   06-Oct-2003
RECIPROCATOR AND LINEAR SUSPENSION ELEMENT THEREFOR       CFIC-0002/   ORD   1
203 439   United Kingdom   03-Mar-2011   Pending   Chart Inc.         ActionDue
  DueDate                                      

Urgent-Annuity Payment

Due-1mo

  08-Apr-2013                     Annuity Payment Due   08-May-2013            
      RECIPROCATOR AND LINEAR SUSPENSION ELEMENT THEREFOR       CFIC-0002/   PRI
  -88873   United States of America   09-Jun-2000   Granted   Chart Inc.   US
6,492,748 B1   10-Dec-2002     ActionDue   DueDate                              
        Tax 11.5   10-Jun-2014                  



--------------------------------------------------------------------------------

Title

 

ActionDue

 

DueDate

 

CaseSubCase

 

CaseType

 

AppNumber

 

CountryName

 

FilDate

 

ApplicationStatus

 

Owner

 

PatNumber

 

IssDate

  Last Date - Tax 11.5 Due   10-Dec-2014                   MECHANICAL RESONATOR
AND METHOD FOR THERMOACOUSTIC SYSTEMS       CFIC-0006/   PRI   10/126594  
United States of America   19-Apr-2002   Granted   Chart Inc.   6,578,364 B2  
17-Jun-2003     ActionDue   DueDate                                       Tax
11.5   17-Dec-2014                     Last Date - Tax 11.5 Due   17-Jun-2015  
                MATCHING AN ACOUSTIC DRIVER TO AN ACOUSTIC LOAD IN AN ACOUSTIC
RESONANT SYSTEM       CFIC-0007/   ORD   PCT/US02/12692   Patent Cooperation
Treaty   20-Apr-2002   Done   Chart Inc.     MATCHING AN ACOUSTIC DRIVER TO AN
ACOUSTIC LOAD IN AN ACOUSTIC RESONANT SYSTEM       CFIC-0007/   PRI   10/126596
  United States of America   19-Apr-2002   Granted   Chart Inc.   US 6,604,363
B2   12-Aug-2003     ActionDue   DueDate                                      
Tax 11.5   12-Feb-2015                     Last Date - Tax 11.5 Due  
12-Aug-2015                   LOW LOSS RECIPROCATING ELECTROMAGNETIC DEVICE    
  CFIC-0008/   ORD   10/253262   United States of America   24-Sep-2002  
Granted   Chart Inc.   US 6,927,506 B2   09-Aug-2005     ActionDue   DueDate    
                                  Tax 7.5   09-Feb-2013                     Last
Date - Tax 7.5 Due   09-Aug-2013                     Tax 11.5   09-Feb-2017    
                Last Date - Tax 11.5 Due   09-Aug-2017                  
RECIPROCATING DEVICE AND LINEAR SUSPENSION       CFIC-0009/   ORD   10/253797  
United States of America   24-Sep-2002   Granted   Chart Inc.   US 6,841,900 B2
  11-Jan-2005     ActionDue   DueDate                                       Tax
11.5   11-Jul-2016                     Last Date - Tax 11.5 Due   11-Jan-2017  
                LINEAR SUSPENSION DEVICE       CFIC-0012/   PRI   498009  
United States of America   06-Nov-1990   Granted   Chart Inc.   US 5,139,242  
18-Aug-1992



--------------------------------------------------------------------------------

Title

 

ActionDue

 

DueDate

 

CaseSubCase

 

CaseType

 

AppNumber

 

CountryName

 

FilDate

 

ApplicationStatus

 

Owner

 

PatNumber

 

IssDate

LINEAR

RECIPROCATING

ALTERNATOR

      CFIC-0013/   PRI   07/610170   United States of America   06-Nov-1990  
Granted   Chart Inc.   US 5,146,123   08-Sep-1992

LINEAR

ELECTRODYNAMIC

MACHINE

      CFIC-0014/   ORD   1333683   United States of America   31-Jul-1992  
Granted   Chart Inc.   US 5,389,844   14-Feb-1995 PISTON POSITION DRIFT CONTROL
FOR FREE-PISTON DEVICE       CFIC-0015/   ORD   10/298566   United States of
America   19-Nov-2002   Granted   Chart Inc.   US 6,901,755   07-Jun-2005    
ActionDue   DueDate                                       Tax 7.5   07-Dec-2012
                    Last Date - Tax 7.5 Due   07-Jun-2013                    
Tax 11.5   07-Dec-2016                     Last Date - Tax 11.5 Due  
07-Jun-2017                   CLEARANCE OPINION       CFIC-0016/   GEN    
United States of America     Unfiled   Chart Inc.    

INFRINGEMENT

ANALYSIS

      CFIC-0017/   GEN     United States of America     Unfiled   Chart Inc.    
PRAXAIR DISPUTE       CFlC-0019/   GEN     United States of America     Unfiled
  Chart Inc.     GENERAL MATTERS       CFIC-0020/   GEN     United States of
America     Unfiled   Chart Inc.     ACOUSTIC COOLING DEVICE WITH COLDHEAD AND
RESONANT DRIVER SEPARATED       CFIC-0021/   PCT   2.0068E+11   China (People’s
Republic)   25-Oct-2006   Granted   Chart Inc.   ZL200680040953.4   23-Jun-2010
    ActionDue   DueDate                                      

Urgent-Annuity Payment

Due-1mo

  25-Sep-2012                     Annuity Payment Due   25-Oct-2012            
      ACOUSTIC COOLING DEVICE WITH COLDHEAD AND RESONANT DRIVER SEPARATED      
CFIC-0021/   PCT   06 839 541.7   European Patent Convention   30-May-2008  
Published   Chart Inc.         ActionDue   DueDate                              
       

Urgent-Annuity Payment

Due-1mo

  25-Sep-2012                     Annuity Payment Due   25-Oct-2012            
      ACOUSTIC COOLING DEVICE WITH COLDHEAD AND RESONANT DRIVER SEPARATED      
CFIC-0021/   PCT   2008-539139   Japan   25-Oct-2006   Published   Chart Inc.  
 



--------------------------------------------------------------------------------

Title

 

ActionDue

 

DueDate

 

CaseSubCase

 

CaseType

 

AppNumber

 

CountryName

 

FilDate

 

ApplicationStatus

 

Owner

 

PatNumber

 

IssDate

ACOUSTIC COOLING DEVICE WITH COLDHEAD AND RESONANT DRIVER SEPARATED      
CFIC-0021/   ORD   PCT/US06/60224   Patent Cooperation Treaty   25-Oct-2006  
Done   Chart Inc.     ACOUSTIC COOLING DEVICE WITH COLDHEAD AND RESONANT DRIVER
SEPARATED       CFIC-0021/   ORD   11/552186   United States of America  
24-Oct-2006   Granted   Chart Inc.   7628022   08-Dec-2009     ActionDue  
DueDate                                       Tax 3.5   08-Jun-2013            
        Last Date - Tax 3.5 Due   08-Dec-2013                     Tax 7.5  
08-Jun-2017                     Last Date - Tax 7.5 Due   08-Dec-2017          
          Tax 11.5   08-Jun-2021                     Last Date - Tax 11.5 Due  
08-Dec-2021                   DRIFT STABILIZER FOR RECIPROCATING FREE-PISTON
DEVICES       CFIC-0024/   ORD   09/844177   United States of America  
27-Apr-2001   Granted   Chart Inc.   6564552   20-May-2003     ActionDue  
DueDate                                       URGENT - Tax 11.5 - Due 1 Mo  
20-Oct-2014                     Tax 11.5   20-Nov-2014                     Last
Date - Tax 11.5 Due   20-May-2015                  



--------------------------------------------------------------------------------

Our File Ref

 

Country

 

Applicant

 

Client

 

Title / Mark

 

Class(es)

 

Application

No

 

Application

Date

 

Patent / Reg
No

 

Registration

Date

 

Status

 

Current

Renewal

P03174EP(DE)   Germany   Chart Heat Exchangers Limited Partnership   Chart Heat
Exchangers LP   Heat Exchanger     99 922384.5   05/21/99   1 086 349   07/23/03
  Granted   05/31/13 P03174EP(GB)   United Kingdom   Chart Heat Exchangers
Limited Partnership   Chart Heat Exchangers LP   Heat Exchanger     99 922384.5
  05/21/99   1 086 349   07/23/03   Granted   05/31/13 P03247GB   United Kingdom
  Chart Heat Exchangers LP   Chart Heat Exchangers LP   Heat Exchanger and/or
Fluid Mixing Means     98 11363.2   05/28/98   2 328 275   07/18/00   Granted  
05/31/13 P03248GB.DIV1   United Kingdom   Chart Heat Exchangers LP   Chart Heat
Exchangers LP   Heat Exchanger and/or Fluid Mixing Means     99 04463.8  
05/28/98   2 333 350   05/28/98   Granted   05/31/13 P03315EP(DE)   Germany  
Chart Heat Exchangers LP   Chart Heat Exchangers LP   Heat Exchanger and/or
Fluid Mixing Means     01 121413.7   05/28/98   1 162 426   04/06/05   Granted  
05/31/12 P03327EP(DE)   Germany   Chart Heat Exchangers Limited Partnership  
Chart Heat Exchangers LP   Heat Exchanger and/or Fluid Mixing Means     98
924469.4   05/28/98   0 996 847   02/19/03   Granted   05/31/12 P03329EP(DE)  
Germany   Chart Heat Exchangers LP   Chart Heat Exchangers LP   Heat Exchanger  
  00 905189.7   02/24/00   1 166 026   12/20/06   Granted   02/28/13
P03329EP(FR)   France   Chart Heat Exchangers LP   Chart Heat Exchangers LP  
Heat Exchanger     00 905189.7   02/24/00   1 166 026   12/20/06   Granted  
02/28/12 P03329EP(GB)   United Kingdom   Chart Heat Exchangers LP   Chart Heat
Exchangers LP   Heat Exchanger     00 905189.7   02/24/00   1 166 026   12/20/06
  Granted   02/28/13 P03491EP(DE)   Germany   Chart Heat Exchangers LP   Chart
Heat Exchangers LP   Heat Exchanger     00 971574.9   10/24/00   1 521 941  
06/21/06   Granted   10/31/12 P03491EP(FR)   France   Chart Heat Exchangers LP  
Chart Heat Exchangers LP   Heat Exchanger     00 971574.9   10/24/00   1 521 941
  06/21/06   Granted   10/31/12 P03491EP(GB)   United Kingdom   Chart Heat
Exchangers LP   Chart Heat Exchangers LP   Heat Exchanger     00 971574.9  
10/24/00   1 521 941   06/21/06   Granted   10/31/12 P5152PCT(US)   USA   Chart
Heat Exchangers LP   Chart Heat Exchangers LP   Heat Exchanger     10/532,886  
09/05/03       Pending   P5308EP DIV1   Europe   Chart Heat Exchangers LP  
Chart Heat Exchangers LP   Heat Exchanger     06 026010.6   02/24/00      
Pending   02/28/13

NOTE: CHART ENERGY & CHEMICALS, INC. IS THE SUCCESSOR TO CHART HEAT EXCHANGERS
LIMITED PARTNERSHIP



--------------------------------------------------------------------------------

Chart Division

  

Assignee

Name

  

Status

  

Country Name

  

Title

  

Serial #

  

Filed Date

  

Patent #

  

Issue Date

Biomedical    Chart Inc.    ISSUED   

UNITED

STATES

   LIQUID CRYOGEN FREEZER    09/759,692    01/12/2001    6,393,847    05/28/2002
Biomedical    Chart Inc.    ISSUED   

UNITED

STATES

   SELF-CALIBRATING SUPPLEMENTAL OXYGEN DELIVERY SYSTEM    10/273,503   
10/18/2002    6,910,482    06/28/2005 Biomedical    CAIRE Inc.    ISSUED   

UNITED

STATES

   CRYOGENIC LIQUID DELIVERY SYSTEM    08/500,236    07/10/1995    5,561,983   
10/08/1996 Biomedical   

Chart

Industries,

Inc.

   ISSUED   

UNITED

STATES

   SAMPLE CANISTER    29/324,559    09/15/2008    D599,033    08/25/2009
Biomedical    Chart Inc.    PUBLISHED    CHINA    FREEZER WITH LIQUID CRYOGEN
REFRIGERANT    2011100065907.2    03/18/2011       Biomedical    Chart Inc.   
PUBLISHED   

EUROPEAN

PATENT

CONVENT

   FREEZER WITH LIQUID CRYOGEN REFRIGERANT    11250313.1    03/16/2011      
Biomedical    Chart Inc.    PENDING    HONGKONG    FREEZER WITH LIQUID CRYOGEN
REFRIGERANT    11112688.9    03/16/2011       Biomedical    Chart Inc.   
PUBLISHED    JAPAN    FREEZER WITH LIQUID CRYOGEN REFRIGERANT    2011-056795   
03/15/2011       Biomedical    Chart Inc.    PENDING    SOUTH KOREA    FREEZER
WITH LIQUID CRYOGEN REFRIGERANT    2011-0023820    03/17/2011       Biomedical
   Chart Inc.    PUBLISHED   

UNITED

STATES

   FREEZER WITH LIQUID CRYOGEN REFRIGERANT    12/726,910    03/18/2010      



--------------------------------------------------------------------------------

Chart Division

  

Assignee

Name

  

Status

  

Country Name

  

Title

  

Serial #

  

Filed Date

  

Patent #

  

Issue Date

Distribution and Storage    Chart Inc.    ISSUED   

UNITED

STATES

   LIQUID AND COMPRESSED NATURAL GAS DISPENSING SYSTEM    10/654,289   
09/02/2003    7,069,730    07/04/2006 Distribution and Storage    Chart Inc.   
ISSUED    UNITED STATES    CRYOGENIC FLUID DELIVERY SYSTEM    10/054,784   
10/29/2001    6,581,390    06/24/2003 Distribution and Storage    Chart Inc.   
ISSUED   

UNITED

STATES

   CRYOGENIC FLUID DELIVERY SYSTEM    10/601,458    06/23/2003    7,144,228   
12/05/2006 Distribution and Storage    Chart Inc.    ISSUED    AUSTRALIA   
ACCURATE CRYOGENIC LIQUID DISPENSER    54211/01    07/04/2001    780126   
06/16/2005 Distribution and Storage    Chart Inc.    PENDING    GERMANY   
ACCURATE CRYOGENIC LIQUID DISPENSER    01305972.0    03/11/2008      
Distribution and Storage    Chart Inc.    PENDING    FRANCE    ACCURATE
CRYOGENIC LIQUID DISPENSER    01305972.0    03/11/2008       Distribution and
Storage    Chart Inc.    PENDING   

UNITED

KINGDOM

   ACCURATE CRYOGENIC LIQUID DISPENSER    01305972.0    07/11/2001      
Distribution and Storage    Chart Inc.    PENDING    ITALY    ACCURATE CRYOGENIC
LIQUID DISPENSER    01305972.0    07/11/2001       Distribution and Storage   
Chart Inc.    ISSUED   

UNITED

STATES

   ACCURATE CRYOGENIC LIQUID DISPENSER    09/632,604    08/04/2000    6,595,048
   07/22/2003 Distribution and Storage    Chart Inc.    ISSUED   

UNITED

STATES

   ACCURATE CRYOGENIC LIQUID DISPENSER    10/366,743    02/13/2003    6,732,594
   05/11/2004



--------------------------------------------------------------------------------

Chart Division

  

Assignee

Name

  

Status

  

Country Name

  

Title

  

Serial #

  

Filed Date

  

Patent #

  

Issue Date

Distribution and Storage    Chart Inc.    ISSUED   

UNITED

STATES

   ACCURATE CRYOGENIC LIQUID DISPENSER    10/805,997    03/22/2004    6,955,095
   10/18/2005 Distribution and Storage    Chart Inc.    ISSUED   

UNITED

STATES

   SYSTEM AND METHOD FOR DISPENSING CRYOGENIC LIQUIDS    09/687,767   
10/13/2000    6,354,088    03/12/2002 Distribution and Storage    Chart Inc.   
ISSUED   

UNITED

STATES

   SYSTEM AND METHOD FOR DISPENSING CRYOGENIC LIQUIDS    10/002,074   
10/31/2001    6,631,615    10/14/2003 Distribution and Storage    Chart Inc.   
ISSUED   

UNITED

STATES

   SYSTEM FOR DETECTING OVERFLOW OF A TANK    10/085,315    02/28/2002   
6,505,470    01/14/2003 Distribution and Storage    Chart Inc.    ISSUED   

UNITED

STATES

   GAS DISPENSING SYSTEM FOR CRYOGENIC LIQUID VESSELS    09/978,915   
10/15/2001    6,505,469    01/14/2003 Distribution and Storage    Chart Inc.   
ISSUED   

UNITED

STATES

   PRESSURE POD CRYOGENIC FLUID EXPANDER    10/251,034    09/20/2002   
6,786,053    09/07/2004 Distribution and Storage    Chart Inc.    ISSUED   

UNITED

STATES

   HIGH FLUID PRESSURIZED CRYOGENIC FLUID DISPENSING SYSTEM    10/306,624   
11/27/2002    6,799,429    10/05/2004



--------------------------------------------------------------------------------

Chart Division

  

Assignee

Name

  

Status

  

Country Name

  

Title

  

Serial #

  

Filed Date

  

Patent #

  

Issue Date

Distribution and Storage    Chart Inc.    ISSUED    BELGIUM    BREAKAWAY DEVICE
FOR FUELING STATIONS    02257500.5    10/29/2002    1306347    08/16/2006
Distribution and Storage    Chart Inc.    ISSUED    GERMANY    BREAKAWAY DEVICE
FOR FUELING STATIONS    02257500.5    10/29/2002    1306347    08/16/2006
Distribution and Storage    Chart Inc.    ISSUED    SPAIN    BREAKAWAY DEVICE
FOR FUELING STATIONS    02257500.5    10/29/2002    1306347    08/16/2006
Distribution and Storage    Chart Inc.    ISSUED    FRANCE    BREAKAWAY DEVICE
FOR FUELING STATIONS    02257500.5    10/29/2002    1306347    08/16/2006
Distribution and Storage    Chart Inc.    ISSUED   

UNITED

KINGDOM

   BREAKAWAY DEVICE FOR FUELING STATIONS    02257500.5    10/29/2002    1306347
   08/16/2006 Distribution and Storage    Chart Inc.    ISSUED    ITALY   
BREAKAWAY DEVICE FOR FUELING STATIONS    02257500.5    10/29/2002    1306347   
08/16/2006 Distribution and Storage    Chart Inc.    ISSUED    NETHERLANDS   
BREAKAWAY DEVICE FOR FUELING STATIONS    02257500.5    10/29/2002    1306347   
08/16/2006 Distribution and Storage    Chart Inc.    ISSUED   

UNITED

STATES

   BREAKAWAY DEVICE FOR FUELING STATIONS    10/054,813    10/29/2001   
6,692,034    02/17/2004 Distribution and Storage    Chart Inc.    ISSUED   

UNITED

STATES

   SACRIFICIAL CRYOGEN GAS LIQUEFACTION SYSTEM    10/046,665    01/22/2002   
6,598,423    07/29/2003



--------------------------------------------------------------------------------

Chart Division

  

Assignee

Name

  

Status

  

Country Name

  

Title

  

Serial #

  

Filed Date

  

Patent #

  

Issue Date

Distribution and Storage   

Minnesota

Valley

Engineering,

Inc.

   ISSUED   

UNITED

STATES

   LNG DELIVERY SYSTEM    08/089,844    07/12/1993    5,373,702    12/20/1994
Distribution and Storage    Chart Inc.    ISSUED   

UNITED

STATES

   VACUUM-JACKETED BAYONET PIPE SPOOL AND PIPE SPOOL SYSTEM FOR CRYOGENIC FLUID
   09/701,141    11/22/2000    6,533,334    03/18/2003 Distribution and Storage
   MVE, Inc.    ISSUED    CANADA    CRYOGENIC FLUID PUMP AND TANK APPARATUS AND
METHOD    2,159,633    03/29/1994    2,159,633    10/08/1999 Distribution and
Storage    MVE, Inc.    ISSUED    MEXICO   

CRYOGNIC FLUID PUMP SYSTEM AND METHOD OF PUMPING

CRYOGENIC FLUID

   9402340    03/30/1994    190427    11/25/1998 Distribution and Storage   
MVE, Inc.    ISSUED   

UNITED

STATES

  

CRYOGENIC FLUID PUMP SYSTEM AND METHOD OF PUMPING

CRYOGENIC FLUID

   08/039,908    03/30/1993    5,411,374    05/02/1995 Distribution and Storage
   MVE, Inc.    ISSUED   

UNITED

STATES

  

CRYOGENIC FLUID PUMP SYSTEM AND METHOD OF PUMPING

CRYOGENIC FLUID

   08/294,084    08/22/1994    5,477,690    12/26/1995

NOTE: MVE, INC. OR MINNESOTA VALLEY ENGINEERING, INC. N/K/A CHART INC.



--------------------------------------------------------------------------------

Chart Division

  

Assignee

Name

  

Status

  

Country Name

  

Title

  

Serial #

  

Filed Date

  

Patent #

  

Issue Date

Distribution and Storage    MVE, Inc.    ISSUED   

UNITED

STATES

  

CRYOGENIC FLUID PUMP SYSTEM AND METHOD OF PUMPING

CRYOGENIC FLUID

   08/450,085    05/25/1995    5,551,488    09/03/1996 Distribution and Storage
   Chart Inc.    ISSUED   

UNITED

STATES

  

CRYOGENIC FLUID PUMP SYSTEM AND METHOD OF PUMPING

CRYOGENIC FLUID

   08/646,882    05/08/1996    5,787,940    08/04/1998 Distribution and Storage
   MVE, Inc.    ISSUED   

UNITED

STATES

   HIGH PRESSURE CRYOGENIC FLUID DELIVERY SYSTEM    08/953,963    10/20/1997   
5,924,291    07/20/1999 Distribution and Storage   

Minnesota

Valley

Engineering,

Inc.

   ISSUED   

UNITED

STATES

   STORAGE SYSTEM FOR CRYOGENIC FLUIDS    08/127,330    09/27/1993    5,421,161
   06/06/1995 Distribution and Storage   

Minnesota

Valley

Engineering,

Inc.

   ISSUED   

UNITED

STATES

   LNG DELIVERY SYSTEM    08/200,167    02/23/1994    5,421,162    06/06/1995
Distribution and Storage   

Minnesota

Valley

Engineering,

Inc.

   ISSUED    MEXICO    NO LOSS FUELING SYSTEM FOR NATURAL GAS POWERED VEHICLES
   94-1965    03/17/1994    184,948    06/10/1997 Distribution and Storage   

Minnesota

Valley

Engineering,

Inc.

   ISSUED   

UNITED

STATES

   NO LOSS FUELING SYSTEM FOR NATURAL GAS POWERED VEHICLES    08/036,176   
03/23/1993    5,421,160    06/06/1995

 

NOTE: MVE, INC. OR MINNESOTA VALLEY ENGINEERING, INC. N/K/A CHART INC.



--------------------------------------------------------------------------------

Chart Division

  

Assignee

Name

  

Status

  

Country Name

  

Title

  

Serial #

  

Filed Date

  

Patent #

  

Issue Date

Distribution and Storage   

Minnesota

Valley

Engineering,

Inc.

   ISSUED   

UNITED

STATES

   NO LOSS FUELING SYSTEM FOR NATURAL GAS POWERED VEHICLES    08/189,205   
01/31/1994    5,537,824    07/23/1996 Distribution and Storage    MVE, Inc.   
ISSUED   

UNITED

STATES

   TRANSFER SYSTEM FOR CRYOGENIC LIQUIDS    08/906,512    08/05/1997   
6,044,647    04/04/2000 Distribution and Storage    Chart Inc.    ISSUED   

UNITED

STATES

   DIFFERENTIAL PRESSURE GAUGE FOR CRYOGENIC FLUIDS    09/628,621    07/31/2000
   6,542,848    04/01/2003 Distribution and Storage   

Chart

Industries

Inc.

   ISSUED   

UNITED

STATES

   DIFFERENTIAL PRESSURE GAUGE FOR CRYOGENIC FLUIDS    09/923,636    08/07/2001
   6,782,339    08/24/2004 Distribution and Storage   

Chart

Industries

Inc.

   ISSUED   

UNITED

STATES

   DIFFERENTIAL PRESSURE GAUGE FOR CRYOGENIC FLUIDS    10/879,773    06/29/2004
   6,944,570    09/13/2005 Distribution and Storage   

Minnesota

Valley

Engineering,

Inc.

   ISSUED    JAPAN    CRYOGENIC LIQUID STORAGE TANK    210051/94    09/02/1994
   3513225    01/16/2004 Distribution and Storage   

Minnesota

Valley

Engineering,

Inc.

   ISSUED    MEXICO    CRYOGENIC LIQUID STORAGE TANK    PA/a/1994/006755   
09/02/1994    199730    11/24/2000 Distribution and Storage    Chart Inc.   
ISSUED   

UNITED

STATES

   CRYOGENIC LIQUID STORAGE TANK    08/117,302    09/03/1993    5,404,918   
04/11/1995

 

NOTE: MVE, INC. OR MINNESOTA VALLEY ENGINEERING, INC. N/K/A CHART INC.



--------------------------------------------------------------------------------

Chart Division

  

Assignee

Name

  

Status

  

Country Name

  

Title

  

Serial #

  

Filed Date

  

Patent #

  

Issue Date

Distribution and Storage    Chart Inc.    ISSUED    CANADA   

CRYOGENIC FLUID SYSTEM AND METHOD OF PUMPING

CRYOGENIC FLUID

   2,224,749    12/12/1997    2,224,749    02/12/2002 Distribution and Storage
   Chart Inc.    ISSUED   

UNITED

STATES

   SWIVEL BAYONET JOINT FOR CRYOGENIC FLUIDS    09/284,142    04/07/1999   
6,134,893    10/24/2000 Distribution and Storage    MVE, Inc.    ISSUED   
BELGIUM    VACUUM INSULATED PIPE    99971075.9    10/27/1999    1125078   
05/10/2006 Distribution and Storage    MVE, Inc.    ISSUED    GERMANY    VACUUM
INSULATED PIPE    99971075.9    10/27/1999    69931274.4    05/10/2006
Distribution and Storage    MVE, Inc.    ISSUED    SPAIN    VACUUM INSULATED
PIPE    99971075.9    10/27/1999    1125078    05/10/2006 Distribution and
Storage    MVE, Inc.    ISSUED    FRANCE    VACUUM INSULATED PIPE    99971075.9
   10/27/1999    1125078    05/10/2006 Distribution and Storage    MVE, Inc.   
ISSUED   

UNITED

KINGDOM

   VACUUM INSULATED PIPE    99971075.9    10/27/1999    1125078    05/10/2006
Distribution and Storage    MVE, Inc.    ISSUED    ITALY    VACUUM INSULATED
PIPE    99971075.9    10/27/1999    1125078    05/10/2006 Distribution and
Storage    MVE, Inc.    ISSUED    NETHERLANDS    VACUUM INSULATED PIPE   
99971075.9    10/27/1999    1125078    05/10/2006 Distribution and Storage   
MVE, Inc.    ISSUED   

UNITED

STATES

   VACUUM INSULATED PIPE    09/181,297    10/28/1998    6,216,745    04/17/2001
Distribution and Storage    MVE, Inc.    ISSUED   

UNITED

STATES

   VACUUM INSULATED PIPE    09/366,915    08/04/1999    6,257,282    07/10/2001

 

NOTE: MVE, INC. N/K/A CHART INC.



--------------------------------------------------------------------------------

Chart Division

  

Assignee

Name

  

Status

  

Country
Name

  

Title

  

Serial #

  

Filed Date

  

Patent #

  

Issue Date

Distribution and Storage    Chart Inc.    ISSUED    CANADA    NATURAL GAS FUEL
STORAGE AND SUPPLY SYSTEM FOR VEHICLES    2,431,327    06/04/2003    2,431,327
   01/13/2009 Distribution and Storage    Chart Inc.    ISSUED   

UNITED

STATES

   NATURAL GAS FUEL STORAGE AND SUPPLY SYSTEM FOR VEHICLES    10/162,125   
06/04/2002    6,698,211    03/02/2004 Distribution and Storage    Chart Inc.   
ISSUED   

UNITED

STATES

   SELF GENERATING LIFT CRYOGENIC PUMP FOR MOBILE LNG FUEL SUPPLY SYSTEM   
09/994,206    11/26/2001    6,663,350    12/16/2003 Distribution and Storage   
Chart Inc.    ISSUED   

UNITED

STATES

   CONTROLLED LEAK CRYOGENIC BAYONET PIPE SPOOL AND SYSTEM    10/041,199   
01/08/2002    6,695,358    02/24/2004 Distribution and Storage    Chart Inc.   
ISSUED   

UNITED

STATES

   LIQUID CYLINDER MANIFOLD SYSTEM    09/839,580    04/20/2001    6,615,861   
09/09/2003 Distribution and Storage    MVE, Inc.    ISSUED    GERMANY   
CRYOGENIC LIQUID STORAGE TANK    19949336.7-23    11/15/1999    19949336.7   
07/19/2007 Distribution and Storage    MVE, Inc.    ISSUED   

UNITED

KINGDOM

   CRYOGENIC LIQUID STORAGE TANK WITH INTEGRAL ULLAGE TANK    9924221.6   
10/14/1999    2342647    05/08/2002 Distribution and Storage    Chart Inc.   
ISSUED   

UNITED

STATES

   CRYOGENIC LIQUID STORAGE TANK WITH INTEGRAL ULLAGE TANK    09/173,589   
10/15/1998    6,128,908    10/10/2000

 

NOTE: MVE, INC. N/K/A CHART INC.



--------------------------------------------------------------------------------

Chart Division

  

Assignee

Name

  

Status

  

Country Name

  

Title

  

Serial #

  

Filed Date

  

Patent #

  

Issue Date

Distribution and Storage    Chart Inc.    ISSUED    AUSTRALIA    INTERLOCK FOR
CRYOGENIC LIQUID OFF-LOADING SYSTEMS    15519/02    02/08/2002    782906   
12/22/2005 Distribution and Storage    Chart Inc.    PENDING    BRAZIL   
INTERLOCK FOR CRYOGENIC LIQUID OFF-LOADING SYSTEMS    PI0201273-1    02/08/2002
      Distribution and Storage    Chart Inc.    ISSUED   

UNITED

STATES

   INTERLOCK FOR CRYOGENIC LIQUID OFF-LOADING SYSTEMS    10/072,624   
02/07/2002    6,622,758    09/23/2003 Distribution and Storage    Chart Inc.   
ISSUED   

UNITED

STATES

   SUPPLEMENTAL WATER HEATER TANK AND SYSTEM    10/449,979    05/30/2003   
6,938,581    09/06/2005 Distribution and Storage    MVE, Inc.    ISSUED   

UNITED

STATES

   PRESSURE BUILDING DEVICE FOR A CRYOGENIC TANK    08/984,743    12/04/1997   
5,937,655    08/17/1999 Distribution and Storage    MVE, Inc.    ISSUED   

UNITED

STATES

   MOBILE DELIVERY AND STORAGE SYSTEM FOR CRYOGENIC FLUIDS    08/982,166   
12/01/1997    5,954,101    09/21/1999 Distribution and Storage   

Minnesota

Valley

Engineering,

Inc.

   ISSUED    MEXICO    NO LOSS FUELING STATION FOR LIQUID NATURAL GAS VEHICLES
   930873    02/18/1993    182471    08/23/1996 Distribution and Storage   
Chart Inc.    ISSUED   

UNITED

STATES

   SUPPORT SYSTEM FOR CRYOGENIC VESSELS    07/974,950    11/12/1992    5,651,473
   07/29/1997

 

NOTE: MVE, INC. OR MINNESOTA VALLEY ENGINEERING, INC. N/K/A CHART INC.



--------------------------------------------------------------------------------

Chart Division

  

Assignee

Name

  

Status

  

Country Name

  

Title

  

Serial #

  

Filed Date

  

Patent #

  

Issue Date

Distribution and Storage   

Minnesota

Valley

Engineering,

Inc.

   ISSUED   

UNITED

STATES

   CRYOGENIC DEWAR LEVEL SENSOR AND FLUSHING SYSTEM    07/914,962    07/14/1992
   5,275,007    01/04/1994 Distribution and Storage   

Minnesota

Valley

Engineering,

Inc.

   ISSUED    MEXICO    VEHICLE MOUNTED LNG DELIVERY SYSTEM    930874   
02/18/1993    181366    04/11/1996 Distribution and Storage    MVE, Inc.   
ISSUED   

UNITED

STATES

   METERING APPARATUS FOR CRYOGENIC LIQUIDS    08/606,640    02/26/1996   
5,616,838    04/01/1997 Distribution and Storage    MVE, Inc.    ISSUED   

UNITED

STATES

   SELF-CONTAINED LIQUID NATURAL GAS FILLING STATION    08/624,268    03/29/1996
   5,682,750    11/04/1997 Distribution and Storage   

Minnesota

Valley

Engineering,

Inc.

   ISSUED   

UNITED

STATES

   HIHG TEMPERATURE RESISTANT THERMAL INSULATION FOR CRYOGENIC TANKS   
08/238,238    05/04/1994    5,542,255    08/06/1996 Distribution and Storage   
Chart Inc.    ISSUED   

UNITED

STATES

   CONTAINMENT MODULE FOR TRANSPORTABLE LIQUID NATURAL GAS DISPENSING STATION   
10/133,990    04/26/2002    6,640,554    11/04/2003

 

NOTE: MINNESOTA VALLEY ENGINEERING, INC. OR MVE, INC. N/K/A CHART INC.



--------------------------------------------------------------------------------

Chart Division

  

Assignee

Name

  

Status

  

Country Name

  

Title

  

Serial #

  

Filed Date

  

Patent #

  

Issue Date

Distribution and Storage    Chart Inc.    ISSUED   

UNITED

STATES

   LIQUIFIED GAS STORAGE TANK OVERFILL PROTECTION SYSTEM AND METHOD   
08/335,115    11/07/1994    5,518,140    05/21/1996 Distribution and Storage   
CHART INC.    PENDING   

EUROPEAN

PATENT

CONVENT

   BULK LIQUID COOLING AND PRESSURIZED DISPENSING SYSTEM AND METHOD   
11250739.7    08/24/2011       Distribution and Storage    CHART INC.    PENDING
  

UNITED

STATES

   BULK LIQUID COOLING AND PRESSURIZED DISPENSING SYSTEM AND METHOD   
13/216,666    08/24/2011       Distribution and Storage    CHART INC.    PENDING
  

UNITED

STATES

   ULLAGE TANK    61/566,415    12/02/2011       Energy and Chemicals    Chart
Inc.    PENDING    ARGENTINA   

INTEGRATED PRE-COOLED SINGLE MIXED

REFRIGERANT

   2011 01 00880    03/17/2011       Energy and Chemicals    Chart Inc.   
PUBLISHED    TAIWAN   

INTEGRATED PRE-COOLED SINGLE MIXED

REFRIGERANT

   100108179    03/10/2011       Energy and Chemicals    Chart Inc.    PUBLISHED
   WIPO   

INTEGRATED PRE-COOLED SINGLE MIXED

REFRIGERANT

   PCT/US11/27162    03/04/2011      



--------------------------------------------------------------------------------

Chart Division

  

Assignee

Name

  

Status

  

Country Name

  

Title

  

Serial #

  

Filed Date

  

Patent #

  

Issue Date

Energy and Chemicals    Chart Heat Exchangers Limited Partnership    ISSUED   

UNITED

STATES

   HEAT EXCHANGER    10/129,764    05/08/2002    7,258,844    08/21/2007 Energy
and Chemicals   

Chart

Industries,

Inc.

   ISSUED   

UNITED

STATES

   CRYOGENIC SEAL FOR VACUUM-INSULATED PIPE EXPANSION BELLOWS    11/185,096   
07/20/2005    7,399,002    07/15/2008 Energy and Chemicals    Chart Inc.   
ISSUED   

UNITED

STATES

  

FLUID PIPING SYSTEMS AND PIPE SPOOLS SUITABLE

FOR SUB SEA USE

   10/817,710    04/02/2004    7,137,651    11/21/2006 Energy and Chemicals   

Chart

Industries,

Inc.

   ISSUED    MALAYSIA    CRYOGENIC AND MEMBRANE SYNTHESIS GAS PRODUCTION   
P19902627    06/25/1999    MY-118168-A    09/30/2004 Energy and Chemicals   
Chart Inc.    ISSUED   

UNITED

STATES

   CRYOGENIC AND MEMBRANE SYNTHESIS GAS PRODUCTION    09/463,535    01/25/2000
   6,289,693    09/18/2001 Energy and Chemicals   

Chart

Industries,

Inc.

   ISSUED    CANADA    SYSTEM AND PROCESS FOR THE RECOVERY OF PROPYLENE AND
ETHYLENE FROM REFINERY OFF GASES    2,353,397    11/19/1999    2,353,397   
05/17/2005

NOTE: CHART ENERGY & CHEMICALS, INC. IS THE SUCCESSOR TO CHART HEAT EXCHANGERS
LIMITED PARTNERSHIP



--------------------------------------------------------------------------------

Chart Division

  

Assignee

Name

  

Status

  

Country Name

  

Title

  

Serial #

  

Filed Date

  

Patent #

  

Issue Date

Energy and Chemicals    Chart Inc.    ISSUED   

UNITED

STATES

   SYSTEM AND PROCESS FOR THE RECOVERY OF PROPYLENE AND ETHYLENE FROM REFINERY
OFFGASES    09/463,466    01/20/2000    6,308,532    10/30/2001 Energy and
Chemicals    Chart Inc.    ISSUED    MEXICO    SINGLE COLUMN DISTILLATIVE
SEPARATION EMPLOYING BOTTOM ADDITIVES    9403585    05/13/1994    188142   
03/04/1998 Energy and Chemicals    Chart Inc.    ISSUED   

UNITED

STATES

   SINGLE COLUMN DISTILLATIVE SEPARATION EMPLOYING BOTTOM ADDITIVES   
08/062,959    05/14/1993    5,345,772    09/13/1994 Energy and Chemicals   
Chart Inc.    ISSUED   

UNITED

STATES

   CRYOGENIC SEPARATION PROCESS FOR THE RECOVERY OF COMPONENTS FROM THE PRODUCTS
OF A DEHYDROGENATION REACTOR    09/446,863    12/23/1999    6,333,445   
12/25/2001 Energy and Chemicals    Chart Inc.    ISSUED   

UNITED

STATES

   DEPHLEGMATOR PROCESS WITH LIQUID ADDITIVE    09/579,953    05/26/2000   
6,336,344    01/08/2002



--------------------------------------------------------------------------------

Chart Division

  

Assignee

Name

  

Status

  

Country Name

  

Title

  

Serial #

  

Filed Date

  

Patent #

  

Issue Date

Energy and Chemicals    Chart Heat Exchangers Limited Partnership    ISSUED   

UNITED

STATES

   HEAT EXCHANGER AND/OR FLUID MIXING MEANS    09/445,150    12/03/1999   
6,510,894    01/28/2003 Energy and Chemicals    Chart Heat Exchangers Limited
Partnership    ISSUED   

UNITED

STATES

   HEAT EXCHANGER AND/OR FLUID MIXING MEANS    10/309,210    12/04/2002   
6,736,201    05/18/2004 Energy and Chemicals    Chart Inc.    ISSUED   

UNITED

STATES

  

SEPARATING NITROGEN FROM

METHANE IN TEH PRODUCTION OF LNG

   10/367,148    02/14/2003    6,758,060    07/06/2004 Energy and Chemicals   
Chart Heat Exchangers Limited Partnership    ISSUED   

UNITED

STATES

   HEAT EXCHANGER    09/719,416    12/12/2000    6,968,892    11/29/2005 Energy
and Chemicals    Chart Inc.    PUBLISHED   

UNITED

STATES

  

INTEGRATED PRE-COOLED SINGLE MIXED

REFRIGERANT

   12/726,142    03/17/2010       Energy and Chemicals    Chart Heat Exchangers
Limited Partnership    ISSUED   

UNITED

STATES

   HEAT EXCHANGER    09/937,666    09/26/2001    6,695,044    02/24/2004 Energy
and Chemicals   

Chart

Industries,

Inc.

   ISSUED   

UNITED

STATES

   HEAT EXCHANGER    10/764,737    01/24/2004    7,111,672    09/26/2006

NOTE: CHART ENERGY & CHEMICALS, INC. IS THE SUCCESSOR TO CHART HEAT EXCHANGERS
LIMITED PARTNERSHIP



--------------------------------------------------------------------------------

Client Ref.

  

K&S Ref.

  

Owner

  

Country

  

Case

Type

  

Title

  

Status

  

Appln. No.

  

File Date

  

Patent No.

  

Issue Date

  

Action Due

  

Due Date

P0293CRY-01 US    17459.105002    CAIRE Inc.    United States of America    ORD
   High Efficiency Liquid Oxygen System    Granted    09/696170    26-Oct-00   
6742517    01-Jun-04    Tax 11.5    01-Dec-15 P0293CRY-02 US    17459.105003   
CAIRE Inc.    United States of America    CON    High Efficiency Liquid Oxygen
System    Granted    10/658793    10-Sep-03    7490605    17-Feb-09    Tax 3.5
   17-Aug-12 P0294CRY US    17459.105004    CAIRE Inc.    United States
of America    ORD    Portable Liquid Oxygen Unit with Multiple Operational
Orientations    Granted    09/696208    26-Oct-00    6575159    10-Jun-03   
Tax 11.5    10-Dec-14 P0294CRY-02    17459.105005    CAIRE Inc.    United States
of America    DIV    Portable Liquid Oxygen Unit with Multiple Operational
Orientations    Granted    10/358150    05-Feb-03    6843247    18-Jan-05   
Tax 7.5    18-Jul-12 P0294CRY-03    17459.105006    CAIRE Inc.    United States
of America    DIV    Portable Liquid Oxygen Unit With Multiple Operational
Orientations    Granted    11/008134    10-Dec-04    7296569    20-Nov-07   
Tax 7.5    20-May-15 P0295CRY-01    17459.105007    CAIRE Inc.    United States
of America    ORD    Manifold for use in a Portable Liquid Oxygen Unit   
Granted    09/696219    26-Oct-00    6393846    28-May-02    Tax 11.5   
28-Nov-13 P0296CRY US    17459.105008    CAIRE Inc.    United States of America
   DES    Portable Gas Dispenser    Granted    29/113053    29-Oct-99    D437056
   30-Jan-01    n/a    n/a P0412CRY US    17459.105009    CAIRE Inc.   
United States of America    DES    Portable Liquid Oxygen Container    Granted
   29/180266    22-Apr-03    D510437    04-Oct-05    n/a    n/a H-PB-00001-01 US
   17459.105012    CAIRE Inc.    United States of America    CON    Fluid
Container Apparatus Having Support Elements for Supporting Apparatus Components
   Granted    11/671822    06-Feb-07    7552746    30-Jun-09    Tax 3.5   
30-Dec-12 P0294CRY-04    17459.105014    CAIRE Inc.    United States of America
   CON    Portable Liquid Oxygen Unit with Multiple Operational Orientations   
Granted    11/942378    19-Nov-07    7766009    03-Aug-10    Tax 3.5   
03-Feb-14 P0085CON    17459.105015    CAIRE Inc.    United States of America   
ORD    Scroll Compressor Having Idler Cranks And Strengthing And Heat
Dissipating Ribs    Granted    08/223039    05-Apr-94    5466134    14-Nov-95   
n/a    n/a P0085CON 01    17459.105016    CAIRE Inc.    United States of America
   CIP    Scroll Compressor Scroll Compressor Having A Tip Seal    Granted   
08/557407    13-Nov-95    5632612    27-May-97    n/a    n/a P0128CON   
17459.105017    CAIRE Inc.    United States of America    ORD    Apparatus And
Method For Controlling Output Of An Oxygen Concentrator    Granted    08/698062
   15-Aug-96    5746806    05-May-98    n/a    n/a P0085CON 02    17459.105018
   CAIRE Inc.    United States of America    CIP    Scroll Compressor Having A
Tip Seals And Idler Crank Assemblies    Granted    08/720549    30-Sep-96   
5759020    02-Jun-98    n/a    n/a P0314CRY US    17459.105020    CAIRE Inc.   
United States of America    ORD    Oxygen-Delivery System With Portable Oxygen
Meter    Granted    09/435174    05-Nov-99    6394088    28-May-02    Tax 11.5
   28-Nov-13



--------------------------------------------------------------------------------

Client Ref.

  

K&S Ref.

  

Owner

  

Country

  

Case

Type

  

Title

  

Status

  

Appln. No.

  

File Date

  

Patent No.

  

Issue Date

  

Action Due

  

Due Date

P0317CRY    17459.105025    CAIRE Inc.   

United States

of America

   ORD    Wheeled Personal Transport Device Incorporating Gas Storage Vessel
Comprising A Polymeric Container System for Pressurized Fluids    Granted   
09/702867    01-Nov-00    6412801    02-Jul-02    Tax 11.5    02-Jan-14 P0297CRY
   17459.105034    CAIRE Inc.   

United States

of America

   DES    A Combined Storage And Delivery Container System For A Breathable Gas
   Granted    29/113054    29-Oct-99    D436401    16-Jan-01    n/a    n/a
P0369LXM    17459.105035    CAIRE Inc.   

United States

of America

   CON    Pneumatic Demand Oxygen Valve    Granted    08/013226    01-Feb-93   
5360000    01-Nov-94    n/a    n/a P0084CON    17459.105036    CAIRE Inc.   

United States

of America

   ORD    Shock And Vibration Absorbing Mounts    Granted    08/151738   
15-Nov-93    5386962    07-Feb-95    n/a    n/a H-PB-00011    17459.105037   
CAIRE Inc.   

United States

of America

   PCT    System And Methods For Generating Liquid Oxygen For Portable Use   
Pending    13/120444    23-Mar-11             H-PB-00024    17459.105038   
CAIRE Inc.   

United States

of America

   PCT    Systems And Methods For Conserving Oxygen In A Breathing Assistance
Device    Published    13/120461    23-Mar-11            



--------------------------------------------------------------------------------

Client Ref.

  

K&S Ref.

  

Owner

  

Country

  

Case

Type

  

Title

  

Status

  

Appln. No.

  

File Date

  

Patent No.

  

Issue Date

  

Action Due

  

Due Date

H-PB-00011 JP    17461.105059    CAIRE Inc.    Japan    PCT   

System And Methods For

Generating Liquid Oxygen For

Portable Use

   Pending    2011529058    28-Aug-09          Request Exam Due (FINAL)   
28-Aug-16 H-PB-00011 EP    17461.105060    CAIRE Inc.   

European

Patent

Convention

   PCT   

System And Methods For

Generating Liquid Oxygen For

Portable Use

   Published    09792024.3    28-Aug-09          Annuity Fee Due    28-Aug-12
H-PB-00011 CA    17461.105061    CAIRE inc.    Canada    PCT   

System And Methods For

Generating Liquid Oxygen For

Portable Use

   Pending    2741753    28-Aug-09          Annuity Fee Due    28-Aug-12



--------------------------------------------------------------------------------

Trademarks

Please see attached Trademarks Schedule.



--------------------------------------------------------------------------------

Trademark

         

Client-Matter/Subcase
Country Name

 

Application
Number/Date

 

Publication

Number/Date

 

Registration

Number/Date

 

Status

Next Renewal

CAIRE       246251-010003/0074   85/313705       Published Resp.Off.: IL  
Case Type: ORD       United States of America   05-May-2011   10-Apr-2012      
Class(es):   10 Int.     Attorney(s):   MIF RBJ EWL BJP       Client:   Chart
Inc.     Client Ref:         Agent Name:       Agent Ref:         Owner:   Chart
Inc.     Legacy Log:         Goods:  

Class: 10 Int.

Medical respiratory equipment, namely, liquid oxygen stationary and portable
reservoirs and stationary and portable oxygen concentrators.

    CAIRE       246251-020003/0006   74/416223     1893782   Registered
Resp.Off.: IL   Case Type: ORD        United States of America   23-Jul-1993  
08-Feb-1994   09-May-1995   09-May-2015   Class(es):   42 Int.     Attorney(s):
  MIF RBJ NAC BJP       Client:   Chart Inc.     Client Ref:         Agent Name:
      Agent Ref:         Owner:   CAIRE INC.     Legacy Log:   69047      
Product Name:   Biomedical Division             Goods:   Class: 42 Int.
Wholesale and distributorship services in the field of respiratory care products
     



--------------------------------------------------------------------------------

Trademark

         

Client-Matter/Subcase
Country Name

 

Application
Number/Date

 

Publication

Number/Date

 

Registration

Number/Date

 

Status

Next Renewal

CAIRE AND DESIGN   246251-020003/0002   2008-90004     5245438   Registered
Resp.Off.: IL   Case Type: ORD       Japan   06-Nov-2008     03-Jul-2009  
03-Jul-2019   Class(es):   35 Int.     Attorney(s):   MIF NAC BJP       Client:
  Chart Inc.     Client Ref:         Agent Name:   Seiwa Patent & Law     Agent
Ref:   FT-22205       Owner:   CAIRE INC.     Legacy Log:         Product Name:
  Biomedical Division             Goods:  

Class: 35 Int.

Wholesale and distributorship services in the field of respiratory care
products, and other medical machines and apparatus.

      LOGO [g339959stamped_285a.jpg]         CAIRE AND DESIGN  
246251-020003/0005   74/424927     1893785   Registered Resp.Off.: IL   Case
Type: ORD       United States of America   16-Aug-1993   07-Jun-1994  
09-May-1995   09-May-2015   Class(es):   42 Int.     Attorney(s):  
MIF RBJ NAC BJP       Client:   Chart Inc.     Client Ref:         Agent Name:  
    Agent Ref:         Owner:   CAIRE INC.     Legacy Log:   69046      
Product Name:   Biomedical Division             Goods:  

Class: 42 Int.

Wholesale and distributorship services in the field o respiratory care products

      LOGO [g339959stamped_285b.jpg]        

 

98



--------------------------------------------------------------------------------

Trademark

         

Client-Matter/Subcase
Country Name

 

Application
Number/Date

 

Publication

Number/Date

 

Registration

Number/Date

 

Status

Next Renewal

CAIRE and Wavy Line Design   246251-010003/0075   85/313715       Published
Resp.Off.: IL   Case Type: ORD       United States of America   05-May-2011  
10-Apr-2012       Class(es):   10 Int.     Attorney(s):   MIF RBI EWL BJP      
Client:   Chart Inc.     Client Ref:         Agent Name:       Agent Ref:      
  Owner:   Chart Inc.     Legacy Log:         Goods:  

Class: 10 Int.

Medical respiratory equipment, namely, liquid oxygen stationary and portable
reservoirs and stationary and portable oxygen concentrators.

      LOGO [g339959stamped_286a.jpg]         CARBO-MATIC   246251-030003/0003  
606097     TMA372940   Registered Resp.Off.: IL   Case Type: ORD       Canada  
02-May-1988     07-Sep-1990   07-Sep-2020   Class(es):       Attorney(s):   MIF
RBJ NAC BJP       Client:   Chart Inc.     Client Ref:         Agent Name:  
Ridout & Maybee LLP   Agent Ref:   34796-000015       Owner:   Chart Inc.    
Legacy Log:   27899       Product Name:   Distribution and Storage Division    
      Goods:   Carbon dioxide delivery system namely, cryogenic liquid tanks,
dewars, heat exchangers, vacuum jacket piping, valving and controls. Carbon
dioxide delivery systems for use in the restaurant industry, comprised of metal
tanks, hoses and connectors.    



--------------------------------------------------------------------------------

Trademark

         

Client-Matter/Subcase
Country Name

 

Application
Number/Date

 

Publication

Number/Date

 

Registration

Number/Date

 

Status

Next Renewal

CARBO-MIZER   246251-030003/0034   76/027853     2444433   Registered
Resp.Off.: IL   Case Type: ORD       United States of America   17-Apr-2000    
17-Apr-2001   17-Apr-2021   Class(es):   06 Int.     Attorney(s):   MIF RBJ NAC
BJP       Client:   Chart Inc.     Client Ref:         Agent Name:       Agent
Ref:         Owner:   Chart Inc.     Legacy Log:   69114       Product Name:  
Distribution and Storage Division           Goods:   Class: 06 Int.            
  Metal tanks, metal hoses, metal pipe connectors for use in transporting and
storing carbon dioxide     CARE-EASE   246251-010003/0014   73/652308    
1477536   Registered Resp.Off.: IL   Case Type: ORD      
United States of America   30-Mar-1987   01-Dec-1987   23-Feb-1988   23-Feb-2018
  Class(es):   10 Int.     Attorney(s):   MIF RBJ NAC BJP       Client:   Chart
Inc.     Client Ref:         Agent Name:       Agent Ref:         Owner:   CAIRE
INC.     Legacy Log:   27892       Product Name:   Energy and Chemicals Division
          Goods:   Class: 10 Int.               Portable oxygen tanks for
medical use in the home environment.    



--------------------------------------------------------------------------------

Trademark

         

Client-Matter/Subcase
Country Name

 

Application
Number/Date

 

Publication

Number/Date

 

Registration

Number/Date

 

Status

Next Renewal

CHART and Design   246251-030003/0002   3064172     3064172   Registered
Resp.Off.: IL   Case Type: ORD       China (People’s Republic)   09-Jan-2002  
28-Oct-2002   28-Mar-2003   27-Mar-2013   Class(es):   06 Int.     Attorney(s):
  MIF RBJ NAC BJP       Client.   Chart Inc.     Client Ref:         Agent Name:
  CCPIT Patent and Trademark Law Office   Agent Ref:   TIC012933-059      
Owner:   CHART INDUSTRIES, INC.   Legacy Log:         Product Name:   Corporate
            Goods:  

Class: 06 Int.

Metal tubing; vacuum insulated pipe; metal pipe fittings; metal fluid storage
tanks, namely tanks for storage of carbon dioxide for beverage or water
treatment systems, tanks for sotrage of oxygen for medical purposes, tanks for
compressed gas storage for refrigeration systems, tanks for bulk storage of
gasses and liquefied gasses; tanks for transport of liquids or gasses; cylinders
for storage of compressed gasses or liquids.

      LOGO [g339959stamped_288a.jpg]         CHART and Design  
246251-030003/0002   129860     1187/37   Registered Resp.Off.: IL   Case Type:
ORD       Saudi Arabia   30-Apr-2008   11-Sep-2009   28-Aug-2010   30-Dec-2017  
Class(es):   06 Int.     Attorney(s):   MIF RBJ BJP       Client:   Chart Inc.  
  Client Ref:         Agent Name:   Abu-Ghazaleh Intellectual Property (Saudi
Arabia)   Agent Ref:   4120935878       Owner:   Chart Inc.     Legacy Log:    
    Product Name:   Distribution and Storage Division           Goods:  

Class : 06 Int.

Metal tubing: metal vacuum insulated pipe fittings; metal fluid storage tanks,
namely tanks for storage of carbon dioxide for beverage or water treatment
systems, tanks for storage of oxygen for medical purposes, tanks for compressed
gas storage for refrigeration for transport of liquids or gasses; metal
cylinders for storage of compressed gasses and liquids

      LOGO [g339959stamped_288b.jpg]        



--------------------------------------------------------------------------------

Trademark

         

Client-Matter/Subcase
Country Name

 

Application
Number/Date

 

Publication

Number/Date

 

Registration

Number/Date

 

Status

Next Renewal

CHART and Design   246251-030003/0003   129861     1187/38   Registered
Resp.Off.: IL   Case Type: ORD       Saudi Arabia   30-Apr-2008   11-Sep-2009  
28-Aug-2010   30-Dec-2017   Class(es):   11 Int.     Attorney(s):   MIF RBJ BJP
      Client:   Chart Inc.     Client Ref:         Agent Name:   Abu-Ghazaleh
Intellectual Property (Saudi Arabia)   Agent Ref:   4-120935878       Owner:  
Chart Inc.     Legacy Log:         Product Name   Distribution and Storage
Division           Goods:   Class: 11 Int.               Freezers, namely for
cryogenic storage; heat exchangers; refrigerated shipping containers; cryogenic
refrigerators; separators for the cleaning and purification of gasses, namely
hydrocarbons and natural gas       LOGO [g339959stamped_289a.jpg]         CHART
and Design   246251-030003/0004   111427     146833   Registered Resp.Off.: IL  
Case Type: ORD       United Arab Emirates   24-Apr-2008     24-May-2011  
24-Apr-2018   Class(es):       Attorney(s):   MIF RBJ BJP       Client:   Chart
Inc.     Client Ref:         Agent Name:   Abu-Ghazaleh Intellectual Property
(UAE)   Agent Ref:         Owner:   Chart Inc.     Legacy Log:         Product
Name:   Distribution and Storage Division           Goods:   Class: 11 Int.    
          Freezers, namely for cryogenic storage; heat exchangers; refrigerated
shipping containers; cryogenic refrigerators; separators for the cleaning and
purification of gasses, namely hydrocarbons and natural gas       LOGO
[g339959stamped_289b.jpg]        



--------------------------------------------------------------------------------

Trademark

         

Client-Matter/Subcase
Country Name

 

Application
Number/Date

 

Publication

Number/Date

 

Registration

Number/Date

 

Status

Next Renewal

CHART and Design   246251-030003/0005   111426     146832   Registered
Resp.Off.: IL   Case Type: ORD       United Arab Emirates   24-Apr-2008    
24-May-2011   24-Apr-2018   Class(es):   06 Int.     Attorney(s):   MIF RBJ BJP
      Client:   Chart Inc.     Client Ref:         Agent Name:   Abu-Ghazaleh
Intellectual Property (UAE)   AgentRef:         Owner:   Chart Inc.     Legacy
Log:         Product Name:   Distribution and Storage Division           Goods:
 

Class: 06 Int.

Metal tubing; metal vacuum insulated pipe fittings; metal fluid storage tanks,
namely tanks for storage of carbon dioxide for beverage or water treatment
systems, tanks for storage of oxygen for medical purposes, tanks for compressed
gas storage for refrigeration for transport of liquids or gasses; metal
cylinders for storage of compressed gasses and liquids

      LOGO [g339959stamped_290a.jpg]        



--------------------------------------------------------------------------------

Trademark

         

Client-Matter/Subcase
Country Name

 

Application
Number/Date

 

Publication

Number/Date

 

Registration

Number/Date

 

Status

Next Renewal

CHART and Design   246251-030003/0065   76/255023     2840759   Registered
Resp.Off.: IL   Case Type: ORD       United States of America   10-May-2001  
16-Jul-2002   11-May-2004   11-May-2014   Class(es):   06 Int., 07 Int., 11
Int., 37 Int.     Attorney(s):   MIF RBJ NAC BJP       Client:   Chart Inc.    
Client Ref:         Agent Name:       Agent Ref:         Owner:   Chart Inc.    
Legacy Log:         Product Name:   Distribution and Storage Division          
Goods:  

Class: 06 Int.

Metal tubing; metal vacuum insulated pipe fittings; metal fluid storage tanks,
namely tanks for storage of carbon dioxide for beverage or water treatment
systems, tanks for storage of oxygen for medical purposes, tanks for compressed
gas storage for refrigeration for transport of liquids or gasses; metal
cylinders for storage of compressed gasses and liquids (First Use/In Commerce -
12/1999)

       

Class: 07 Int.

Cryogenic pumps; clothes washing machines, namely dry cleaners utilizing liquid
carbon dioxide (First Use/In Commerce - 1/2002)

       

Class: 11 Int.

Freezers, namely for cryogenic storage; heat exchangers; refrigerated shipping
containers; cryogenic refrigerators; plumbing fittings, namely valves;
separators for the cleaning and purification of gasses, namely hydrocarbons and
natural gas (First Use - 3/1998 / In Commerce - 8/2000)

       

Class: 37 Int.

Rehabilitation and repair of cryogenic systems; environmental services, namely,
disposal of cooking oil (First Use/ln Commerce - 1/2000)

      LOGO [g339959stamped_291a.jpg]        



--------------------------------------------------------------------------------

Trademark

         

Client-Matter/Subcase
Country Name

 

Application
Number/Date

 

Publication

Number/Date

 

Registration

Number/Date

 

Status

Next Renewal

CORE-IN-KETTLE   246251-010003/0073   74/007507     1644761   Registered
Resp.Off.: IL   Case Type: ORD       United States of America   04-Dec-1989  
05-Jun-1990   14-May-1991   14-May-2021   Class(es):   11 Int.     Attorney(s):
  MIF RBJ NAC BJP       Client:   Chart Inc.     Client Ref:         Agent Name:
      Agent Ref:         Owner:   Chart Energy & Chemicals, Inc.   Legacy Log:  
      Product Name:   Energy and Chemicals Division           Goods:  

Class: 11 Int.

Heat exchangers

          CVI   246251-030030/0006   391115     TMA221005   Registered
Resp.Off.: IL   Case Type: ORD       Canada   30-Oct-1975     03-Jun-1977  
03-Jun-2022   Class(es):       Attorney(s):   MIF RBJ NAC BJP       Client:  
Chart Inc.     Client Ref:         Agent Name:   SCOTT & AYLEN   Agent Ref:    
    Owner:   Chart Inc.     Legacy Log:   78726       Product Name:  
Distribution and Storage Division           Goods:   Cryogenic valves,
connectors and vacuum seal-off valves; cryogenic piping; cryogenic subcooler;
cryogenic filters, gas purifiers, gas tanks, gas luquiefiers, heat exchangers
and liquid level controllers; activated carbon adsorbent having coal, coconut
shell, petroleum and wood bases; activated carbon adsorbents impregnated with
any of potassium iodide, elemntal iodine, triethylenediamine, lead or other
metals; silver zeolite adsorbent; aluminum and oxides thereof, impregnated with
silver and other metal cations, as adsorbents; all for gas filtering and gas
purifiying; air conditioning, heating, ventilating and cooling systems,
including gas - gas, gas-liquid and liquid-liquid heat exchangers and pressure
vessels and parts thereof for all equipment.     CVI   246251-030003/0004  
06-105681   09-014546   3344530   Registered Resp.Off.: IL   Case Type: ORD    
  Japan   20-Oct-1994   20-Feb-1997   05-Sep-1997   05-Sep-2017   Class(es):  
07 Int.     Attorney(s):   MIF RBJ NAC BJP       Client:   Chart inc.     Client
Ref:         Agent Name:   KURACHI INTERNATIONA PATENT OFFICE   Agent Ref:  
ms-043158       Owner:   Chart Inc.     Legacy Log:         Product Name:  
Distribution and Storage Division           Goods:  

Class: 07 Int.

Cyro pumps, cryogenic pumps and parts and accessories therefor; other vacuum
pumps, chemical machinery and implements

   



--------------------------------------------------------------------------------

Trademark

         

Client-Matter/Subcase
Country Name

 

Application
Number/Date

 

Publication

Number/Date

 

Registration

Number/Date

 

Status

Next Renewal

CVI       246251-030003/0055   73/404579     1361420   Registered Resp.Off.: IL
  Case Type: ORD        United States of America   02-Dec-1982   12-Feb-1985  
24-Sep-1985   24-Sep-2015   Class(es):   07 Int., 11 Int.     Attorney(s):   MIF
RBJ NAC BJP       Client:   Chart Inc.     Client Ref :         Agent Name:    
  Agent Ref:         Owner:   CHART INDUSTRIES, INC.   Legacy Log:   78816      
Product Name:   Distribution and Storage Division   Goods:  

Class: 07 Int.

Cryogenic pumping stations comprising pumps and controls therefore sold as a
unit and cryogenic pumps

 

Class: 11

Int.Cryogenic processing equipment; namely, refrigeration units, compressors,
heat exchangers, expanders, cryopanels, pipes, filtering units and vaporizing
units, air handling equipment for use in nuclear power plants; namely, air
filtering units, containment coolers; and air conditioning units.

    CVI and Design     246251-030003/0042   74/040554     1680064   Registered
Resp.Off.: IL   Case Type: ORD        United States of America   21-Mar-1990    
24-Mar-1992   24-Mar-2012   Class(es):   06 Int., 07 Int., 11 Int.  
Attorney(s):   MIF RBJ NAC BJP       Client:   Chart Inc.     Client Reft      
  Agent Name:       Agent Ref:         Owner:   Chart Inc.   Legacy Log:   78688
      Product Name:   Distribution and Storage Division   Goods:  

Class: 06 Int.

Metal cryogenic gas tanks; cryogenic metal pipes; manual metal cryogenic valves;
and parts for all of the foregoing

       

 

Class: 07 Int.

Cryogenic processing machines; cryogenic pumps and valves as parts of machines;
and parts for all of the foregoing

       

 

Class: 11 Int.

Cryogenic refrigerators; cryogenic gas liquefying units; cryogenic gas purifying
units; cryogenic heat exchangers; and parts for all of the foregoing.

      LOGO [g339959stamped_293a.jpg]        



--------------------------------------------------------------------------------

Trademark

         

Client-Matter/Subcase
Country Name

 

Application
Number/Date

 

Publication

Number/Date

 

Registration

Number/Date

 

Status

Next Renewal

CYL-TEL       246251-030003/0031   75/586081     2414529   Registered
Resp.Off.: IL   Case Type: ORD        United States of America   10-Nov-1998    
19-Dec-2000   19-Dec-2020   Class(es):   09 Int.     Attorney(s):   MIF RBJ NAC
BJP       Client:   Chart Inc.     Client Ref:         Agent Name:       Agent
Ref:         Owner:   Chart Inc.   Legacy Log:   45477       Product Name:  
Distribution and Storage Division   Goods:  

Class: 09 Int.

Electrical apparatus for remote monitoring of liquid tanks, namely, liquid level
gauges, remote transmitter computer interface cards and related software.

    DURA-CYL     246251-030003/0009   73/371708     1253596   Registered
Resp.Off.: IL   Case Type: ORD        United States of America   25-Jun-l982    
11 -Oct-1983   11-Oct-2013   Class(es):   06 Int.     Attorney(s):   MIF RBJ NAC
BJP       Client:   Chart Inc.     Client Ref:         Agent Name:       Agent
Ref:         Owner:   Chart Inc.   Legacy Log:   27592       Product Name:  
Distribution and Storage Division  

Goods:

 

Class: 06 Int

Insulated containers made of metal for cryogenic liquids.

    FINTEC     246251-010003/0003   77/107574     3446038   Registered
Resp.Off.: IL   Case Type: ORD        United States of America   14-Feb-2007  
14-Aug-2007   10-Jun-2008   10-Jun-2018   Class(es):   11 Int.     Attorney(s):
  MIF RBJ NAC BJP       Client:   Chart Inc.     Client Ref:         Agent Name:
      Agent Ref:         Owner:   CHART INDUSTRIES, INC.   Legacy Log:        
Product Name:   Energy and Chemicals Division   Goods:  

Class: 11 Int.

heat exchangers and heat exchange reactors

   



--------------------------------------------------------------------------------

Trademark

         

Client-Matter/Subcase
Country Name

 

Application
Number/Date

 

Publication

Number/Date

 

Registration

Number/Date

 

Status

Next Renewal

INNOVATION. EXPERIENCE. PERFORMANCE.   246251-030003/0066   78/457461    
3080706   Registered Resp.Off.: IL   Case type: ORD      
United States of America   27-Jul-2004   28-Jun-2005   11-Apr-2006   11-Apr-2016
  Class(es):   06 Int.     Attorney (s):   MIF RBJ NAC BJP       Client:   Chart
Inc.     Client Ref:         Agent Name:       Agent Ref:         Owner:   Chart
Inc.     Legacy Log:         Product Name:   Corporate             Goods:  

Class: 06 Int.

Metal tubing; metal vacuum insulated pipe fittings; metal fluid storage tanks,
namely, tanks for storage of carbon dioxide for beverage or water treatment
systems, tanks for storage of oxygen for medical purposes, tanks for compressed
gas storage for refrigeration for transport of liquids or gases; metal cylinders
for storage of compressed gases and liquids.

    IPSMR       246251-010003/0012   77/832303     4063857   Registered
Resp.Off.: IL   Case Type: ORD       United States of America   22-Sep-2009  
22-Jun-2010   29-Nov-2011   29-Nov-2021   Class(es):   11 Int.     Attorney(s):
  MIF RBJ NAC BJP       Client:   Chart Inc.     Client Ref:         Agent Name:
      Agent Ref:         Owner:   Chart Inc.     Legacy Log:         Product
Name:   Energy and Chemicals Division           Goods:  

Class : 11 Int.

Apparatus and equipment for natural gas liquefaction, namely, heat exchangers,
separators for the cleaning, purification, refrigeration and liquefaction of
gases and liquids

    LIBERATOR       246251-020003/0002   1036221     TMA566429   Registered
Resp.Off.: IL   Case Type: ORD       Canada   16-Nov-l999     27-Aug-2002  
27-Aug-2017   Class(es):       Attorney(s):   MIF RBJ NAC BJP       Client:  
Chart Inc.     Client Ref:         Agent Name:   Ridoul & Maybee LLP   Agent
Ref:         Owner:   CAIRE INC.     Legacy Log:   69048       Product Name:  
Biomedical Division             Goods:   Respiratory apparatus attachable to a
patient; portable oxygen tanks    



--------------------------------------------------------------------------------

Trademark

         

Client-Matter/Subcase
Country Name

 

Application
Number/Date

 

Publication

Number/Date

 

Registration

Number/Date

 

Status

Next Renewal

LIBERATOR   246251-020003/0005   2008-95281     5421026   Registered
Resp.Off.: IL   Case Type: ORD       Japan   26-Nov-2008     24-Jun-2011  
24-Jun-2021   Class(es):   10 Int.     Attorney(s):   MIF NAC BJP       Client:
  Chart Inc.     Client Ref:         Agent Name:   Seiwa Patent & Law   Agent
Ref:   FT-22217       Owner:   CAIRE INC.     Legacy Log:         Product Name:
  Biomedical Division           Goods:  

Class: 10 Int.

Oxygen inhaler and other respiratory apparatus and all other medical
instruments, ice pillows, triangular bandages, catguts for surgery, feeding
cups, plungers, nipples, dental floss, ice-bags, ice-bag suspenders, nursing
equipment, thermos feeding bottles, swabs, fingerstalls

    LIBERATOR   246251-020003/0001   73/797471     1571735   Registered
Resp.Off.: IL   Case Type: ORD       United States of America   03-May-1989    
19-Dec-1989   19-Dec-2019   Class(es):   10 Int.     Attorney(s):   MIF RBJ NAC
BJP       Client:   Chart Inc.     Client Ref:         Agent Name:       Agent
Ref:         Owner:   CAIRE INC.     Legacy Log:   27576       Product Name:  
Biomedical Division           Goods:   Class: 10 Int.               Respiratory
apparatus attachable to a patient.     MARBOND   246251-030003/0074   2131853  
  2131853   Registered Resp.Off.: IL   Case Type: ORD       United Kingdom  
06-May-1997   06-Aug-1997   21-Nov-1997   06-May-2017   Class(es):   11 Int.    
Attorney(s):   MIF RBJ NAC BJP       Client:   Chart Inc.     Client Ref:      
  Agent Name:   HLBBshaw Ltd     Agent Ref:         *Owner:   Chart Heat
Exchangers Limited Partnership   Legacy Log:         Product Name:  
Distribution and Storage Division           Goods:  

Class: 11 Int.

Heat exchangers and parts and fittings therefor.

 

* NOTE: CHART ENERGY AND CHEMICALS, INC IS THE SUCCESSOR COMPANY TO CHART HEAT
EXCHANGERS LIMITED PARTNERSHIP



--------------------------------------------------------------------------------

Trademark

         

Client-Matter/Subcase
Country Name

 

Application
Number/Date

 

Publication

Number/Date

 

Registration

Number/Date

 

Status

Next Renewal

MICROBULK SOLUTIONS AND DESIGN   246251-030003/0038   76/315540     2665934  
Registered Resp.Off.: IL   Case Type: ORD       United States of America  
21-Sep-2001     24-Dec-2002   24-Dec-2012   Class(es):   06 Int.    
Attorney(s):   MIF RBJ NAC BJP       Client:   Chart Inc.     Client Ref:      
  Agent Name:       Agent Ref:         Owner:   Chart Inc.     Legacy Log:  
75241       Product Name:   Distribution and Storage Division           Goods:  
Class: 06 Int.               Vehicle mounted and stationary metal containers for
the storage and transportation of liquids and gases (First Use In Commerce Date:
4/2001)       LOGO [g339959stamped_297a.jpg]         MVE AND DESIGN  
246251-030003/0001   960101606     1137677   Registered Resp.Off.: IL   Case
Type: ORD       China (People’s Republic)   06-Sep-1996     21-Dec-1997  
20-Dec-2017   Class(es):   06 Int.     Attorney(s):   MIF RBJ NAC BJP      
Client:   Chart Inc.     Client Ref:         Agent Name:   CCPIT Patent and
Trademark Law Office   Agent Ref:         Owner:   Chart Inc.     Legacy Log:  
29948       Product Name:   Distribution and Storage Division           Goods:  
Class: 06 Int.               Tanks of metal (for storage and transportation
use), tanks for holding and storing liquids and gases, pipes and tubes of metal
      LOGO [g339959stamped_297b.jpg]        



--------------------------------------------------------------------------------

Trademark

         

Client-Matter/Subcase
Country Name

 

Application
Number/Date

 

Publication

Number/Date

 

Registration

Number/Date

 

Status

Next Renewal

MVE AND DESIGN   246251-030003/0001   547141     547141   Registered
Resp.Off.: IL   Case Type: ORD       European Community   29-May-1997    
31-Jan-2000   29-May-2017   Class(es):   06 Int., 12 Int.     Attorney(s):   MIF
RBJ NAC BJP       Client:   Chart Inc.     Client Ref:         Agent Name:  
VEREENIDGE     Agent Ref:         Owner:   Chart Inc.     Legacy Log:   39654  
    Product Name:   Distribution and Storage Division           Goods:   Class:
06 Int.     Tanks; pressure vessels; storage, transportation and dispensing
apparatus; all for liquids, liquified gases, syrups and oils; insulated panels
and pipes; all of metal; intermodal containers having integral tanks or pressure
vessels         Class: 12 Int.         Railway wagons; vehicle trailers      
LOGO [g339959stamped_298a.jpg]         MVE VARIO   246251-020003/0007  
85/150595     4061348   Registered Resp.Off.: IL   Case Type: ORD      
United States of America   12-Oct-2010   01-Feb-201l   22-Nov-2011   22-Nov-2021
  Class(es):   11 Int.     Attorney(s):   MIF NAC BJP       Client:   Chart Inc.
    Client Ref:         Agent Name:       Agent Ref:         Owner:   CAIRE INC.
    Legacy Log:         Product Name:   Biomedical Division           Goods:  
Class: 11 Int.               Freezers          



--------------------------------------------------------------------------------

Trademark

         

Client-Matter/Subcase
Country Name

 

Application
Number/Date

 

Publication

Number/Date

 

Registration

Number/Date

 

Status

Next Renewal

NEXGEN FUELING   246251-030003/0070   76/186464     2737770   Registered
Resp.Off.: IL   Case Type: ORD       United States of America   27-Dec-2000  
25-Jun-2002   15-Jul-2003   15-Jul-2013   Class(es):   06 Int., 12 Int., 37
Int., 42 Int.   Attorney(s):   MIF RBJ NAC BJP       Client:   Chart Inc.    
Client Ref:         Agent Name:       Agent Ref:         Owner:   Chart Inc.    
Legacy Log:         Product Name:   Distribution and Storage Division          
Goods:   Class: 06 Int.     Metal tubing; metal pipe featuring vacuum
insulation; metal pipe fittings; metal fluid storage tanks, namely tanks for
bulk storage of gases and liquefied gasses.        

Class: 12 Int.

Trailers, namely tankers for the transport of liquefied gasses.

       

Class: 37 Int.

Installation of gas or liquefied gas distribution systems including installation
of metal tubing, vacuum insulated pipe, metal pipe fittings, cryogenic pumps,
and electrical controllers, and metal fluid storage tanks, namely tanks for bulk
storage of gasses and liquefied gasses.

       

Class: 42 Int.

Design for others in the field of gas or liquefied gas systems.

    ORCA AND DESIGN   246251-030003/0028   75/313658     2187547   Registered
Resp.Off.: IL   Case Type: ORD       United States of America   23-Jun-1997  
16-Jun-1998   08-Sep-1998   08-Sep-2018   Class(es):   06 Int.     Attorney(s):
  MIF RBJ NAC BJP       Client:   Chart Inc.     Client Ref:         Agent Name:
      Agent Ref:         Owner:   Chart Inc.     Legacy Log:   31107      
Product Name:   Distribution and Storage Division           Goods:  

Class: 06 Int.

Vehicle mounted and stationary metal containers for the storage and
transportation of liquids and gases.

      LOGO [g339959stamped_299a.jpg]        



--------------------------------------------------------------------------------

Trademark

         

Client-Matter/Subcase
Country Name

 

Application
Number/Date

 

Publication

Number/Date

 

Registration

Number/Date

 

Status

Next Renewal

PERMA-CYL   246251-030003/0029   75/308745     2180403   Registered
Resp.Off.: IL   Case Type: ORD       United States of America   13-Jun-1997  
19-May-1998   11-Aug-1998   11-Aug-2018   Class(es):   06 Int.     Attorney(s):
  MIF RBJ NAC BJP       Client:   Chart Inc.     Client Ref:         Agent Name:
      Agent Ref;         Owner:   Chart Inc.     Legacy Log:   31108      
Product Name:   Distribution and Storage Division           Goods:   Class: 06
Int.               Vehicle mounted and stationery metal containers for the
storage and transportation of liquids and gases.     PORTA VAC  
246251-030003/0051   75/257463     2265383   Registered Resp.Off.: IL  
CaseType: ORD       United States of America   14-Mar-1997   27-Jan-1998  
27-Jul-1999   27-Jul-2019   Class(es):   06 Int.     Attorney(s):
  MIF RBJ NAC BJP       Client:   Chart Inc.     Client Ref:         Agent Name:
      Agent Ref:         Owner:   Chart Inc.     Legacy Log:   78788      
Product Name:   Distribution and Storage Division           Goods:   Class: 06
Int.               Metal Containers for transporting liquified gases     PYTHON
  246251-030003/0032   75/607942     2423924   Registered Resp.Off.: IL   Case
Type: ORD       United States of America   18-Dec-1998   21-Dec-1999  
23-Jan-2001   23-Jan-2021   Class(es):   06 Int.     Attorney(s):   MIF RBJ NAC
BJP       Client:   Chart Inc.     Client Ref:         Agent Name:       Agent
Ref:         Owner:   Chart Inc.     Legacy Log:   45520       Product Name:  
Distribution and Storage Division           Goods:   Class: 06 Int.            
  Vacuum insulated metal pipe for conducting cryogenic liquids and gases (First
Use In Commerce Date: 2/1999)    



--------------------------------------------------------------------------------

Trademark

         

Client-Matter/Subcase
Country Name

 

Application
Number/Date

 

Publication

Number/Date

 

Registration

Number/Date

 

Status

Next Renewal

SHIMTEC   246251-030003/0068   78/181795     3022860   Registered Resp.Off.: IL
  Case Type: ORD       United States of America   05-Nov-2002   15-Feb-2005  
06-Dec-2005   06-Dec-2015   Class(es):   09 Int., 11 Int., 42 Int.  
Attorney(s):   MIF RBJ NAC BJP       Client:   Chart Inc.     Client Ref:      
  Agent Name:       Agent Ref:         Owner:   Chart Energy & Chemicals, Inc.  
Legacy Log:         Product Name:   Energy and Chemicals Division          
Goods:  

Class: 09 Int.

Laboratory apparatus and instruments, namely chemical and catalytic reactors for
use in exothermic and endothermic reactions and parts and fittings therefor

        Class: 11 Int.         Chemical and catalytic reactors for use in
industrial applications, chemical processes, and aerospace applications, and
parts and fittings therefore; heating and/or cooling apparatus and
installations, namely heat exchanges, for use in industrial applications,
chemical processes, and aerospace applications, and parts and fittings
therefore; heat exchangers for use in industrial applications, chemical
processes, and aerospace applications, and parts and fitting therefor.        

Class: 42 Int.

Mechanical engineering services; chemical engineering services; design for
others of heat exchangers, chemical reactors, and catalytic reactors; new
product development services, namely design and testing services, relating to
heat exchangers, chemical reactors, and catalytic reactors; product testing
services relating to heat exchangers, chemical reactors, and catalytic reactors;
technical consultation and research relating to heat exchangers and reactors
technology.

    SPIRIT       246251-020003/0004   1417705     TMA767534   Registered
Resp-Off.: IL   Case Type: ORD       Canada   10-Nov-2008   23-Dec-2009  
20-May-2010   20-May-2025   Class(es):   10 Int.     Attorney(s):   MIF RBJ NAC
BJP       Client:   Chart Inc.     Client Ref:         Agent Name:   Norton Rose
OR LLP   Agent Ref:   15261600       Owner:   CAIRE INC.     Legacy Log:        
Product Name:   Biomedical Division           Goods:  

Class: 10 Int.

Respiratory apparatus attachable to a patient, namely, portable oxygen tanks.



--------------------------------------------------------------------------------

Trademark

         

Client-Matter/Subcase
Country Name

 

Application
Number/Date

 

Publication

Number/Date

 

Registration

Number/Date

 

Status

Next Renewal

SPIRIT       246251-020003/0073   77/629314     3647129   Registered
Resp.Off.: IL   Case Type: ORD       United States of America   09-Dec-2008  
14-Apr-2009   30-Jun-2009   30-Jun-2019   Class(es):   10 Int.     Attorney(s):
  MIF NAC BJP       Client:   Chart Inc.     Client Ref:         Agent Name:    
  Agent Ref:         Owner:   CAIRE INC.     Legacy Log:         Product Name:  
Biomedical Division             Goods:   Class: 10 Int.              
Respiratory apparatus attachable to a patient     STROLLER      
246251-020003/0003   1036220     TMA549556   Registered Resp.Off.: IL  
Case Type: ORD       Canada   16-Nov-1999     08-Aug-2001   08-Aug-2016  
Class(es):       Attorney(s):   MIF RBJ NAC BJP       Client:   Chart Inc.    
Client Ref:         Agent Name:   Ridout & Maybee LLP     Agent Ref:        
Owner:   CAIRE INC.     Legacy Log:   69049       Product Name:   Biomedical
Division             Goods:   Respiratory apparatus attachable to a patient;
portable oxygen tanks     STROLLER       246251-020003/0001   24865/1993    
3133400   Registered Resp.Off.: IL   Case Type: ORD       Japan   12-Mar-1993  
  29-Mar-1996   29-Mar-2016   Class(es):   10 Int.     Attorney(s):   MIF RBJ
NAC BJP       Client:   Chart Inc.     Client Ref:         Agent Name:  
Asamura Patent Office     Agent Ref:         Owner:   CAIRE INC.     Legacy Log:
  27580       Product Name:   Biomedical Division             Goods:   Class: 10
Int.             Oxygen inhaler and other respiratory apparatus and all other
medical instrument, other medical instrument, ice pillows, triangular bandages,
supportive bandages, catguts for surgery, feeding cups, plungers, nipples,
dental floss, ice-bags, ice-bag suspenders, nursing equipment, thermos feeding
bottles, swabs, fingerstalls.    



--------------------------------------------------------------------------------

Trademark

         

Client-Matter/Subcase
Country Name

 

Application
Number/Date

 

Publication

Number/Date

 

Registration

Number/Date

 

Status

Next Renewal

STROLLER       246251-020003/0002   73/797472     1573158   Registered
Resp.Off.: IL   Case Type: ORD       United States of America   03-May-1989    
26-Dec-l 989   26-Dec-2019   Class(es):   10 Int.     Attorney(s):   MIF RBJ NAC
BJP       Client:   Chart Inc.     Client Ref:         Agent Name:       Agent
Ref:         Owner:   CAIRE INC.     Legacy Log:   27579       Product Name:  
Biomedical Division           Goods:   Class: 10 Int.           Respiratory
apparatus attachable to a patient.       TANK-TEL       246251-030003/0043  
76/519863     2871126   Registered Resp.Off.: IL   Case Type: ORD      
United States of America   03-Jun-2003   18-May-2004   10-Aug-2004   10-Aug-2014
  Class(es):   09 Int     Attorney(s):   MIF RBJ NAC BJP       Client:   Chart
Inc.     Client Ref:         Agent Name:       Agent Ref:         Owner:   Chart
Inc.     Legacy Log:   78690       Product Name:   Distribution and Storage
Division           Goods:   Class: 09 Int.               Electrical apparatus
for remote monitoring of liquid tanks, namely, liquid level gauges, remove
transmitters, computer interface cards and related software for communicating
with and collecting and analyzing data from gauges.     TRIFECTA      
246251-030003/0030   75/305037     2362618   Registered Resp.Off.: IL   Case
Type: ORD       United States of America   06-Jun-1997     27-Jun-2000  
27-Jun-2020   Class(es):   06 Int.     Attorney(s):   MIF RBJ NAC BJP      
Client:   Chart Inc.     Client Ref:         Agent Name:       Agent Ref:      
  Owner:   Chart Inc.     Legacy Log:   31109       Product Name:   Distribution
and Storage Division           Goods:   Class: 06 Int.               Storage and
delivery systems for cryogenic liquids and gasses, namely, metal tanks, pumps,
vaporizer coils and related parts therefor.    



--------------------------------------------------------------------------------

Trademark

         

Client-Matter/Subcase
Country Name

 

Application
Number/Date

 

Publication

Number/Date

 

Registration

Number/Date

 

Status

Next Renewal

TVAC   246251-030003/0050   74/341979     1857160   Registered Resp.Off.: IL  
Case Type: ORD       United States of America   21-Dec-1992   01-Jun-1993  
04-Oct-1994   04-Oct-2014   Class(es):   06 Int.     Attorney(s):   MIF RBJ NAC
BJP       Client:   Chart Inc.     Client Ref:         Agent Name:       Agent
Ref:         Owner:   Chart Inc.     Legacy Log:   78787       Product Name:  
Distribution and Storage Division           Goods:  

Class: 06 Int.

Vacuum insulated metal tanks container for transportation of liquids by rail,
truck or ship (First Use In Commerce Date: 2/1993)

    Up/Down Arrow logo   246251-030003/0001   129470   4296     Published
Resp.Off.: IL   Case Type: ORD       Saudi Arabia   21-Apr-2008   12-Mar-2010  
    Class(es):   11 Int.     Attorney(s):   MIF RBJ BJP       Client:   Chart
Inc.     Client Ref:         Agent Name:   Abu-Ghazaleh Intellectual Property
(Saudi Arabia)   Agent Ref:         Owner:   Chart Cooler Service Company, Inc.
  Legacy Log:         Product Name:   Distribution and Storage Division        
  Goods:  

Class: 11 Int.

air-cooled heat exchangers

      LOGO [g339959stamped_304a.jpg]        



--------------------------------------------------------------------------------

Trademark    Status Case
Number / Sub Case    Serial Number
Reg Number   

Filing Date

Reg Date

   Next Action(s)    Due Date(s) ATF    Registered    144683    01-Apr-1996   
       Country: European Community    40543-402/116    144,683    05-Jan-1999   
Next Renewal    01-Apr-2016       Classes: 7, 10                      Owner:
Chart SeQual Technologies Inc.                ATF    Registered    74/351703   
25-Jan-1993           Country: United States of America    40543-402/059   
1,896,893    30-May-1995    Next Renewal    30-May-2015       Classes: 10      
               Owner: Chart SeQual Technologies Inc.          AUTOSAT   
Registered    7072325    17-Jul-2008           Country: European Community   
40543-414/116    7,072,325    06-Apr-2009    Next Renewal    17-Jul-2018
      Classes: 10                      Owner: Chart SeQual Technologies Inc.   
      AUTOSAT    Registered    77/349652    11-Dec-2007           Country:
United States of America    40543-414/059    3,655,453    14-Jul-2009   
Aff of Use - 6 Year    14-Jul-2015       Classes: 10                      Owner:
Chart SeQual Technologies Inc.          ECLIPSE    Registered    78/618365   
27-Apr-2005    First Renewal    26-Dec-2016     Country: United States of
America    40543-406/059    3,190,106    26-Dec-2006    Aff of Use - Recurring
   26-Dec-2016       Classes: 10                      Owner: Chart SeQual
Technologies Inc.          ECLIPSE 2    Registered    77/547672    14-Aug-2008
          Country: United States of America    40543-417/059    3,670,706   
18-Aug-2009    Aff of Use - 6 Year    18-Aug-2015       Classes: 10            
         Owner: Chart SeQual Technologies Inc.         



--------------------------------------------------------------------------------

Trademark    Status Case
Number / Sub Case    Serial Number
Reg Number   

Filing Date

Reg Date

  

Client Ref Number

Next Action(s)

   Due Date(s) ECLIPSE 3    Registered    77/788054    23-Jul-2009      
    Country: United States of America    40543-411/059    3,804,693   
15-Jun-2010    Aff of Use-6 Year    15-Jun-2016       Classes: 10               
      Owner: Chart SeQual Technologies Inc.                INTEGRA    Registered
   75/705252    07-Jun-1999           Country: United States of America   
40543-409/059    2,494,816    02-Oct-2001    Next Renewal    02-Oct 2021
      Classes: 10                      Owner: Chart SeQual Technologies Inc.   
            OPTIMIZER    Pending    85/515651    13-Jan-2012           Country:
United States of America    40543-412A/          Foreign 3M Letter   
13-Apr-2012       Classes: 10                      Owner: Chart SeQual
Technologies Inc.                PERSONAL AMBULATORY OXYGEN SYSTEM (PAOS)   
Registered    7073059    17-Jul-2008           Country: European Community   
40543-404/116    7,073,059    16-Mar-2009    First Renewal    17-Jul-2018
      Classes: 10                      Owner: Chart SeQual Technologies Inc.   
            PERSONAL AMBULATORY OXYGEN SYSTEM (PAOS)    Registered    77/387083
   02-Feb-2008           Country: United States of America    40543-404/059   
3,723,023    08-Dec-2009    Aff of Use - 6 Year    08-Dec-2015       Classes: 10
                     Owner: Chart SeQual Technologies Inc.               
REGALIA    Registered    78/786851    06-Jan-2006           Country: United
States of America    40543-408/059    3,295,418    18-Sep-2007   
Aff of Use - 6 Year    18-Sep-2013       Classes: 7                      Owner:
Chart SeQual Technologies Inc.               



--------------------------------------------------------------------------------

Trademark    Status Case
Number / Sub Case    Serial Number
Reg Number   

Filing Date

Reg Date

  

Client Ref Number

Next Action(s)

   Due Date(s) SAROS    Registered    77/942614    23-Feb-2010      
    Country: United States of America    40543-418/059    3,918,068   
08-Feb-2011    Aff of Use - 6 Year    08-Feb-2017       Classes: 10            
         Owner: Chart SeQual Technologies Inc.                SEQUAL   
Registered    144709    01-Apr-1996           Country: European Community   
40543-401/116    144,709    05-Jan-1999    Next Renewal    01-Apr-2016
      Classes: 7, 10                      Owner: Chart SeQual Technologies Inc.
               SEQUAL    Registered    74/667356    28-Apr-1995      
    Country: United States of America    40543-401/059    2,036,142   
04-Feb-1997    Next Renewal    04-Feb-2017       Classes: 7               
      Owner: Chart SeQual Technologies Inc.                CAIRE    Published   
85/313705    05-May-2011    Status Check    01-Jun-2012     Country: United
States of America    42733-411/                   Classes: 10               
      Owner Name: Chart Inc.                CAIRE    Registered    74/416223   
23-Jul-1993           Country: United States of America    42733-412/   
1,893,782    09-May-1995    Aff of Use - Recurring    09-May-2015       Classes:
42             Next Renewal    09-May-2015       Owner Name: CAIRE Inc.         
      CAIRE (& DESIGN)    Registered    2008-90004    06-Nov-2008      
    Country: Japan    42733-413/032    5,245,438    03-Jul-2009   
Renewal Due 6M    03-Jan-2019       Classes: 35             First Renewal   
03-Jul-2019       Owner Name: CAIRE Inc.               



--------------------------------------------------------------------------------

Trademark   

Status

Case Number / Sub Case

  

Serial Number

Reg Number

  

Filing Date

Reg Date

  

Client Ref Number

Next Action(s)

   Due Date(s) CAIRE (& DESIGN)    Registered    74/424927    16-Aug-1993      
    Country: United States of America    42733-413/    1,893,785    09-May-1995
   Aff of Use - Recurring    09-May-2015       Classes: 42             Next
Renewal    09-May-2015       Owner Name: CAIRE Inc.                CAIRE (&
DESIGN)    Published    85/313715    05-May-2011    Status Check    01-Jun-2012
    Country: United States of America    42733-413A/                   Classes:
10                      Owner Name: Chart Inc.                CARE-EASE   
Registered    73/652308    30-Mar-1987           Country: United States of
America    42733-414/    1,477,536    23-Feb-1988    Aff of Use - Recurring   
23-Feb-2018       Classes: 10             Next Renewal    23-Feb-2018
      Owner Name: CAIRE Inc.                CHILLZILLA    Published    85/433724
   28-Sep-2011    Status Check    01-Jun-2012     Country: United States of
America        42733-404/059                   Classes: 6               
      Owner Name: Chart Inc.               



--------------------------------------------------------------------------------

Trademark   

Status

Case Number / Sub Case

  

Serial Number

Reg Number

  

Filing Date

Reg Date

  

Client Ref Number

Next Action(s)

   Due Date(s) COMPANION    Registered    73/481155    21-May-1984      
    Country: United States of America    42733-406/    1,337,633    28-May-1985
   Aff of Use - Recurring    28-May-2015       Classes: 9             Next
Renewal    28-May-2015       Owner Name: CAIRE Inc.                COMPANION   
Registered    73/648038    06-Mar-1987           Country: United States of
America    42733-406A/    1,481,447    22-Mar-1988    Next Renewal   
22-Mar-2018       Classes: 9             Aff of Use - Recurring    22-Mar-2018
      Owner Name: CAIRE Inc.                CRYENCO    Allowed    85/098282   
02-Aug-2010           Country: United States of America    42733-407/         
Third EXT due in 1M    15-Ang-2012       Classes: 37            
Statement of Use 3rd EXT    15-Sep-2012       Owner Name: Chart Inc.            
  



--------------------------------------------------------------------------------

Trademark   

Status

Case Number / Sub Case

  

Serial Number

Reg Number

  

Filing Date

Reg Date

  

Client Ref Number

Next Action(s)

   Due Date(s) GTLS: GAS TO LIQUID SYSTEMS    Pending    1,458,979   
11-Nov-2011           Country: Australia    42733-403/004          AU Response
Due    08-Jun-2013       Classes: 37                    Owner Name: Chart
Industries, Inc.                GTLS: GAS TO LIQUID SYSTEMS    Pending      
17-Nov-2011           Country: Canada    42733-403/008         
Send Cert Copy of Issd Registr    17-Feb-2013       Classes:            
Declaration of Use (ITU)    17-Nov-2014     Owner Name: Chart Industries, Inc.
               GTLS: GAS TO LIQUID SYSTEMS    Pending    010403772   
09-Nov-2011    Status Check    01- Jun-2012     Country: European Community   
42733-403/116                   Classes: 35, 37, 39, 40, 42               
    Owner Name: Chart Industries, Inc.               



--------------------------------------------------------------------------------

Trademark   

Status

Case Number / Sub Case

  

Serial Number

Reg Number

  

Filing Date

Reg Date

  

Client Ref Number

Next Action(s)

   Due Date(s) GTLS: GAS TO LIQUID SYSTEMS    Published    85/402094   
19-Aug-2011    Status Check    01-Jun-2012

    Country: United States of America

   42733-403/059            

      Classes: 35, 37, 40, 42

              

    Owner Name: Chart Industries, Inc.

               HELIOS    Registered    75/711240    20-May-1999      

    Country: United States of America

   42733-410/    2,625,520    24-Sep-2002    Aff of Use - Recurring   
24-Sep-2012

      Classes: 10

            First Renewal    24-Sep-2012

    Owner Name: CAIRE Inc.

               LIBERATOR    Registered    1036221    16-Nov-1999      

      Country: Canada

   42733-415/008    TMA566,429    27-Aug-2002    First Renewal    27-Aug-2017

    Owner Name: CAIRE Inc.

              



--------------------------------------------------------------------------------

Trademark   

Status

Case Number / Sub Case

  

Serial Number

Reg Number

  

Filing Date

Reg Date

  

Client Ref Number

Next Action(s)

   Due Date(s) LIBERATOR    Registered    2008-95281    26-Nov-2008      
    Country: Japan    42733-415/032    5,421,026    24-Jun-2011    Renewal Due
6M    24-Dec-2020       Classes: 10             First Renewal    24-Jun-2021
    Owner Name: CAIRE Inc.               

LIBERATOR

 

     

Registered

03-May-1989

         73/797471     Country: United States of America    42733-415/   
1,571,735    19-Dec-1989    Aff of Use - Recurring    19-Dec-2019       Classes:
11             Next Renewal    19-Dec-2019     Owner Name: CAIRE Inc.         
      LIQUID TUBE TRAILER    Pending    85/433736    28-Sep-2011    Status Check
   01-Jun-2012     Country: United States of America    42733-405/059         
         Classes: 12                    Owner Name: Chart Inc.               
MARATHON    Registered    78/470143    19-Aug-2004           Country: United
States of America    42733-408/    3,127,803    08-Aug-2006    Aff of Use - 6
Year    08-Aug-2012       Classes: 10             Aff of Use - Recurring   
08-Aug-2016     Owner Name: CAIRE Inc.             First Renewal    08-Aug-2016
MVE VARIO    Registered    85/150595    12-Oct-2010           Country: United
States of America    42733-416/    4,061,348    22-Nov-2011    Aff of Use - 6
Year    22-Nov-2017       Classes: 11             Aff of Use - Recurring   
22-Nov-2021     Owner Name: CAIRE Inc.             First Renewal    22-Nov-2021



--------------------------------------------------------------------------------

Trademark   

Status

Case Number / Sub Case

  

Serial Number

Reg Number

  

Filing Date

Reg Date

  

Client Ref Number

Next Action(s)

   Due Date(s) OXICLIP    Registered    75/573324    19-Oct-1998      
    Country: United States of America    42733-409/    2,407,000    21-Nov-2000
   Aff of Use - Recurring    21-Nov-2020       Classes: 10             Next
Renewal    21-Nov-2020     Owner Name: CAIRE Inc.                SPIRIT      

Registered

10-Nov-2008

         1417705     Country: Canada    42733-417/008    TMA767,534   
20-May-2010    First Renewal    20-May-2025       Classes: Waxes:               
    Owner Name: CAIRE Inc.                SPIRIT    Registered    77/629314   
09-Dec-2008           Country: United States of America    42733-417/   
3,647,129    30-Jun-2009    Aff of Use - 6 Year    30-Jun-2015       Classes: 10
            Aff of Use - Recurring    30-Jun-2019     Owner Name: CAIRE Inc.   
         First Renewal    30-Jun-2019 STROLLER    Registered    1036220   
16-Nov-1999           Country: Canada    42733-418/008    TMA549556   
08-Aug-2001    First Renewal    08-Aug-2016       Classes: Wares:               
    Owner Name: CAIRE Inc.                STROLLER    Registered    24865-1993
   12-Mar-1993           Country: Japan    42733-418/032    3,133,400   
29-Mar-1996    Next Renewal    29-Mar-2016       Classes: 10               
    Owner Name: CAIRE Inc.                STROLLER    Registered    73/797472   
03-May-1989           Country: United States of America    42733-418/   
1,573,158    26-Dec-1989    Next Renewal    26-Dec-2019       Classes: 10      
      Aff of Use - Recurring    26-Dec-2019     Owner Name: CAIRE Inc.         
     



--------------------------------------------------------------------------------

Title

  

Case Sub Case

  

Country Name

  

Owner

  

Status

  

App Number

  

Filing Date

  

Pub Date

  

Reg Number

  

Reg Date

QDRIVE    CFIC-0011   

United States

of America

   Chart Inc.    Registered    76/260127    5/21/2001    7/2/2002    2,624,186
   9/24/2002 QDRIVE    CFIC-0011    Canada    Chart Inc.    Registered   
1,122,258    11/15/2001    7/9/2003    TMA603,766    3/2/2004 QDRIVE   
CFIC-0011    Europe    Chart Inc.    Registered    2467926    11/19/2001   
6/30/2003    2467926    5/19/2003 QDRIVE    CFIC-0011    Japan    Chart Inc.   
Registered    2001-103635    11/19/2001       4662380    4/11/2003 QDRIVE   
CFIC-0022   

United States

of America

   Chart Inc.    Registered    77/586126    10/6/2008       3,704,414   
11/3/2009



--------------------------------------------------------------------------------

Our File Ref

  

Country

  

Applicant

  

Client

  

Title / Mark

  

Class(es)

  

Application

No

  

Application

Date

  

Patent / Reg

No

  

Registration

Date

  

Status

  

Current

Renewal

T03474US    United States of America   

Chart Heat Exchangers Limited

PARTNERSHIP

   Chart Heat Exchangers LP   

CHART-FLO Figurative

LOGO [g339959stamped_315a.jpg]

   09 11    76/211,977    02/16/01    2,718,511    05/27/03    Granted   
05/27/13 T03475US    United States of America   

Chart Heat Exchangers Limited

PARTNERSHIP

   Chart Heat Exchangers LP   

CHART-KOTE Figurative

LOGO [g339959stamped_315b.jpg]

   09 11    76/211,976    02/16/01    2,701,787    04/01/03    Granted   
04/01/13 T03476US    United States of America   

Chart Heat Exchangers Limited

PARTNERSHIP

   Chart Heat Exchangers LP   

CHART-PAK Figurative

LOGO [g339959stamped_315c.jpg]

   09 11    76/211,978    02/16/01    2,718,512    05/27/03    Granted   
05/27/13 T03477US    United States of America   

Chart Heat Exchangers Limited

PARTNERSHIP

   Chart Heat Exchangers LP    MARBOND    09 11    76/212,066    02/16/01   
2,751,773    08/19/03    Granted    08/19/13 T04122CTM    European Union   
Chart Heat Exchangers LP    Chart Heat Exchangers LP    SHIMTEC    09 11 42   
2860104    09/25/02    2860104    12/17/03    Granted    09/30/12

 

* NOTE: CHART ENERGY & CHEMICALS, INC. IS THE SUCCESSOR COMPANY TO CHART HEAT
EXCHANGERS LIMITED PARTNERSHIP



--------------------------------------------------------------------------------

CHG

Matter

  

Trademark

  

Country

  

Most
Current
Owner

  

Status

  

App.
No.

  

Filing
Date

  

Pub.
Date

  

Reg.
No.

  

Reg.
Date

  

Last
Rnwl

  

Next
Rnwl

  

Class

  

Goods

  

Notes

  

Due
Date

2245905042    COMPANION   

United States of

America

   CAIRE Inc.    Registered    73/481,155    21-May-1984    19-Mar-1985   
1,337,633    28-May-1985    28-May-2005    28-May-2015    09    Oxygen supply
systems, namely, a stationary oxygen supply unit and a portable oxygen supply
unit    As of 2/11/10, Client inclined to abandon at next renewal; will revisit
in 2014.    2245905043    COMPANION    United States of America    CAIRE Inc.   
Registered    73/648,038    06-Mar-1987    29-Dec-1987    1,481,447   
22-Mar-1988    22-Mar-2008    22-Mar-2018    09    Liquid oxygen systems
comprising portable oxygen unit and parts therefor, oxygen concentrators,
portable oxygen cylinders and remote alarms    As of 2/11/10, Client inclined to
maintain at next renewal; will revisit in 2017.   



--------------------------------------------------------------------------------

2245905085    CRYENCO    United States of America    Chart Inc.    Pending   
85/098,282    02-Aug-2010    18-Jan-2011                37    Repair and
maintenance of cryogenic storage tanks.    2nd extension of time to file
Statement of Use taken. Statement of Use due 9/15/12.   

**Need client’s

SOU

instructions

2245905065    MARATHON    United States of America    CAIRE Inc.    Registered
   78/470,143    19-Aug-2004    23-Aug-2005    3,127,803    08-Aug-2006      
08-Aug-2016    10    Portable oxygen supply unit for medical use    Section 8&15
Affidavit of Use. As of 2/11/10, client inclined to maintain at next maintenance
deadline; will revisit in 2012.    *Affidavit of Use due 8/8/2012. Need client’s
maintenance instructions. 2245905066    OXICLIP    United States of America   
CAIRE Inc.    Registered    75/573,324    19-Oct-1998    14-Sep-1999   
2,407,000    21-Nov-2000    20-Oct-2010    21-Nov-2020    10    Medical
instruments; namely, personal oxygen conserver which clips to patient’s belt,
pocket, or clothing    Renewed 10/20/2010.    2245905068    HELIOS    United
States of America    CAIRE Inc.    Registered    75/711,240    20-May-1999   
28-Dec-1999    2,625,520    24-Sep-2002       24-Sep-2012    10    Oxygen supply
systems for medical use, namely, stationary oxygen supply units and portable
oxygen supply units    As of 2/11/10, Client Inclined to maintain at next
renewal; will revisit in 2012.   

*Need client’s

renewal

instructions



--------------------------------------------------------------------------------

2245905086    VBS & DESIGN    United States of America    Chart Inc.   
Abandoned    76/484,601    17-Jan-2003       2,894,338    19-Oct-2004   
16-Mar-2004    —      10    Cryogenic transfer systems for medical use comprised
of adapters, oxygen monitors, valves, regulators, separators, pressure gauges,
coupling devices, safety relief valves, solenoid valves, vacuum pumps, check
valves, ball valves, vaporizers for keeping medical analytical tools cool and
for freezing medical biological samples    Registration abandoned per client’s
4/8/11 instructions   



--------------------------------------------------------------------------------

Domain Names

beverageu.com

brazedaluminiumheatexchangers.com

brazedaluminiumheatexchangers.net

brazedaluminiumheatexchangers.org

brazedaluminumheatexchangers.com

brazedaluminumheatexchangers.net

brazedaluminumheatexchangers.org

cairemedical.com

caire-sequal.com

cficinc.com

chartbeverage.com

chartbiomed.com

chartchambers.com

chartchina.com

chartcoolerservice.com

chartdosers.com

chartdosing.com

chart-ec.com

chartenergyandchemicals.com

chartferox.eu

chartgear.com

chartind.biz

chart-ind.biz

chart-ind.com

chartind.info

chart-ind.info

chartind.net

chart-ind.net

chartind.org

chart-ind.org

chartind.us

chart-ind.us

chartindustries.com

chartindustries.info

chartindustries.net

chartindustries.org

chartindustries.us

chartindustriesinc.com

chartindustriesinc.info

chartindustriesinc.net

chartindustriesinc.org



--------------------------------------------------------------------------------

chartindustriesinc.us

chartinjectors.com

chartlng.com

chartmvebeverage.com

chartparts.com

chartpipe.com

chartvip.com

cooltelinc.net

cryenco.com

cryotechinternational.com

eclipseoxygen.com

flowinstruments.de

heliosoxygen.com

microbulk.com

midscalelng.com

mid-scalelng.com

midscalelng.net

mid-scalelng.net

midscalelng.org

mid-scalelng.org

mvebeverage.com

mvebevsystems.com

mve-inc.com

nexgenfueling.com

nextgenfueling.com

onsitetelemetry.com

onsitetelemetry.net

platefinheatexchangers.com

platefinheatexchangers.net

platefinheatexchangers.org

qdrive.com

sequal.com

sequal4me.biz

sequal4me.com

sequal4me.net

sequal4me.us

small-scalelng.com

smallscalelng.net

small-scalelng.net

smallscalelng.org

small-scalelng.org

vbsflex.com

vbsinternational.com



--------------------------------------------------------------------------------

CHART.XXX

CHARTINDUSTRIES.XXX

CHART-IND.XXX

CHARTENERGYANDCHEMICALS.XXX

CAIREMEDICAL.XXX



--------------------------------------------------------------------------------

Schedule IV

Limited Liability Company Interests

GTC of Clarksville, LLC



--------------------------------------------------------------------------------

Schedule V

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

Schedule VI

Partnership Interests

None.